 
EXHIBIT 10.1
EXECUTION VERSION
       
Dated: 26 September 2017
KRONOS TITAN GMBH
KRONOS EUROPE NV
KRONOS TITAN AS
KRONOS NORGE AS
TITANIA AS
and
KRONOS DENMARK APS
as Borrowers
KRONOS TITAN GMBH
KRONOS EUROPE NV
KRONOS NORGE AS
and
KRONOS DENMARK APS
as Guarantors
with
DEUTSCHE BANK LUXEMBOURG S.A.
acting as Agent
 
SEVENTH AMENDMENT AGREEMENT
RELATING TO A
FACILITY AGREEMENT
DATED 25 JUNE 2002
(as amended by a first amendment agreement
dated 3 September 2004, by a second amendment agreement dated 14 June 2005, by a
third amendment agreement dated 26 May 2008, by a fourth amendment agreement
dated 15 September 2009, by a fifth amendment agreement dated 28 October 2010
and by a sixth amendment agreement dated 27 September 2012)
 




--------------------------------------------------------------------------------

CONTENTS
CLAUSE
PAGE

1.
Definitions and Interpretation

2.
Amendment

3.
Representations

4.
Continuity and further Assurance

5.
Costs and Expenses

6.
Miscellaneous

7.
Conclusion of this Agreement (Vertragsschluss)

Schedule 1 Conditions Precedent
Schedule 2 Amended Facility Agreement





--------------------------------------------------------------------------------

THIS SEVENTH AMENDMENT AGREEMENT is dated 26 September 2017 (the "Agreement")
and is made between:
(1)
KRONOS TITAN GMBH (formerly known as Kronos Titan GmbH & Co. oHG), a limited
liability company (Gesellschaft mit beschränkter Haftung) organised under the
laws of the Federal Republic of Germany, having its business address at
Peschstrasse 5, 51373 Leverkusen, Federal Republic of Germany, which is
registered in the commercial register (Handelsregister) of the local court
(Amtsgericht) of Köln under HRB 52058 (the "German Borrower");

(2)
KRONOS EUROPE NV, a Belgian company with its registered office at
Langerbruggekaai 10, 9000 Ghent, Belgium, with enterprise number 0449.103.862,
RPR Ghent (the "Belgian Borrower");

(3)
KRONOS TITAN AS, a Norwegian company with registered office at Titangt. 1, 1630
Gamle Fredrikstad, Norway, registered under no. 948 616 491 (the "Norwegian
Borrower 1");

(4)
TITANIA AS, a Norwegian company with registered office at 4380 Hauge i Dalane,
Norway, registered under no. 916 769 318 (the "Norwegian Borrower 2");

(5)
KRONOS NORGE AS, a Norwegian company with registered office at Titangt. 1, 1630
Gamle Fredrikstad, Norway, registered under no. 816 769 132 (the "Norwegian
Borrower 3" and together with the Norwegian Borrower 1 and the Norwegian
Borrower 2, collectively the "Norwegian Borrowers");

(6)
KRONOS DENMARK APS, a Danish company with registered office at c/o Gorrissen
Federspiel, Axeltorv 2, 1609 København V, Denmark, with registration number CVR.
no. 24 24 27 81 (the "Danish Borrower");

(7)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT as coordinating bookrunner;

(8)
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT as mandated lead arranger;

(9)
THE LENDERS as specified on the signature page (the "Lenders"); and

(10)
DEUTSCHE BANK LUXEMBOURG S.A. as agent for the Finance Parties (as defined in
the Original Facility Agreement) (the "Agent") and as security agent for the
Secured Parties (as defined in the Original Facility Agreement).

RECITALS:
(A)
The Lenders made a facility available to the German Borrower, the Belgian
Borrower, the Norwegian Borrowers and the Danish Borrower pursuant to the terms
and conditions under the Original Facility Agreement (as defined below).

(B)
The parties hereto have agreed to amend the Original Facility Agreement pursuant
to the terms and conditions of this Agreement.

- 1 -

--------------------------------------------------------------------------------

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Amended Facility Agreement" means the Original Facility Agreement, as amended
by this Agreement.

"Effective Date" means the date on which the Agent confirms to the Lenders and
the German Borrower in writing that it has received each of the documents listed
in Schedule 1 (Conditions Precedent) in a form and substance satisfactory to the
Agent.

"Original Facility Agreement" means the EUR 80,000,000 multicurrency revolving
facility agreement dated 25 June 2002 (as amended by a first amendment agreement
dated 3 September 2004, by a second amendment agreement dated 14 June 2005, by a
third amendment agreement dated 26 May 2008, by a fourth amendment agreement
dated 15 September 2009, by a fifth amendment agreement dated 28 October
2010 and by a sixth amendment agreement dated 27 September 2012) between, inter
alia, Kronos Titan GmbH (formerly known as Kronos Titan GmbH & Co. oHG), Kronos
Europe S.A./N.V. and others as borrowers, Kronos Titan GmbH (formerly known as
Kronos Titan GmbH & Co. oHG), Kronos Europe S.A./N.V. and others as guarantors,
Deutsche Bank AG as mandated lead arranger, Deutsche Bank Luxembourg S.A. as
agent and security agent and others.

1.1
Unless a contrary indication appears, terms used in the Original Facility
Agreement shall, when used in this Agreement have the same meaning as in the
Original Facility Agreement.

1.2
Any reference in this Agreement to a "Clause" or a "sub-clause" shall, subject
to any contrary indication, be construed as a reference to a clause or a
sub-clause hereof.

2.
AMENDMENT

2.1
Amendment of the Original Facility Agreement

As of the Effective Date, the Original Facility Agreement shall be amended so
that it shall be read and construed for all purposes as set out in Schedule 2
(Amended Facility Agreement).
2.2
Security Confirmation

2.2.1
The German Borrower hereby confirms that the Security Documents entered into by
it continue in full force and effect and also shall secure its obligations and
the obligations of any of the other Obligors under the Amended Facility
Agreement.

2.2.2
The Belgian Borrower hereby confirms that the receivables pledge agreement dated
25 June 2002 between the Belgian Borrower and the Security Agent continues in
full force and effect and also shall secure its obligations and the obligations
of any of the other Obligors under the Amended Facility Agreement.

- 2 -

--------------------------------------------------------------------------------

2.2.3
Kronos Denmark ApS hereby confirms that the Security Documents entered into by
it continue in full force and effect and also shall secure its obligations and
the obligations of any of the other Obligors under the Amended Facility
Agreement

2.2.4
Each of the Norwegian Borrowers hereby confirms that the Security Documents
entered into by it continue in full force and effect and also shall secure its
obligations and the obligations of any of the other Norwegian Borrowers under
the Amended Facility Agreement, in each case to the extent as permitted under
the Norwegian Companies Act 1997 Section 8-7 and 8-10.

2.3
Conditions subsequent

2.3.1
The German Borrower shall deliver to the Agent a copy of a confirmation and
amendment agreement relating to the German law Security Documents, duly executed
by the German Borrower and the Security Agent together with customary legal
opinions in form and substance satisfactory to the Agent no later than 60 days
after the date of this Agreement.

2.3.2
If:

(a)
the Belgian law of 11 July 2013 concerning certain changes to the civil code in
respect of security rights over moveable assets and abolishing several
provisions in this respect, as amended from time to time (the "New Belgian
Pledge Law") has entered into force on or before 1 January 2018, the Belgian
Borrower shall, immediately upon the entry into force of the New Belgian Pledge
Law, contact the Agent and at its own expense take all steps requested by the
Agent (acting reasonably) so as to allow the Agent (in its capacity as security
agent for the finance parties), to register a floating charge over its business
for a maximum secured amount in respect of a principal amount of EUR
180,000,000, by no later than 15 February 2018;

(b)
the New Belgian Pledge Law has not entered into force on 1 January 2018, the
Belgian Borrower shall:

(i)
following a request by the Agent, at its own expense take all steps requested by
the Agent (acting reasonably) to, within 45 days, grant the Agent (in its
capacity as security agent for the finance parties) a floating charge over its
business for a secured amount in respect of principal of 25% of the value of its
assets on the basis of the latest published annual or semi-annual accounts (the
"First Floating Charge"); and

(ii)
immediately upon the entry into force of the New Belgian Pledge Law contact the
Agent and at its own expense take all steps requested by the Agent (acting
reasonably) to allow the Agent (in its capacity as security agent for the
finance parties) to register an additional floating charge over its business for
a maximum secured amount of the delta of EUR 180,000,000 and the secured amount,
in respect of principal, of the First Floating Charge.

- 3 -

--------------------------------------------------------------------------------

(c)
Each floating charge referred to in this Clause 2.3.2 shall be accompanied
customary legal opinions in form and substance satisfactory to the Agent.

2.3.3
The German Borrower shall deliver to the Agent no later than 20 Business Days
after the date of this Agreement:

(a)
a copy of the articles of association (or equivalent) currently in force for the
Belgian Borrower, the Danish Borrower and each of the Norwegian Borrowers in one
of the following languages (or accompanied by a translation into one of the
following languages): English, German or French; and

(b)
original certified passport copies of all persons who have signed this Agreement
for and on behalf of each Borrower.

3.
REPRESENTATIONS

As of the Effective Date, the Obligors make the representations set out in
Clause 21 (Representations) (other than Clause 21.10) of the Original Facility
Agreement as if each reference in those representations to "this Agreement" or
"the Finance Documents" includes a reference to (a) this Agreement and (b) the
Amended Facility Agreement.
4.
CONTINUITY AND FURTHER ASSURANCE

4.1
Continuing obligations

The provisions of the Original Facility Agreement shall, save as amended in this
Agreement, continue in full force and effect.
4.2
Further assurance

Each of the Obligors shall, at the request of the Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.
5.
COSTS AND EXPENSES

5.1
Transaction expenses

Each of the Borrowers shall within three Business Days of demand, pay the Agent
the amount of all reasonable out-of-pocket costs and expenses (including
reasonable legal fees of outside counsel) reasonably incurred by the Agent in
connection with the negotiation, preparation, printing and execution of this
Agreement and any other documents referred to in this Agreement.
- 4 -

--------------------------------------------------------------------------------

5.2
Enforcement costs

Each of the Borrowers shall, within three Business Days of demand, pay to each
Secured Party and the Mandated Lead Arranger the amount of all reasonable
out-of-pocket costs and expenses (including legal fees) reasonably incurred by
that Secured Party or the Mandated Lead Arranger in connection with the
enforcement of, or the preservation of any rights, powers and remedies under
this Agreement.
5.3
Stamp taxes

The Borrowers shall pay and, within three Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of this Agreement.
6.
MISCELLANEOUS

6.1
Incorporation of terms

The provisions of Clause 15 (Tax Gross Up and Indemnities), Clause 35 (Partial
Invalidity), Clause 36 (Remedies and waivers), Clause 39 (Governing Law) and
Clause 40.1 (Jurisdiction of German Courts) of the Original Facility Agreement
shall be incorporated into this Agreement as if set out in full in this
Agreement and as if references in those clauses to "this Agreement" or "the
Finance Documents" are references to this Agreement.
6.2
Designation as Finance Document

The German Borrower and the Agent designate this Agreement as a Finance Document
by execution of this Agreement for the purposes of the definition of Finance
Document in the Original Facility Agreement.
7.
CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

7.1
The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed signature page(s), transmitted by means of telecommunication
(telekommunikative Übermittlung) by way of fax or attached as an electronic
photocopy (pdf., tif., etc.) to electronic mail.

7.2
If the Parties to this Agreement choose to conclude this Agreement in accordance
with sub-clause 7.1 above, they will transmit the signed signature page(s) of
this Agreement to Mr. Philipp Kropatscheck
(philipp.kropatscheck@cliffordchance.com, fax: +49 69 7199 4000) or Ms Sabrina
Radzki (sabrina.radzki@cliffordchance.com, fax: +49 69 7199 4000) each of
Clifford Chance Deutschland LLP (each a "Recipient").  The Agreement will be
considered concluded once a Recipient has actually received the signed signature
page(s) (Zugang der Unterschriftsseite(n)) from all Parties to this Agreement
and at the time of the receipt of the last outstanding signature page(s).

7.3
For the purposes of this Clause 7 only, the Parties to this Agreement appoint
each Recipient individually as agent of receipt (Empfangsvertreter) and
expressly allow (gestatten) the Recipients to collect the signed signature
page(s) from all and for all Parties to this Agreement.  For the avoidance of
doubt, no Recipient will have any further duties connected with its position as
Recipient.  In particular, each Recipient may assume the conformity to the
authentic original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

- 5 -

--------------------------------------------------------------------------------

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.


- 6 -

--------------------------------------------------------------------------------

SCHEDULE 1
CONDITIONS PRECEDENT
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors of the Belgian Borrower, each
Norwegian Borrower and the Danish Borrower:

(i)
approving the terms of, and the transactions contemplated by, this Agreement and
(if applicable) the amendments to the Security Documents and resolving that it
executes this Agreement and (if applicable) the Security Documents;

(ii)
authorising a specified person or persons to execute this Agreement and (if
applicable) the Security Documents on its behalf;

(iii)
in the case of the Belgian Borrower, setting out the reasons why the board of
directors of the Belgian Borrower considered that the entry into this Agreement,
and in particular the assumption of its guarantee obligations in accordance with
Clause 20 (Guarantee and indemnity) of the Amended Facility Agreement, is of
benefit to the Belgian Borrower; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement and the Security Documents (if applicable).

(c)
A copy of a resolution signed by all the holders of the issued shares in the
German Borrower, approving the terms of, and the transactions contemplated by,
this Agreement.

(d)
A copy of a resolution signed by all the holders of the issued shares in the
Belgian Borrower, approving the terms of, and the transactions contemplated by,
the Finance Documents for the purposes of article 556 of the Belgian Companies
Code.

(e)
A specimen of the signature of each person authorised to sign this Agreement and
(if applicable) the Security Documents.

(f)
A certificate validly signed on behalf of the relevant Obligor confirming that
borrowing and/or guaranteeing and/or securing the Total Commitments would not
cause any borrowing and/or guaranteeing and/or security limit binding on it to
be exceeded.

(g)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

- 7 -

--------------------------------------------------------------------------------

(h)
Copies of the Original Financial Statements (as defined in the Amended Facility
Agreement) of each Obligor.

2.
Legal Opinions

(a)
A legal opinion of Clifford Chance Deutschland LLP, legal advisers to the Agent
in Germany, substantially in the form distributed to the Lenders prior to
signing this Agreement.

(b)
A legal opinion of Clifford Chance, legal advisers to the Agent in Belgium,
substantially in the form distributed to the Lenders prior to signing this
Agreement.

(c)
A legal opinion of BA-HR, legal advisers to the Agent in Norway, substantially
in the form distributed to the Lenders prior to signing this Agreement.

(d)
A legal opinion of Gorrissen Federspiel, legal advisers to the Agent in Denmark,
substantially in the form distributed to the Lenders prior to signing this
Agreement.

(e)
A legal opinion of Clifford Chance LLP, legal advisers to the Agent in the
United States of America, substantially in the form distributed to the Lenders
prior to signing this Agreement.

3.
Other documents and evidence

(a)
A copy of a confirmation and amendment agreement relating to the Subordination
Agreement, duly executed by each party thereto.

(b)
A copy of the Structure Chart as of recent date.

(c)
Evidence that any fee payable by any Obligor by the Effective Date has been
paid.

(d)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transaction contemplated by this Agreement or for
the validity and enforceability of this Agreement.

- 8 -

--------------------------------------------------------------------------------

SCHEDULE 2
AMENDED FACILITY AGREEMENT


- 9 -

--------------------------------------------------------------------------------

SIGNATURES


Documentary duty of EUR 0.15 per original paid by bank transfer from Clifford
Chance on 29 September 2016.  Droit d'écriture de 0,15 euro par original payé
par transfert bancaire de Clifford Chance le 29 septembre 2016.  Recht of
geschriften van 0,15 euro per origineel betaald per overschrijving door Clifford
Chance op 29 september 2016.


The Borrowers
KRONOS TITAN GMBH


By: /s/ Hans-Juergen Theus /s/ Ulrich Kabelac
Name:  Hans-Juergen Theus Ulrich Kabelac
Title:  Managing Director Managing Director



KRONOS EUROPE NV


By: /s/ Hans-Juergen Theus /s/ Ulrich Kabelac
Name: Hans-Juergen Theus Ulrich Kabelac
Title: Chairman of the Board Board Member

KRONOS TITAN AS


By: /s/ Terje Karlsen
Name:  Terje Karlsen
Title:  Board Member
- 10 -

--------------------------------------------------------------------------------



TITANIA AS


By: /s/ Terje Karlsen
Name:  Terje Karlsen
Title:  Board Member


KRONOS NORGE AS


By: /s/ Terje Karlsen
Name:  Terje Karlsen
Title:  Board Member




KRONOS DENMARK APS


By:        /s/ Ulrich Kabelac
Name:  Ulrich Kabelac
Title:  Director




The Guarantors
KRONOS TITAN GMBH


By: /s/ Hans-Juergen Theus /s/ Ulrich Kabelac
Name: Hans-Juergen Theus Ulrich Kabelac
Title: Managing Director Managing Director
 
- 11 -

--------------------------------------------------------------------------------



KRONOS EUROPE NV


By: /s/ Hans-Juergen Theus /s/ Ulrich Kabelac
Name: Hans-Juergen Theus Ulrich Kabelac
Title: Chairman of the Board Board Member

KRONOS NORGE AS


By: /s/ Terje Karlsen
Name:  Terje Karlsen
Title:  Board Member




KRONOS DENMARK APS


By: /s/ Ulrich Kabelac
Name:  Ulrich Kabelac
Title:  Director


- 12 -

--------------------------------------------------------------------------------



The Coordinating Bookrunner
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT


By: /s/ Monika Zienke /s/ Thomas Sander
Name: Monika Zienke Thomas Sander
Title: Director Vice President



The Mandated Lead Arranger
DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT


By: /s/ Monika Zienke /s/ Thomas Sander
Name: Monika Zienke Thomas Sander
Title: Director Vice President




The Agent and Security Agent
DEUTSCHE BANK LUXEMBOURG S.A.


By: /s/ A. Alert /s/ Palzer
Name: A. Alert Palzer
 
- 13 -

--------------------------------------------------------------------------------



The Lenders
DEUTSCHE BANK LUXEMBOURG S.A.


By: /s/ C. Koch /s/ Ewerhardy
Name: C. Koch Ewerhardy







DNB BANK ASA


By: /s/ Truls Langaard /s/ Thomas Lie
Name: Truls Langaard Thomas Lie
Title: Senior Vice President Analyst



- 14 -

--------------------------------------------------------------------------------

       
Schedule 2
DATED 25 June 2002
as amended by an amendment agreement dated 3 September 2004, a second amendment
agreement dated 14 June 2005, a third amendment agreement dated 26 May 2008, a
fourth amendment agreement dated 15 September 2009, a fifth amendment agreement
dated 28 October 2010, a sixth amendment agreement dated 27 September 2012 and a
seventh amendment agreement dated 26 September 2017
 
KRONOS TITAN GMBH
KRONOS EUROPE S.A./N.V.
KRONOS TITAN AS
TITANIA AS
KRONOS NORGE AS
AND
KRONOS DENMARK APS
AS BORROWERS
KRONOS TITAN GMBH
KRONOS EUROPE S.A./N.V.
KRONOS NORGE AS
AND
KRONOS DENMARK APS
AS GUARANTORS
 
DEUTSCHE BANK AG
AS MANDATED LEAD ARRANGER
DEUTSCHE BANK LUXEMBOURG S.A.
AS AGENT AND SECURITY AGENT
AND
OTHERS
 
EUR 90,000,000
FACILITY AGREEMENT
 




--------------------------------------------------------------------------------



CONTENTS
Clause
Page

1.
Definitions and Interpretation

2.
The Facility

3.
Increase Option

4.
Purpose

5.
Conditions of Utilisation

6.
Utilisation

7.
Ancillary Facilities

8.
Repayment

9.
Prepayment and Cancellation

10.
Interest

11.
Default Interest

12.
Interest Periods

13.
Changes to the Calculation of Interest

14.
Fees

15.
Tax Gross Up and Indemnities

16.
Increased Costs

17.
Other Indemnities

18.
Mitigation by The Lenders

19.
Costs and Expenses

20.
Guarantee and Indemnity

21.
Representations

22.
Information Undertakings

23.
Financial Covenants

24.
General Undertakings

25.
Events of Default

26.
Changes to The Lenders

27.
Changes to The Obligors

28.
Role of The Agent, The Security Agent and The Mandated Lead Arranger

29.
Conduct of Business by The Finance Parties

30.
Sharing among The Finance Parties

31.
Payment Mechanics

32.
Set-Off

- i -

--------------------------------------------------------------------------------

33.
Notices

34.
Calculations and Certificates

35.
Partial Invalidity

36.
Remedies and Waivers

37.
Amendments and Waivers

38.
Confidentiality

39.
Confidentiality of Funding Rates and Reference Bank Quotations

40.
Governing Law

41.
Enforcement

Schedule 1 The Original Lenders [Historic]
Part I
Part II
Schedule 2 Conditions Precedent [Historic]
Schedule 3 Utilisation Request
Schedule 4 Form of Transfer Certificate
Schedule 5 Form of Compliance Certificate
Part I
Part II
Schedule 6 Existing Security
Schedule 7 Existing Financial Indebtedness
Schedule 8 Form of Combining Schedule
Part I
Part II
Schedule 9 Form of Confidentiality Undertaking
Schedule 10 Form of Auditor's Report
Schedule 11 Form of Accession Certificate
Schedule 12 Form of Affiliate Accession Undertaking
Schedule 13 Form of Increase Confirmation
Schedule 14 Form of Increase Request
Schedule 15 Form of Process Agent  Appointment Letter
Schedule 16 Timetables




- ii -

--------------------------------------------------------------------------------

THIS AGREEMENT is dated 25 June 2002 (as amended by an amendment agreement dated
3 September 2004, a second amendment agreement dated 14 June 2005, a third
amendment agreement dated 26 May 2008, a fourth amendment agreement dated 15
September 2009, a fifth amendment agreement dated 28 October 2010, a sixth
amendment agreement dated 27 September 2012 and a seventh amendment agreement
dated 26 September 2017) and made between:
(1)
KRONOS TITAN GMBH (formerly known as Kronos Titan GmbH, & Co. oHG, the "German
Borrower"), KRONOS EUROPE S.A./N.V. (the "Belgian Borrower"), KRONOS TITAN AS
(the "Norwegian Borrower 1"), TITANIA AS (the "Norwegian Borrower 2"), KRONOS
NORGE AS (the "Norwegian Borrower 3" and together with the Norwegian Borrower 1
and the Norwegian Borrower 2, collectively the "Norwegian Borrowers") and KRONOS
DENMARK APS (the "Danish Borrower"), as borrowers (each a "Borrower" and
together the "Borrowers");

(2)
KRONOS TITAN GMBH (formerly known as Kronos Titan GmbH, & Co. oHG), KRONOS
EUROPE S.A./N.V. (the "Belgian Guarantor"), KRONOS NORGE AS (the "Norwegian
Guarantor") and KRONOS DEMARK APS (the "Danish Guarantor"), as guarantors (each
a "Guarantor" and together the "Guarantors");

(3)
DEUTSCHE BANK AG as mandated lead arranger (the "Mandated Lead Arranger");

(4)
THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 (The Original Lenders)
as lenders (the "Original Lenders"); and

(5)
DEUTSCHE BANK LUXEMBOURG S.A. as agent of the other Finance Parties (the
"Agent") and as Security Agent for the Secured Parties (the "Security Agent").

IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Acceding Lender" has the meaning given to it in Clause 3 (Increase Option).

"Accession Certificate" means a document substantially in the form set out in
Schedule Schedule 11 (Form of Accession Certificate).

"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

"Affiliate Accession Undertaking" means an undertaking in the form set out in
Schedule 12 (Form of Affiliate Accession Undertaking).

- 3 -

--------------------------------------------------------------------------------

"Agent's Spot Rate of Exchange" means:

(a)
the Agent's spot rate of exchange; or

(b)
(if the Agent does not have an available spot rate of exchange) any other
publicly available spot rate of exchange selected by the Agent (acting
reasonably),

for the purchase of the relevant currency with the Base Currency in the European
foreign exchange market at or about 11:00 a.m. on a particular day.
"Ancillary Commencement Date" means, in relation to an Ancillary Facility, the
date on which that Ancillary Facility is first made available, which date shall
be a Business Day within the Availability Period.

"Ancillary Commitment" means, in relation to an Ancillary Lender and an
Ancillary Facility, the maximum Base Currency Amount which that Ancillary Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility and which has been
authorised as such under Clause 7 (Ancillary Facilities), to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.

"Ancillary Document" means each document relating to or evidencing the terms of
an Ancillary Facility.

"Ancillary Facility" means any ancillary facility made available by an Ancillary
Lender in accordance with Clause 7 (Ancillary Facilities).

"Ancillary Lender" means each Lender (or Affiliate of a Lender) which makes
available an Ancillary Facility in accordance with Clause 7 (Ancillary
Facilities).

"Ancillary Outstandings" means, at any time, in relation to an Ancillary Lender
and an Ancillary Facility then in force the aggregate of the equivalents (as
calculated by that Ancillary Lender) in the Base Currency of the face amount of
each guarantee, bond and letter of credit under that Ancillary Facility in each
case as determined by such Ancillary Lender in accordance with the relevant
Ancillary Document or normal banking practice.

"Applicable GAAP" means:

(a)
in relation to any Obligor whose jurisdiction of incorporation is the Federal
Republic of Germany, generally accepted accounting principles in the Federal
Republic of Germany;

(b)
in relation to any Obligor whose jurisdiction of incorporation is Belgium,
generally accepted accounting principles in Belgium;

(c)
in relation to any Obligor whose jurisdiction of incorporation is Norway,
generally accepted accounting principles in Norway; and

(d)
in relation to the Danish Borrower, generally accepted accounting principles in
Denmark; and

- 4 -

--------------------------------------------------------------------------------

(e)
in relation to the Parent, US GAAP.

"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

"Availability Period" means the period from and including the date of this
Agreement to and including the Business Day falling immediately before the
Termination Date.

"Available Commitment" means a Lender's Commitment minus (subject to Clause 7.7
(Affiliates of Lenders as Ancillary Lenders) and as set out below):

(a)
the Base Currency Amount of its participation in any outstanding Loans and the
Base Currency Amount of the aggregate of its (or its Affiliate's) Ancillary
Commitments; and

(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any other Loans that are due to be made on or before the
proposed Utilisation Date, and the Base Currency Amount of its (or its
Affiliate's) Ancillary Commitment in relation to any new Ancillary Facility that
is due to be made available on or before the proposed Utilisation Date.

For the purposes of calculating a Lender's Available Commitment in relation to
any proposed Utilisation the following amounts shall not be deducted from a
Lender's Commitment:
(i)
that Lender's participation in any Loans that are due to be repaid or prepaid on
or before the proposed Utilisation Date; and

(ii)
that Lender's (or its Affiliate's) Ancillary Commitments to the extent that they
are due to be reduced or cancelled on or before the proposed Utilisation Date.

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.

"Base Currency" means euros.

"Base Currency Amount" means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower for that Loan (or, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date adjusted to reflect any
repayment or prepayment of the Loan).

"Break Costs" means the amount (if any) by which:

(a)
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

exceeds:
- 5 -

--------------------------------------------------------------------------------

(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

"Budget" means in relation to any period, the budget delivered by the German
Borrower to the Agent in respect of that period pursuant to Clause 22.5
(Budget).

"Business Day" means:

(a)
(in relation to any day other than a date for the payment, purchase of, or rate
fixing relating to euro) a day, other than a Saturday or Sunday, on which banks
are open for general business in Luxembourg and (in relation to any date for
payment or purchase of, or rate fixing relating to, a sum denominated in a
currency other than euro) the principal financial centre of the country of that
currency; or

(b)
(in relation to any date for payment, purchase of, or rate fixing relating to
euro) any TARGET Day.

"Capital Lease" means any lease or hire purchase contract which would, in
accordance with Applicable GAAP, be treated as a finance or capital lease.

"Cash Equivalent Investments" means:

(a)
marketable debt securities for which a recognised trading market exists
(including money market funds that invest substantially all of their assets in
debt securities accessible within 30 days) maturing within one year after the
relevant date of calculation, denominated in euros, sterling or dollars or
kroner ("Accepted Currency") issued by any member state of the European Union,
Norway and the United States of America which are not convertible into any other
form of security;

(b)
marketable debt securities for which a recognised trading market exists
(including money market funds that invest substantially all of their assets in
debt securities accessible within 30 days) maturing within one year after the
relevant date of calculation, denominated in any Accepted Currency which are not
convertible into any other form of security, rated P-1 (Moody's Investor
Services Inc.) or A-1 (Standard & Poors' Corporation);

(c)
certificates of deposit and time deposits maturing within one year after the
relevant date of calculation, denominated in any Accepted Currency issued by,
and acceptances by, banking institutions authorised under applicable legislation
of any member state of the European Union, the United States of America or
Norway which at the time of making such issue or acceptances, have outstanding
debt securities rated as provided in paragraph (b) above or which have minimum
capital of EUR 250,000,000; and

(d)
such other securities (if any) as are approved in writing by the Agent,

- 6 -

--------------------------------------------------------------------------------

in each case to which any member of the Group is beneficially entitled at that
time and which are not issued or guaranteed by any member of the Group.
"Charged Property" means all the assets of the Borrowers which from time to time
are, or are expressed to be, the subject of the Transaction Security.

"Code" means the US Internal Revenue Code of 1986.

"Combining Schedule" means a schedule substantially in the form set out in Part
I of Schedule 8 (Form of Combining Schedule) when delivered pursuant to
Clause 22.3(a)(i) and Part II of Schedule 8 (Form of Combining Schedule) when
delivered pursuant to Clause 22.3(a)(ii), in each case combining the financial
information of the Parent including each of the Obligors and its Subsidiaries
(on a legal entity basis) which is used to prepare and corresponds with the
Parent's (audited, in the case of a financial year) consolidated balance sheet
and statements of income and cash flows for the relevant financial year or
financial quarter (as the case may be), in each case prepared using US GAAP.

"Commitment" means:

(a)
in relation to a Current Lender, the amount in the Base Currency set opposite
its name under the heading "Commitment" in Part II of Schedule 1 (The Original
Lenders) and the amount of any other Commitment transferred to it under this
Agreement or assumed by it in accordance with Clause 2.2 (Increase) or Clause 3
(Increase Option); and

(b)
in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement or assumed by it in accordance
with Clause 2.2 (Increase) or Clause 3 (Increase Option),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Compliance Certificate" means a certificate substantially in the form set out
in Part I of Schedule 5 (Form of Compliance Certificate).

"Confidential Information" means all information relating to the German
Borrower, any Obligor, the Group, the Finance Documents or the Facility of which
a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:

(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 38 (Confidentiality);

- 7 -

--------------------------------------------------------------------------------

(ii)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers;

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; or

(iv)
any Funding Rate or Reference Bank Quotation.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
as set out in Schedule 9 (Form of Confidentiality Undertaking) or in any other
form agreed between the German Borrower and the Agent.

"Consenting Increase Lender" has the meaning ascribed to it in Clause 3
(Increase Option).

"Current Lender" means any Lender on the date of the Seventh Amendment
Agreement.

"Default" means an Event of Default or any event or circumstance specified in
Clause 25 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

"Defaulting Lender" means any Lender:

(a)
which has failed to make its participation in a Loan available (or has notified
the Agent or the relevant Borrower (which has notified the Agent) that it will
not make its participation in a Loan available) by the Utilisation Date of that
Loan in accordance with Clause 6.4 (Lenders' participation); or

(b)
which has otherwise rescinded or repudiated a Finance Document;

unless, in the case of paragraph (a) above:
(i)
its failure to pay, is caused by an administrative or technical error and,
payment is made within 5 Business Days of its due date; or

(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Environmental Claim" means any claim, proceeding or investigation by any person
in respect of any Environmental Law.

"Environmental Law" means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.

- 8 -

--------------------------------------------------------------------------------

"Environmental Permits" means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.

"EURIBOR" means, in relation to any Loan in euro:

(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

as of the Specified Time on the Quotation Day for the offering of deposits in
euro and for a period comparable to the Interest Period of the relevant Loan
and, if any such rate is below zero, EURIBOR will be deemed to be zero.
"Event of Default" means any event or circumstance specified as such in
Clause 25 (Events of Default).

"Facility" means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.

"FATCA" means:

(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:

(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

- 9 -

--------------------------------------------------------------------------------

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.

"Fee Letter" means any letter or letters dated on or about the date of this
Agreement, on or about the date of the Third Amendment Agreement, on or about
the date of the Fourth Amendment Agreement, on or about the date of the Fifth
Amendment Agreement, on or about the date of the Sixth Amendment Agreement and
on or about the date of the Seventh Amendment Agreement between the Mandated
Lead Arranger and the German Borrower (or the Agent and the German Borrower or
an Ancillary Lender and the relevant Borrower) setting out any of the fees
referred to in Clause 14 (Fees) or any other fees agreed between the parties to
such letter or letters.

"Fifth Amendment Agreement" means the amendment agreement dated on or about 28
October 2010 relating to this Agreement.

"Finance Document" means this Agreement, the First Amendment Agreement, the
Second Amendment Agreement, the Third Amendment Agreement, the Fourth Amendment
Agreement, the Fifth Amendment Agreement, the Sixth Amendment Agreement, the
Seventh Amendment Agreement, the Security Documents, the Subordination
Agreement, any Fee Letter, any Ancillary Document any Increase Confirmation, any
Accession Certificate, any Increase Request and any other document designated as
such by the Agent and the German Borrower.

"Finance Party" means the Agent, the Mandated Lead Arranger, the Security Agent,
a Lender or any Ancillary Lender.

"Financial Indebtedness" means any indebtedness for or in respect of:

(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any Capital Lease;

- 10 -

--------------------------------------------------------------------------------

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing as defined in
paragraphs (a) or (c) above (which, for the avoidance of doubt, shall not
include deferred payment obligations which are standard within the industry and
in the ordinary course of business);

(g)
any derivative transaction and the resulting net liability as determined from
time to time, if any, entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(i)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

"First Amendment Agreement" means the amendment agreement dated 3 September 2004
relating to this Agreement.

"Fourth Amendment Agreement" means the amendment agreement dated on or about 15
September 2009 relating to this Agreement.

"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 13.4 (Cost of funds).

"Group" means each of the Obligors and their Subsidiaries.

"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

"Increase Confirmation" means a confirmation substantially in the form set out
in Schedule 13 (Form of Increase Confirmation).

"Increase Effective Date" has the meaning ascribed to it in Clause 3 (Increase
Option).

"Increase Lender" has the meaning given to that term in Clause 2.2 (Increase)."

"Intellectual Property" means all patents, trade marks, service marks, trade
names, design rights, copyright (including rights in computer software and moral
rights and in published and unpublished work), titles, rights to know-how and
other intellectual property rights, in each case whether registered or
unregistered and including applications for the grant of any of the foregoing
and all rights or forms of protection having equivalent or similar effect to any
of the foregoing which may subsist anywhere in the world.

- 11 -

--------------------------------------------------------------------------------

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 12 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 11 (Default interest).

"Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.
"Intra-group Loan" means a borrowing of money as defined in paragraphs (a), (c)
and (f) of the definition of Financial Indebtedness from the Parent or any other
member of the Kronos Group by any member of the Group.

"Kronos Group" means Kronos Worldwide, Inc. and its Subsidiaries (other than any
such Subsidiaries which form part of the Group).

"Kronos Worldwide Facility" means the USD 400,000,000 credit facility dated 13
June 2012 between Kronos Worldwide, Inc. as borrower, Wells Fargo Bank, National
Association as administrative agent and others and any Refinancing thereof.

"Legal Opinions" means the legal opinions delivered to the Agent pursuant to
Clause 5.1 (Initial conditions precedent).

"Legal Reservations" means:

(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors; and

(b)
the time bearing of claims, defences of set‑off or counterclaim and similar
principles which are set out in the Legal Opinions as qualifications as to
matters of law.

"Lender" means:

(a)
any Original Lender, any Current Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 2.2 (Increase), Clause 3 (Increase Option) or
Clause 26 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
- 12 -

--------------------------------------------------------------------------------

"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

"LMA" means the Loan Market Association.

"Majority Lenders" means a Lender or Lenders whose Commitments aggregate more
than 51% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 51% of the Total Commitments immediately
prior to the reduction).

"Margin" means 1.60 per cent. per annum.

"Material Adverse Effect" means a material adverse effect on the business,
assets or financial condition of the German Borrower, the Belgian Borrower or
the Group taken as a whole.

"Material Contracts" means any agreements including licence agreements entered
into by any member of the Group which is reasonably likely to be material to the
business or financial condition of any Obligor or the Group taken as a whole.

"Material Subsidiary" means Unterstützungskasse Kronos Titan GmbH and any other
Subsidiary of any Obligor:

(a)
whose total assets represent 5 per cent. or more of the consolidated total
assets of the Group; or

(b)
whose total operating income represents 5 per cent. or more of the consolidated
total operating income of the Group,

all as shown (in the case of any Subsidiary) in its most recent annual or half
yearly accounts (consolidated, as the case may be, if it has Subsidiaries) and
(in the case of the Group) the most recent annual or, as the case may be, half
yearly Combining Schedules of the Group, provided that:
(i)
if any Material Subsidiary sells, transfers or otherwise disposes of the
majority of its undertaking or assets (whether by a single transaction or a
number of related transactions) to any other member of the Group:

(A)
that other member of the Group shall be deemed to become a Material Subsidiary
on the date of the relevant sale, transfer or disposal; and

(B)
any Material Subsidiary which sells, transfers or otherwise disposes of the
majority of its undertaking or assets (whether by a single transaction or a
number of related transactions) shall no longer be a Material Subsidiary on the
date of the relevant sale, transfer or disposal,

until the Material Subsidiaries are next determined from the annual or half
yearly accounts referred to above;
- 13 -

--------------------------------------------------------------------------------

(ii)
if any Material Subsidiary does not satisfy either of the tests set out in
paragraphs (a) and (b) above for reasons other than those referred to under
paragraph (i) above, then such Material Subsidiary shall cease to be a Material
Subsidiary from the point of time that the non-satisfaction of such tests can be
determined from the annual audited accounts or the half yearly unaudited
accounts referred to above; and

(iii)
if a Subsidiary has been acquired since the date as of which the latest
consolidated annual or half yearly accounts of the Group were prepared, such
accounts shall be adjusted in order to take into account the acquisition of such
Subsidiary.

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

(a)
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

The above exceptions will only apply to the last Month of any period.
"Obligor" means a Borrower or a Guarantor.

"Original Financial Statements" means:

(a)
in relation to the Norwegian Guarantor, its audited consolidated financial
statements for the financial year ended 31 December 2016 prepared using
Applicable GAAP;

(b)
in relation to each Obligor, its audited unconsolidated financial statements for
the financial year ended 31 December 2016 prepared using Applicable GAAP; and

(c)
in relation to the Group, a Combining Schedule for the financial year ended 31 
December 2016 prepared using US GAAP.

"Parent" means Kronos International, Inc., a Delaware corporation.

"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

"Party" means a party to this Agreement.

"Permitted Affiliate Transactions" means any transaction entered into between
any member of the Group and the Parent or any other member of the Kronos Group
either (i) in the ordinary course of trading or business and in accordance with
past practice or (ii) which is necessary to accommodate legal or regulatory
requirements of such member of the Group.

- 14 -

--------------------------------------------------------------------------------

"Permitted Financial Indebtedness" means Financial Indebtedness, without
duplication:

(a)
arising under or permitted pursuant to the Finance Documents;

(b)
incurred with the prior written consent of the Majority Lenders and any
Refinancing thereof;

(c)
existing on the date of this Agreement and listed in Schedule 7 (Existing
Financial Indebtedness) and any Refinancing thereof, provided that the Financial
Indebtedness referred to in item 1 of Schedule 7 (Existing Financial
Indebtedness) (or any Refinancing thereof) is repaid upon the first Utilisation
Date and the Financial Indebtedness referred to in item 7 of Schedule 7
(Existing Financial Indebtedness) (or any Refinancing thereof) is repaid no
later than 120 days from the date of this Agreement and provided further that
any Refinancing of the Financial Indebtedness referred to in items 2 and 3 of
Schedule 7 (Existing Financial Indebtedness) is subject to a subordination
agreement between the debtor, the creditor and the Security Agent on
substantially the same terms as in the Subordination Agreement;

(d)
arising under any derivative transaction entered into by any member of the Group
in respect of Financial Indebtedness of such members of the Group and any
Refinancing thereof provided that such derivative transactions are (i) entered
into to protect members of the Group from fluctuations in interest rates on
outstanding Financial Indebtedness to the extent the notional principal amount
of such derivative transactions does not, at the time of the incurrence thereof,
exceed the principal amount of the Financial Indebtedness to which such
derivative transaction relates and (ii) entered into in the ordinary course of
business of such members of the Group and not for investment or speculative
purposes;

(e)
arising under any commodity agreements or currency agreements entered into by
any member of the Group provided that (i) in the case of any such currency
agreements which relate to Financial Indebtedness or trade payables of any
member of the Group, such currency agreements do not increase the outstanding
Financial Indebtedness or trade payables of such member of the Group (other than
as a result of fluctuations in foreign currency exchange rates or by reason of
fees, indemnities and compensation payable thereunder) and (ii) in the case of
any such commodity agreements or currency agreements, such agreements are
entered into in the ordinary course of business of such members of the Group and
not for investment or speculative purposes;

(f)
owed by any Obligor to any other Obligor;

(g)
owed by any member of the Group which is not an Obligor to any other member of
the Group which is not an Obligor or to an Obligor, unless incurred in violation
of this Agreement;

- 15 -

--------------------------------------------------------------------------------

(h)
arising under any Intra-group Loans provided that the payment claims of the
Parent or any other member of the Kronos Group in respect of any such
Intra-group Loans have been subordinated to the claims of the Finance Parties
pursuant to the Subordination Agreement; and

(i)
arising from the honouring by a Lender or other financial institution of a
cheque, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided that such Financial Indebtedness is extinguished within two
Business Days of incurrence;

(j)
consisting of guarantees, indemnities or obligations in respect of customary
purchase price adjustments in connection with the acquisition of or disposal
over assets up to an aggregate amount of EUR 2,000,000 (or its equivalent in
another currency or currencies);

(k)
incurred by the Norwegian Borrower 2 in the ordinary course of business to
finance the purchase price for the acquisition of heavy earth moving equipment
or other similar equipment related to mining by it or any Refinancing thereof up
to an aggregate amount of EUR 10,000,000 (or its equivalent in another currency
or currencies);

(l)
incurred by any member of the Group the principal amount of which (when
aggregated with the principal amount of all other Financial Indebtedness
incurred by the members of the Group other than any Financial Indebtedness
permitted under paragraphs (a) to (k) above) does not exceed EUR 5,000,000 (or
its equivalent in another currency or currencies).

"Permitted Loans and Guarantees" means:

(a)
any guarantee or indemnity granted by any member of the Group or any assumption
of liability in respect of any obligation of any other person made by any member
of the Group in the ordinary course of its trading or business and upon terms
usual for such trading or business;

(b)
any guarantee or indemnity required under any of the Finance Documents;

(c)
any loan, grant of credit, guarantee or indemnity or assumption of any liability
in respect of any other person which is granted or made by any member of the
Group who is not an Obligor to or for the benefit of an Obligor;

(d)
any loan, grant of credit, guarantee or indemnity or assumption of any liability
in respect of any other person which is granted or made by any Obligor to or for
the benefit of any other Obligor;

(e)
any guarantee or indemnity granted by the German Borrower in respect of bank
guarantees issued by a financial institution at the request of Kronos
International Inc. up to a maximum aggregate amount so guaranteed or indemnified
of EUR 500,000 (or its equivalent); and

(f)
any loan granted by any Obligor to any wholly-owned subsidiary being a member of
the Group which is not an Obligor (including the sale or discounting of
receivables by any member of the Group to the German Borrower) up to an
aggregate amount of EUR 5,000,000.

- 16 -

--------------------------------------------------------------------------------

"Permitted Profit and Loss Transfer Agreement" has the meaning ascribed to such
term in Clause 24.16.

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:

(a)
(if the currency is euro) two TARGET Days before the first day of that period;
or

(b)
(for any other currency), two Business Days before the first day of that period,

unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days);
or
"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.

"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:

(a)
(other than where paragraph (B) below applies) as the rate at which the relevant
Reference Bank believes one prime bank is quoting to another prime bank for
interbank term deposits in euro within the Participating Member States for the
relevant period; or

(b)
if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the applicable Screen Rate are asked
to submit to the relevant administrator.

"Reference Banks" means, in relation to EURIBOR, the principal offices of
Deutsche Bank Luxembourg S.A. and DNB Bank ASA or such other entities as may
from time to time be agreed between the German Borrower and the Agent acting on
the instructions of the Majority Lenders.

"Refinance" means, in respect of any Financial Indebtedness, to refinance in
whole or in part the amount of such Financial Indebtedness on arms' length terms
and in accordance with market standards and the terms "refinanced" and
"refinancing" shall be construed accordingly.

"Relevant Interbank Market" means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

"Relevant Jurisdiction" means:

(a)
the jurisdiction of incorporation of each member of the Group; and

- 17 -

--------------------------------------------------------------------------------

(b)
the jurisdiction where any asset subject to or intended to be subject to the
Transaction Security is situated.

"Repeating Representations" means each of the representations set out in
Clauses 21.1 (Status) to 21.6 (Governing law and enforcement), Clause 21.9 (No
default), Clause 21.13 (No proceedings pending or threatened), Clause 21.19
(Legal and beneficial owner) and Clause 21.20 (No winding up).

"Rollover Loan" means one or more Loans

(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Loan;

(c)
in the same currency as the maturing Loan; and

(d)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Loan.

"Screen Rate" means the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period displayed any correction, recalculation or
republication by the administrator) on page EURIBOR01 of the Thomson Reuters
screen (or any replacement Thomson Reuters page which displays that rate)
and/or  on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Agent may specify another page or service
displaying the appropriate rate in the Agent's reasonable discretion with the
approval of the German Borrower (which approval shall not be unreasonably
withheld or delayed) and after consultation with the Lenders.

"Second Amendment Agreement" means the amendment agreement dated
14 June 2005 relating to this Agreement.

"Secured Parties" means the Security Agent, the Agent, each Lender and each
Ancillary Lender from time to time party to this Agreement.

"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

"Security Document" means each of the documents delivered to the Agent listed in
Section 4 of Schedule 2 (Conditions Precedent) together with any other document
entered into by a Borrower creating or expressed to create Security over all or
any part of its assets in respect of the obligations of any of the Obligors
under any of the Finance Documents.

"Seventh Amendment Agreement" means the amendment agreement dated on or about 26
September 2017 relating to this Agreement.

"Seventh Amendment Agreement Effective Date" means the Effective Date as defined
in the Seventh Amendment Agreement.

- 18 -

--------------------------------------------------------------------------------

"Sixth Amendment Agreement" means the amendment agreement dated on or about 27
September 2012 relating to this Agreement.

"Sixth Amendment Agreement Effective Date" means the Effective Date as defined
in the Sixth Amendment Agreement.

"Specified Time" means a time determined in accordance with Schedule 16
(Timetables).

"Structure Chart" means a chart showing the Parent and its Subsidiaries and any
direct shareholders of any member of the Group and the relationship between all
such entities.

"Subordination Agreement" means the subordination agreement entered into between
the Security Agent, the Parent and the German Borrower.

"Subsidiary" means in relation to any company or corporation, a company or
corporation:

(a)
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

(b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation; or

(c)
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.
"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

"TARGET Day" means:

(a)
until such time as TARGET is permanently closed down and ceases operations, any
day on which both TARGET and TARGET2 are; and

(b)
following such time as TARGET is permanently closed down and ceases operations,
any day on which TARGET2 is,

open for the settlement of payments in euro.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

- 19 -

--------------------------------------------------------------------------------

"Termination Date" means the date falling 5 years after the date of the Seventh
Amendment Agreement.

"Third Amendment Agreement" means the amendment agreement dated on or about 26
May 2008 relating to this Agreement.

"Total Commitments" means the aggregate of the Commitments, being EUR 90,000,000
at the date of the Seventh Amendment Agreement.

"Transaction Security" means the Security created or expressed to be created in
favour of the Security Agent and/or the Secured Parties pursuant to the Security
Documents or this Agreement.

"Transfer Certificate" means a certificate substantially in one of the forms set
out in Schedule 4 (Form of Transfer Certificate) or any other form agreed
between the Agent and the German Borrower.

"Transfer Date" means, in relation to a transfer, the later of:

(a)
the proposed Transfer Date specified in the Transfer Certificate; and

(b)
the date on which the Agent executes the Transfer Certificate.

"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

"US GAAP" means generally accepted accounting principles in the United States of
America.

"US Tax Obligor" means:

(a)
a Borrower which is resident for tax purposes in the United States of America;
or

(b)
an Obligor some or all of whose payments under the Finance Documents are from
sources within the United States for US federal income tax purposes.

"Utilisation" means a utilisation of the Facility.

"Utilisation Date" means the date of a Utilisation, being the date on which a
Loan is to be made.

"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).

1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
the "Agent", the "Mandated Lead Arranger", the "Security Agent", any "Finance
Party", any "Lender", "Ancillary Lender", the "Parent", any "Obligor" or any
"Party" shall be construed so as to include its successors in title, permitted
assigns and permitted transferees;

- 20 -

--------------------------------------------------------------------------------

(ii)
"assets" includes present and future properties, revenues and rights of every
description;

(iii)
the "European interbank market" means the interbank market for euro operating in
Participating Member States;

(iv)
"director" includes any statutory legal representative(s) (organschaftlicher
Vertreter) of a person pursuant to the laws of its jurisdiction of
incorporation, including but not limited to, in relation to a person
incorporated or established in Germany, a managing director (Geschäftsführer) or
member of the board of directors (Vorstand);

(v)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

(vi)
a "group of Lenders" includes all the Lenders;

(vii)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(viii)
a "person" includes any individual, person, firm, company, corporation,
unincorporated organisation, government, state or agency of a state or any
association, trust, joint venture or partnership (whether or not having separate
legal personality) or two or more of the foregoing;

(ix)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(x)
a provision of law is a reference to that provision as amended or re-enacted;
and

(xi)
a time of day is a reference to Luxembourg time.

(b)
Section, Clause and Schedule headings are for ease of reference only.

(c)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

(d)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

- 21 -

--------------------------------------------------------------------------------

(e)
A Borrower providing "cash cover" for an Ancillary Facility means a Borrower
paying an amount in the currency of that Ancillary Facility to an
interest-bearing account in the name of that Borrower and the following
conditions being met:

(i)
the account is with the Ancillary Lender in respect of that Ancillary Facility;

(ii)
until no amount is or may be outstanding under that Ancillary Facility,
withdrawals from the account may only be made to pay the Ancillary Lender
amounts due and payable to it under this Agreement in respect of that Ancillary
Facility; and

(iii)
that Borrower has executed a security document over that account, in form and
substance satisfactory to the Ancillary Lender with which that account is held,
creating a first ranking security interest over that account.

(f)
A Borrower "repaying" or "prepaying" Ancillary Outstandings means:

(i)
that Borrower providing cash cover in respect of those Ancillary Outstandings;

(ii)
the maximum amount payable under that Ancillary Facility being reduced in
accordance with its terms; or

(iii)
the Ancillary Lender being satisfied that it has no further liability under that
Ancillary Facility,

and the amount by which Ancillary Outstandings are repaid or prepaid under
paragraphs (f)(i) and (f)(ii) above is the amount of the relevant cash cover or
reduction.
(g)
An amount borrowed includes any amount utilised under an Ancillary Facility.

(h)
Subject to Clause 37.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement at any time.

(i)
Nothing in this Agreement shall be construed so as to exclude (erlassen) the
liability of any person for its own wilful misconduct (Vorsatz).

1.3
Currency Symbols and Definitions

"$", "dollars" and "USD" denote lawful currency of the United States of America,
"£" and "sterling" denote lawful currency of the United Kingdom, "NOK" and
"kroner" denote lawful currency of Norway and "EUR" and "euro" means the single
currency unit of the Participating Member States.

- 22 -

--------------------------------------------------------------------------------

SECTION 2
THE FACILITY
2.
THE FACILITY

2.1
The Facility

(a)
Subject to the terms of this Agreement, the Lenders make available to the
Borrowers revolving loan in the Base Currency in an aggregate amount equal to
the Total Commitments.

(b)
Subject to the terms of this Agreement and the Ancillary Documents, an Ancillary
Lender may make available to the Borrowers an Ancillary Facility in place of all
or part of its Commitment under the Facility.

2.2
Increase

(a)
The German Borrower may by giving prior notice to the Agent by no later than the
date falling 5 Business Days after the effective date of a cancellation of:

(i)
the Available Commitments of a Defaulting Lender in accordance with
paragraph (d) of Clause 9.3 (Right of replacement or repayment and cancellation
in relation to a single Lender); or

(ii)
the Commitments of a Lender in accordance with:

(A)
Clause 9.11 (Illegality); or

(B)
paragraph 9.3 of Clause 9.3 (Right of replacement or repayment and cancellation
in relation to a single Lender),

request that the Commitments relating to any Facility be increased (and the
Commitments relating to that Facility shall be so increased) in an aggregate
amount in the Base Currency of up to the amount of the Available Commitments or
Commitments relating to that Facility so cancelled as follows:
(iii)
the increased Commitments will be assumed by one or more Lenders or other banks,
financial institutions, trusts, funds or other entities (each an "Increase
Lender") selected by the German Borrower (each of which shall not be a member of
the Group) and each of which confirms in writing (whether in the relevant
Increase Confirmation or otherwise) its willingness to assume and does assume
all the obligations of a Lender corresponding to that part of the increased
Commitments which it is to assume, as if it had been an Original Lender;

(iv)
each of the Obligors and any Increase Lender shall assume obligations towards
one another and/or acquire rights against one another as the Obligors and the
Increase Lender would have assumed and/or acquired had the Increase Lender been
an Original Lender;

- 23 -

--------------------------------------------------------------------------------

(v)
each Increase Lender shall become a Party as a "Lender" and any Increase Lender
and each of the other Finance Parties shall assume obligations towards one
another and acquire rights against one another as that Increase Lender and those
Finance Parties would have assumed and/or acquired had the Increase Lender been
an Original Lender;

(vi)
the Commitments of the other Lenders shall continue in full force and effect;
and

(vii)
any increase in the Commitments relating to the Facility shall take effect on
the date specified by the German Borrower in the notice referred to above or any
later date on which the conditions set out in paragraph (b) below are satisfied.

(b)
An increase in the Commitments relating to a Facility will only be effective on:

(i)
the execution by the Agent of an Increase Confirmation from the relevant
Increase Lender; and

(ii)
the Agent shall only be obliged to execute an Increase Confirmation delivered to
it by an Increase Lender once it is satisfied it has complied with all necessary
"know your customer" or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender.

(c)
Each Increase Lender, by executing the Increase Confirmation, confirms (for the
avoidance of doubt) that the Agent has authority to execute on its behalf any
amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the increase becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as it would have been had it
been an Original Lender.

(d)
The Borrowers shall, promptly on demand, pay the Agent the amount of all costs
and expenses (including legal fees) reasonably incurred by it in connection with
any increase in Commitments under this Clause 2.2.

(e)
The Increase Lender shall, on the date upon which the increase takes effect, pay
to the Agent (for its own account) a fee in an amount equal to the fee which
would be payable under Clause 26.3 (Assignment or transfer fee) if the increase
was a transfer pursuant to Clause 26.5 (Procedure for transfer) and if the
Increase Lender was a New Lender.

(f)
The German Borrower may pay to the Increase Lender a fee in the amount and at
the times agreed between the German Borrower and the Increase Lender in a letter
between the German Borrower and the Increase Lender setting out that fee. A
reference in this Agreement to a Fee Letter shall include any letter referred to
in this paragraph.

(g)
Neither the Agent nor any Lender shall have any obligation to find an Increase
Lender and in no event shall any Lender whose Commitment is replaced by an
Increase Lender be required to pay or surrender any of the fees received by such
Lender pursuant to the Finance Documents.

- 24 -

--------------------------------------------------------------------------------

(h)
Clause 26.4 (Limitation of responsibility of Existing Lenders) shall apply
mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as if
references in that Clause to:

(i)
an "Existing Lender" were references to all the Lenders immediately prior to the
relevant increase;

(ii)
the "New Lender" were references to that "Increase Lender"; and

(iii)
a "re-assignment" and "re-assignment and re-transfer by assumption of contract
(Vertragsübernahme)" were references to respectively an "assignment" and
"assignment and transfer by assumption of contract (Vertragsübernahme)".

2.3
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several
and do not constitute a joint obligation (Ausschluss der gesamtschuldnerischen
Haftung). Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and do not constitute a joint
creditorship (Ausschluss der Gesamtgläubigerschaft) and any debt arising under
the Finance Documents to a Finance Party from an Obligor is, except as otherwise
set out in this Agreement or any other Finance Document, a separate and
independent debt (Ausschluss der gesamtschuldnerischen Haftung) in respect of
which a Finance Party shall be entitled to enforce its rights in accordance with
paragraph (c) below. The rights of each Finance Party include any debt owing to
that Finance Party under the Finance Documents and, for the avoidance of doubt,
any part of a Loan or any other amount owed by an Obligor which relates to a
Finance Party's participation in the Facility or its role under a Finance
Document (including any such amount payable to the Agent on its behalf) is a
debt owing to that Finance Party by that Obligor.

(c)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3.
INCREASE OPTION

(a)
The German Borrower may, subject to the conditions set out in this Clause 3, by
delivering to the Agent a duly completed Increase Request not later than 20
(twenty) Business Days before the date on which such increase is to take effect
(the "Increase Effective Date"), request only once during the lifetime of the
Facility an increase of the Commitments, either by way of an increase of the
Commitments of the Lenders or by way of an assumption of a Commitment by another
bank or financial institution which is not a Lender (the "Acceding Lender").

- 25 -

--------------------------------------------------------------------------------

(b)
Each Increase Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
it specifies the Acceding Lender (if applicable);

(ii)
it specifies the Increase Effective Date which is a date within the Availability
Period;

(iii)
the German Borrower has not already successfully delivered an Increase Request
during the lifetime of this Agreement; and

(iv)
the aggregate amount of the increase of the Commitments under this Clause 3 does
not exceed EUR 30,000,000.

(c)
If the German Borrower requests an increase of the Commitments by way of an
assumption of a Commitment by an Acceding Lender, the Agent will promptly upon
receiving such notice from the German Borrower, notify the Acceding Lender
setting out the relevant increase amount to the Acceding Lender. The Acceding
Lender shall have the right, at its sole discretion, to agree to the Increase
Request by delivering notice to the Agent not less than 10 (ten) Business Days
prior to the proposed Increase Effective Date. The Agent shall as soon as
reasonably practicable provide to the German Borrower a copy of each such
notification. If (i) the Acceding Lender notifies the Agent that it is not
willing to agree to the Increase Request or (ii) the Acceding Lender does not
give any notice to the Agent by the date 10 (ten) Business Days prior to the
proposed Increase Effective Date, then the Acceding Lender will not assume a
Commitment.

(d)
If the German Borrower requests an increase of the Commitments by way of an
increase of the Commitments of the Lenders, the Agent will promptly upon
receiving such notice from the German Borrower, notify the Lenders setting out
the relevant increase amounts which would be allocated to such Lenders pursuant
to paragraph (f).

(e)
Each Lender shall have the right, at its sole discretion, to agree to the
Increase Request by delivering notice to the Agent not less than 10 (ten)
Business Days prior to the proposed Increase Effective Date (each Lender that
agrees to increase its Commitments being a "Consenting Increase Lender"). The
Agent shall as soon as reasonably practicable provide to the German Borrower a
copy of each such notification.

(f)
The amount of any requested increase shall, subject to paragraph (i) below, be
allocated to each Consenting Increase Lender in the proportion which its
respective Commitment bears to the amount of the Total Commitments as on the
date of the notice of the Agent pursuant to paragraph (d) above.

(g)
The Agent shall promptly notify the Consenting Increase Lenders of their
allocation and the Facility shall be so increased on the Increase Effective
Date.

- 26 -

--------------------------------------------------------------------------------

(h)
Each Consenting Increase Lender shall, in the notification to the Agent referred
to in paragraph (e) above, also provide an indication of the amount of an
increase in its Commitment (if any), which it may agree to make available under
this Agreement in excess of that amount allocated and notified by the Agent to
it.

(i)
If an Acceding Lender agrees to accede to this Agreement as a Lender with a new
Commitment, it shall deliver to the Agent not less than 4 (four) Business Days
prior to the proposed Increase Effective Date a duly completed Accession
Certificate, signed by the Acceding Lender and countersigned for approval by the
German Borrower, and specifying as its accession date the Increase Effective
Date and as new Commitment the amount indicated in the Increase Request under
paragraph (b) or, as the case may be, allocated to the Acceding Lender under
paragraph (c) above. The accession of an Acceding Lender may be effected only by
the delivery to the Agent and acceptance by the Agent, of such Accession
Certificate and the performance by the Agent of all necessary "know your
customer" or other similar checks under all applicable laws and regulations in
relation to the Acceding Lender, the completion of which the Agent shall
promptly notify to the German Borrower and the Acceding Lender, in which event,
on the date which is the later of (i) the date on which the Agent has given such
notice to the German Borrower and the Acceding Lender and (ii) the Increase
Effective Date, the Acceding Lender shall have acceded to this Agreement (having
thereby acquired the rights and obligations of a Lender hereunder) with a new
Commitment in the amount indicated in the Increase Request under paragraph (b)
or, as the case may be, allocated to it under paragraph (c) above.

(j)
With the accession pursuant to paragraph (i) above the Acceding Lender shall
become a Party as a "Lender" and assume all the obligations and acquire all
rights of a Lender corresponding to that part of the increased Commitment which
it is to assume, as if it had been an Original Lender.

(k)
The German Borrower and any Acceding Lender shall assume obligations towards one
another and/or acquire rights against one another as the German Borrower and the
Acceding Lender would have assumed and/or acquired had the Acceding Lender been
an Original Lender.

(l)
The Commitments of the other Lenders shall continue in full force and effect.

(m)
The Acceding Lender shall on the date it accedes to this Agreement pay to the
Agent (for its own account) a fee in an amount equal to the amount set out in
Clause 26.3 (Assignment or transfer fee) and Clause 26.1 (Assignments and
transfers by Lenders; participations and sub-participations).

4.
PURPOSE

4.1
Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility and any
utilisation of any Ancillary Facility towards its general corporate purposes not
prohibited by the terms of any Finance Document, including its working capital
requirements and refinancing its existing indebtedness.
- 27 -

--------------------------------------------------------------------------------

4.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
5.
CONDITIONS OF UTILISATION

5.1
Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Schedule 2 (Conditions precedent)
in form and substance satisfactory to the Agent, except for the evidence
referred to in paragraph 3(a) of Schedule 2 (Conditions precedent), provided
that such evidence must be received by the Agent no later than on the
Utilisation Date and prior to the first Utilisation.  The Agent shall notify the
German Borrower and the Lenders promptly upon being so satisfied.
5.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 6.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(a)
no Default is continuing or would result from the proposed Loan; and

(b)
the Repeating Representations to be made by each Obligor are true in all
material respects.

5.3
Maximum number of Loans

(a)
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 8 or more Loans would be outstanding.

(b)
Any Loan made by a single Lender shall not be taken into account in this
Clause 5.

(c)
Any Separate Loan shall not be taken into account in this Clause 5.3.

- 28 -

--------------------------------------------------------------------------------



SECTION 3
UTILISATION
6.
UTILISATION

6.1
Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.
6.2
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the currency and amount of the Utilisation comply with Clause 6.3 (Currency and
amount); and

(iii)
the proposed Interest Period, as the case may be, complies with Clause 12
(Interest Periods).

(b)
Only one Loan may be requested in each Utilisation Request.

6.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency.

(b)
The amount of the proposed Loan must be a minimum of EUR 5,000,000 or, if less,
the  Available Facility and in any event such that its Base Currency Amount is
less than or equal to the Available Facility.

6.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, and subject to
Clause 8.1 (Repayment of Loans), (i) each Lender shall make its participation in
each Loan available by the Utilisation Date through its Facility Office.

(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

7.
ANCILLARY FACILITIES

7.1
Type of Facility

An Ancillary Facility may be made available by way of a guarantee, bonding,
documentary or stand-by letter of credit facility.
- 29 -

--------------------------------------------------------------------------------

7.2
Availability

(a)
If the German Borrower and a Lender agree and except as otherwise provided in
this Agreement, the Lender may provide an Ancillary Facility on a bilateral
basis in place of all or part of that Lender's unutilised Commitment (which
shall (except for the purpose of determining the Majority Lenders) be reduced by
the amount of the Ancillary Commitment under that Ancillary Facility) provided
that the aggregate Base Currency Amount of all Ancillary Commitments may at no
time exceed EUR 30,000,000.

(b)
An Ancillary Facility shall not be made available unless, not later than five
Business Days prior to the Ancillary Commencement Date for an Ancillary
Facility, the Agent has received from the German Borrower:

(i)
a notice in writing requesting the establishment of an Ancillary Facility and
specifying:

(A)
the proposed Borrower(s) which may use the Ancillary Facility;

(B)
the proposed Ancillary Commencement Date and expiry date of the Ancillary
Facility;

(C)
the proposed Ancillary Lender; and

(D)
the proposed Ancillary Commitment, the maximum amount of the Ancillary Facility;

(ii)
a copy of the proposed Ancillary Document; and

(iii)
any other information which the Agent may reasonably request in connection with
the Ancillary Facility.

The Agent shall promptly notify the German Borrower, the Ancillary Lender and
the other Lenders of the establishment of an Ancillary Facility.
No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause). In such a case, the provisions of this Agreement with
regard to amendments and waivers will apply.
(c)
Subject to compliance with paragraph (b) above:

(i)
the Lender concerned will become an Ancillary Lender; and

(ii)
the Ancillary Facility will be available,

with effect from the date agreed by the relevant Borrower and the Ancillary
Lender.
- 30 -

--------------------------------------------------------------------------------

7.3
Terms of Ancillary Facilities

(a)
Except as provided below, the terms of any Ancillary Facility will be those
agreed by the Ancillary Lender and the relevant Borrower.

(b)
However, those terms:

(i)
must be based upon normal commercial terms at that time (except as varied by
this Agreement);

(ii)
may allow only Borrowers to use the Ancillary Facility;

(iii)
may not allow the Ancillary Outstandings to exceed the Ancillary Commitment;

(iv)
may not allow the Ancillary Commitment of a Lender to exceed the Available
Commitment of that Lender;

(v)
must be denominated in the Base Currency (but may, for the avoidance of doubt,
be made available in any currency agreed between the relevant Borrower and the
Ancillary Lender); and

(vi)
must require that the Ancillary Commitment is reduced to zero, and that all
Ancillary Outstandings are repaid (or cash cover provided in respect of all the
Ancillary Outstandings) not later than the Termination Date for the Facility (or
such earlier date as the Commitment of the relevant Ancillary Lender (or its
Affiliate) is reduced to zero).

(c)
If there is any inconsistency between any term of an Ancillary Facility and any
term of this Agreement, this Agreement shall prevail except for (i) (a)(Day
count convention) which shall not prevail for the purposes of calculating fees,
interest or commission relating to an Ancillary Facility and (ii) an Ancillary
Facility comprising more than one account where the terms of the Ancillary
Documents shall prevail.

(d)
Interest, commission and fees on Ancillary Facilities are dealt with in
Clause 14.4 (Interest, commission and fees on Ancillary Facilities).

7.4
Repayment of Ancillary Facility

(a)
An Ancillary Facility shall cease to be available on the Termination Date or
such earlier date on which its expiry date occurs or on which it is cancelled in
accordance with the terms of this Agreement.

(b)
If an Ancillary Facility expires in accordance with its terms the Ancillary
Commitment of the Ancillary Lender shall be reduced to zero (and its Available
Commitment shall be increased accordingly).

(c)
No Ancillary Lender may demand repayment or prepayment of any amounts made
available, or demand cash cover for any liabilities incurred, by it under its
Ancillary Facility (except where the Ancillary Facility is provided on a net
limit basis to the extent required to bring any gross outstandings down to the
net limit) unless:

- 31 -

--------------------------------------------------------------------------------

(i)
the Total Commitments have been cancelled in full, or all outstanding Loans have
become due and payable in accordance with the terms of this Agreement, or the
Agent has declared all outstanding Loans immediately due and payable, or the
expiry date of the Ancillary Facility occurs; or

(ii)
it becomes unlawful in any applicable jurisdiction for the Ancillary Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in its Ancillary Facility.

(d)
On the making of a Loan to refinance Ancillary Outstandings:

(i)
each Lender will participate in that Loan in an amount (as determined by the
Agent) which will result as nearly as possible in the aggregate amount of its
participation in Loans then outstanding bearing the same proportion to the
aggregate amount of the Loans then outstanding as its Commitment bears to the
Total Commitments; and

(ii)
the relevant Ancillary Facility shall be cancelled.

7.5
Ancillary Outstandings

Each Borrower and each Ancillary Lender agrees with and for the benefit of each
Lender that the Ancillary Outstandings under any Ancillary Facility provided by
that Ancillary Lender shall not exceed the Ancillary Commitment applicable to
that Ancillary Facility and where the Ancillary Facility is an overdraft
facility comprising more than one account, Ancillary Outstandings under that
Ancillary Facility shall not exceed the Designated Net Amount in respect of that
Ancillary Facility.
7.6
Information

Each Borrower and each Ancillary Lender shall, promptly upon request by the
Agent, supply the Agent with any information relating to the operation of an
Ancillary Facility (including the Ancillary Outstandings) as the Agent may
reasonably request from time to time. Each Borrower consents to all such
information being released to the Agent and the other Finance Parties.
7.7
Affiliates of Lenders as Ancillary Lenders

(a)
Subject to the terms of this Agreement, an Affiliate of a Lender may become an
Ancillary Lender. In such case, the Lender and its Affiliate shall be treated as
a single Lender whose Commitment is the amount set out opposite the relevant
Lender's name in Schedule 1 (The Original Lenders). For the purposes of
calculating the Lender's Available Commitment with respect to the Facility, the
Lender's Commitment shall be reduced to the extent of the aggregate of the
Ancillary Commitments of its Affiliates.

- 32 -

--------------------------------------------------------------------------------

(b)
The relevant Borrower shall specify any relevant Affiliate of a Lender in any
notice delivered by the relevant Borrower to the Agent pursuant to
paragraph (b)(i) of Clause 7.2(Availability).

(c)
An Affiliate of a Lender which becomes an Ancillary Lender shall accede to this
Agreement by delivery to the Agent of a duly completed Affiliate Accession
Undertaking.

(d)
If a Lender assigns all of its rights or transfers all of its rights and
obligations to a New Lender (as defined in Clause 26 (Changes to the Lenders),
its Affiliate shall cease to have any obligations under this Agreement or any
Ancillary Document.

(e)
Where this Agreement or any other Finance Document imposes an obligation on an
Ancillary Lender and the relevant Ancillary Lender is an Affiliate of a Lender
which is not a party to that document, the relevant Lender shall ensure that the
obligation is performed by its Affiliate.

7.8
Commitment Amounts

Notwithstanding any other term of this Agreement each Lender shall ensure that
at all times its Commitment is not less than:
(a)
its Ancillary Commitment; or

(b)
the Ancillary Commitment of its Affiliate.

7.9
Amendments and Waivers – Ancillary Facilities

No amendment or waiver of a term of any Ancillary Facility shall require the
consent of any Finance Party other than the relevant Ancillary Lender unless
such amendment or waiver itself relates to or gives rise to a matter which would
require an amendment of or under this Agreement (including, for the avoidance of
doubt, under this Clause 7).  In such a case, Clause 37 (Amendments and Waivers)
will apply.
- 33 -

--------------------------------------------------------------------------------



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
8.
REPAYMENT

8.1
Repayment of Loans

(a)
Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

(b)
Without prejudice to each Borrower's obligation under paragraph (a) above, if:

(i)
one or more Loans are to be made available to a Borrower:

(A)
on the same day that a maturing Loan is due to be repaid by that Borrower;

(B)
in the same currency as the maturing Loan; and

(C)
in whole or in part for the purpose of refinancing the maturing Loan; and

(ii)
the proportion borne by each Lender's participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall, unless the relevant Borrower
notifies the Agent to the contrary in the relevant Utilisation Request, be
treated as if applied in or towards repayment of the maturing Loan so that:
(A)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(1)
the relevant Borrower will only be required to make a payment under Clause 31.1
(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

(2)
each Lender's participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender's participation in the maturing Loan and that Lender will not be required
to make a payment under Clause 31.1 (Payments to the Agent) in respect of its
participation in the new Loans; and

(B)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(1)
the relevant Borrower will not be required to make a payment under Clause 31.1
(Payments to the Agent); and

- 34 -

--------------------------------------------------------------------------------

(2)
each Lender will be required to make a payment under Clause 31.1 (Payments to
the Agent) in respect of its participation in the new Loans only to the extent
that its participation in the new Loans exceeds that Lender's participation in
the maturing Loan and the remainder of that Lender's participation in the new
Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender's participation in the maturing Loan.

(c)
At any time when a Lender becomes a Defaulting Lender, the maturity date of each
of the participations of that Lender in the Loans then outstanding will be
automatically extended to the Termination Date and will be treated as separate
Loans (the "Separate Loans") denominated in the currency in which the relevant
participations are outstanding.

(d)
A Borrower to whom a Separate Loan is outstanding may prepay that Loan by giving
10 Business Days' prior notice to the Agent. The Agent will forward a copy of a
prepayment notice received in accordance with this paragraph (d) to the
Defaulting Lender concerned as soon as practicable on receipt.

(e)
Interest in respect of a Separate Loan will accrue for successive Interest
Periods selected by the Borrower by the time and date specified by the Agent
(acting reasonably) and will be payable by that Borrower to the Agent (for the
account of that Defaulting Lender) on the last day of each Interest Period of
that Loan.

(f)
The terms of this Agreement relating to Loans generally shall continue to apply
to Separate Loans other than to the extent inconsistent with paragraphs (c) to
(e) above, in which case those paragraphs shall prevail in respect of any
Separate Loan.

9.
PREPAYMENT AND CANCELLATION

9.1
Illegality

If it becomes unlawful after the date of this Agreement in any applicable
jurisdiction for a Lender to perform any of its obligations as contemplated by
this Agreement or to fund or participate in any Loan and without prejudice to
its rights and obligations under Clause 18 (Mitigation by the Lenders):
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the German Borrower (on behalf of the Borrowers), the
Commitment of that Lender will be immediately cancelled; and

(c)
upon cancellation of such Lender's Commitment, each Borrower shall repay that
Lender's participation in the Loans made to that Borrower on the last day of the
Interest Period for each Loan outstanding as at the date upon which the Agent
has so notified the German Borrower or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law).

- 35 -

--------------------------------------------------------------------------------

9.2
Voluntary cancellation

The German Borrower may, if it gives the Agent not less than ten (10) days' (or
such shorter period as the Majority Lenders may agree) prior written notice,
cancel the whole or any part (being a minimum amount of EUR 10,000,000) of the
Available Facility.  Any cancellation under this Clause 9.2 shall reduce the
Commitments of the Lenders rateably.
9.3
Right of repayment and cancellation in relation to a single Lender

(a)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
Clause 15.2 (Tax gross-up); or

(ii)
any Lender claims indemnification from the Borrowers under Clause 15.3 (Tax
indemnity) or Clause 16.1 (Increased costs); or

(iii)
at any time on or after the date which is one month before the earliest FATCA
Application Date for any payment by a Party to a Lender, that Lender is not, or
has ceased to be, a FATCA Exempt Party,

the German Borrower may, whilst (in the case of paragraphs (i), (ii) and above)
the circumstance giving rise to the requirement or indemnification continues, or
that Lender continues not to be a FATCA Exempt Party, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender's participation in the Loan.
(b)
On receipt of a notice from the German Borrower referred to in paragraph (a)
above, the Commitment of that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the German Borrower has
given notice under paragraph (a) above (or, if earlier, the date specified by
the German Borrower in that notice), each Borrower to which a Loan is
outstanding shall repay that Lender's participation in that Loan.

(d)
If any Lender becomes a Defaulting Lender, the German Borrower may, at any time
whilst the Lender continues to be a Defaulting Lender, give the Agent not less
than five Business Days' notice of cancellation of each Available Commitment of
that Lender.

(e)
On the notice referred to in paragraph (d) above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

(f)
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph (d) above, notify all the Lenders.

9.4
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 9
(Prepayment and Cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

- 36 -

--------------------------------------------------------------------------------

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

(d)
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
Subject to Clause 2.2 (Increase), no amount of the Total Commitments cancelled
under this Agreement may be subsequently reinstated.

(f)
If the Agent receives a notice under this Clause 9 (Prepayment and Cancellation)
it shall promptly forward a copy of that notice to either the German Borrower or
the affected Lender, as appropriate.

(g)
If all or part of any Lender's participation in a Loan is repaid or prepaid and
is not available for redrawing (other than by operation of Clause 5.2 (Further
conditions precedent)), an amount of that Lender's Commitment (equal to the Base
Currency Amount of the amount of the participation which is repaid or prepaid)
will be deemed to be cancelled on the date of repayment or prepayment.

- 37 -

--------------------------------------------------------------------------------



SECTION 5
COSTS OF UTILISATIONS
10.
INTEREST

10.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(a)
Margin; and

(b)
EURIBOR.

10.2
Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).
11.
DEFAULT INTEREST

11.1
Default interest periods

If any sum due and payable by an Obligor hereunder is not paid on the due date
therefore in accordance with Clause 31.1 (Payments to the Agent) or if any sum
due and payable by an Obligor under any judgment of any court in connection
herewith is not paid on the date of such judgment, the period beginning on such
due date or, as the case may be, the date of such judgment and ending on the
date upon which the obligation of such Obligor to pay such sum is discharged
shall be divided into successive periods, each of which (other than the first)
shall start on the last day of the preceding such period and the duration of
each of which shall (except as otherwise provided in this Clause 11 (Default
Interest)) be selected by the Agent.
11.2
Default interest

An Unpaid Sum shall bear interest, or, insofar as it relates to unpaid interest,
shall give rise to a claim for lump sum damages, during each Interest Period in
respect thereof at the rate per annum which is one per cent. per annum above the
percentage rate which would apply if it had been a Loan in the amount and
currency of such Unpaid Sum and for the same Interest Period (provided that in
the case of lump sum damages, the Obligor shall be free to prove that no damage
has arisen or that damage has not arisen in the asserted amount, whereas in the
case of lump sum damages and default interest the Finance Party shall be
entitled to assert further damages), provided that if such Unpaid Sum relates to
a Loan which became due and payable on a day other than the last day of an
Interest Period relating thereto:
(a)
the first Interest Period applicable to such Unpaid Sum shall be of a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

- 38 -

--------------------------------------------------------------------------------

(b)
the percentage rate of interest applicable thereto from time to time during such
period shall be that which exceeds by one per cent. the rate which would have
been applicable to it had it not so fallen due.

11.3
Payment of default interest

Any interest which shall have accrued under Clause 11.2 (Default Interest) in
respect of an Unpaid Sum shall be due and payable and shall be paid by the
Obligor owing such Unpaid Sum on the last day of each Interest Period in respect
thereof or on such other dates as the Agent may specify by notice to such
Obligor.
11.4
Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.
12.
INTEREST PERIODS

12.1
Selection of Interest Periods

(a)
A Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

(b)
Subject to this Clause 12 (Interest Periods), a Borrower may select an Interest
Period of one, two, three or six Months or any other period not exceeding twelve
Months agreed between such Borrower and the Agent (acting on the instructions of
all the Lenders).

(c)
An Interest Period for a Loan shall not extend beyond the Termination Date.

(d)
Each Interest Period for a Loan shall start on the Utilisation Date.

(e)
A Loan has one Interest Period only.

12.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period, as the case may be, will instead end on the next Business
Day in that calendar month (if there is one) or the preceding Business Day (if
there is not).
13.
CHANGES TO THE CALCULATION OF INTEREST

13.1
Unavailability of Screen Rate

(a)
Interpolated Screen Rate:  If no Screen Rate is available for EURIBOR for the
Interest Period of a Loan, the applicable shall be the Interpolated Screen Rate
for a period equal in length to the Interest Period of that Loan.

(b)
Reference Bank Rate: If no Screen Rate is available for EURIBOR the Interest
Period of a Loan and it is not possible to calculate the Interpolated Screen
Rate,

- 39 -

--------------------------------------------------------------------------------

the applicable EURIBOR shall be the Reference Bank Rate as of the Specified Time
for the currency of that Loan and for a period equal in length to the Interest
Period of that Loan.
(c)
Cost of funds:  If paragraph (b) above applies but no Reference Bank Rate is
available for the relevant currency or Interest Period there shall be no EURIBOR
for that Loan and Clause 13.4 (Cost of funds) shall apply to that Loan for that
Interest Period.

13.2
Calculation of Reference Bank Rate

(a)
Subject to paragraph (b) below, if EURIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Banks.

(b)
If at or about noon on the Quotation Day none or only one of the Reference Banks
supplies a quotation, there shall be no Reference Bank Rate for the relevant
Interest Period.

13.3
Market disruption

If before close of business in Luxembourg on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 35 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of EURIBOR then Clause 13.4 (Cost of funds) shall
apply to that Loan for the relevant Interest Period.
13.4
Cost of funds

(a)
If this Clause 13.4 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

(i)
the Margin;and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event within 2 Business Days of the first day of that Interest Period interest
is due to be paid in respect of that Interest Period), to be that which
expresses as a percentage rate per annum the cost to the relevant Lender of
funding its participation in that Loan from whatever source it may reasonably
select; and

(b)
If this Clause 13.4 applies and the Agent or the Borrowers so requires, the
Agent and the Borrowers shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

(c)
Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Borrowers, be binding on all Parties.

- 40 -

--------------------------------------------------------------------------------

(d)
If this Clause 13.4 applies pursuant to Clause 13.3 (Market disruption) and:

(i)
a Lender's Funding Rate is less than EURIBOR; or

(ii)
a Lender does not supply a quotation by the time specified in paragraph (a)(ii)
above,

the cost to that Lender of funding its participation in that Loan for that
Interest Period shall be deemed, for the purposes of paragraph (a) above, to be
EURIBOR.
(e)
If this Clause 13.4 applies pursuant to Clause 13.1 (Unavailability of Screen
Rate) but any Lender does not supply a quotation by the time specified in
paragraph (a)(ii) above the rate of interest shall be calculated on the basis of
the quotations of the remaining Lenders.

13.5
Notification to Borrowers

If Clause 13.4 (Cost of funds) applies, the Agent shall, as soon as is
practicable, notify the Borrowers.
13.6
Break Costs

Each Borrower shall, within three Business Days of demand by a Finance Party
(which demand shall be accompanied by a certificate showing, in reasonable
detail, the calculation of the Break Costs incurred by such Finance Party in
respect of the relevant Interest Period), pay to that Finance Party its Break
Costs attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.
14.
FEES

14.1
Commitment fee

(a)
Each of the Borrowers shall jointly and severally pay to the Agent (for the
account of each Lender) a fee in the Base Currency computed at a rate of 0.60
per cent. per annum on that Lender's Available Commitment for the period
commencing on Seventh Amendment Agreement Effective Date until the last day of
the Availability Period), provided that the Norwegian Borrowers shall only be
liable to the extent which is permitted under the Norwegian Companies Act 1997
Section 8-7.

(b)
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender's Commitment at the time the cancellation is effective.

(c)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

- 41 -

--------------------------------------------------------------------------------

14.2
Utilisation fee

(a)
The Borrowers shall pay to the Agent (for account of each Lender pro rata to its
Commitment) a utilisation fee calculated at the rate of:

(i)
0.25 per cent. p.a. on the aggregate amount of all Loans for each day on which
the aggregate amount of Loans exceeds 33 1/3 per cent. of the sum of the Total
Commitments less the aggregate Ancillary Commitments but is equal to or less
than 66 2/3 per cent. of the sum of the Total Commitments less the aggregate
Ancillary Commitments; or

(ii)
0.50 per cent. p.a. on the aggregate amount of all Loans for each day on which
the aggregate amount of all Loans exceeds 66 2/3 per cent. of the sum of the
Total Commitments less the aggregate Ancillary Commitments,

(b)
The fee referred to in sub‑Clause (a) above shall be payable jointly and
severally in arrears by each of the Borrowers in the Base Currency on the last
day of each successive period of three Months and on the Termination Date,
provided that the Norwegian Borrowers shall only be liable to the extent which
is permitted under the Norwegian Companies Act 1997 Section 8-7.

14.3
Agency and security handling fee

Each of the Borrowers shall jointly and severally pay to Deutsche Bank
Luxembourg S.A. for its own account in its capacity as Agent and Security Agent
an agency and security handling fee in the amount and at the times agreed in a
Fee Letter provided that the Norwegian Borrowers shall only be liable to the
extent which is permitted under the Norwegian Companies Act 1997 Section 8-7.
14.4
Interest, commission and fees on Ancillary Facilities

The rate and time of payment of interest, commission, fees and any other
remuneration in respect of each Ancillary Facility shall be determined by
agreement between the relevant Ancillary Lender and the Borrower of that
Ancillary Facility based upon normal market rates and terms.
14.5
Arrangement and Participation Fee

Each of the Borrowers shall jointly and severally pay to Deutsche Bank AG for
its own account in its capacity as Mandated Lead Arranger an arrangement and
participation fee in the amount and at the times agreed in a Fee Letter,
provided that the Norwegian Borrowers shall only be liable to the extent which
is permitted under the Norwegian Companies Act 1997 Section 8-7.
- 42 -

--------------------------------------------------------------------------------



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
15.
TAX GROSS UP AND INDEMNITIES

15.1
Definitions

In this Agreement:
"Qualifying Lender" means any Lender which is a bank or financial institution
and which is incorporated or resident or acting out of a Facility Office in a
member state of the European Union (but excluding the United Kingdom of Great
Britain and Northern Ireland), provided that with regard to any Original Lender,
Qualifying Lender means any Original Lender which is a bank or financial
institution and is a resident for tax purposes in either Germany, Norway,
Luxembourg or the Netherlands or is acting out of a Facility Office, registered
with the Belgian Banking and Finance Commission, in Belgium.

"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.

15.2
Tax gross‑up

All payments to be made by an Obligor to any Finance Party hereunder shall be
made free and clear of and without deduction for or on account of Tax unless
such Obligor is required to make such a payment subject to the deduction or
withholding of Tax, in which case the sum payable by such Obligor (in respect of
which such deduction or withholding is required to be made) shall be increased
to the extent necessary to ensure that such Finance Party receives a sum net of
any withholding or deduction equal to the sum which it would have received had
no such deduction or withholding been made or required to be made.
15.3
Tax indemnity

Without prejudice to Clause 15.2 (Tax Gross‑up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable hereunder (including any sum deemed for the purposes
of Tax to be received or receivable by such Finance Party whether or not
actually received or receivable) or if any liability in respect of any such
payment is asserted, imposed, levied or assessed against any Finance Party, the
Borrowers shall, upon demand of the Agent, promptly indemnify the Finance Party
which suffers a loss or liability as a result against such payment or liability
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith, provided that this Clause 15.3 (Tax indemnity) shall not
apply to:
(a)
any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for purposes of Tax to be received or receivable by
such Finance Party but not actually receivable) by the jurisdiction in which
such Finance Party is incorporated and any other jurisdiction where such Finance
Party is subject to such tax; or

- 43 -

--------------------------------------------------------------------------------

(b)
any Tax imposed on and calculated by reference to the net income of the Facility
Office of such Finance Party actually received or receivable by such Finance
Party (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable by such Finance party but not
actually receivable) by the jurisdiction in which its Facility Office is located
and any other jurisdiction where such Finance Party is subject to such tax.

15.4
Claims by Finance Parties

(a)
A Finance Party intending to make a claim pursuant to Clause 15.3 (Tax
indemnity) shall notify the Agent of the event giving rise to the claim,
whereupon the Agent shall notify the Borrowers thereof.

(b)
A Lender and each Obligor which makes a payment or would be required to make a
payment under this Clause 15 (Tax Gross-Up and Indemnities) shall co-operate in
completing any procedural formalities necessary for that Obligor to (i) obtain
authorisation to make that payment without a deduction or withholding, and (ii)
provide any relevant information which would be required by any relevant
taxation authority from the Obligor or the Lender in order to justify a payment
made without a deduction or withholding.

15.5
Notification of requirement to deduct Tax

If, at any time, an Obligor is required by law to make any deduction or
withholding from any sum payable by it hereunder (or if thereafter there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), such Obligor shall promptly notify the Agent.
15.6
Evidence of payment of Tax

If an Obligor makes any payment hereunder in respect of which it is required to
make any deduction or withholding, it shall pay the full amount required to be
deducted or withheld to the relevant taxation or other authority within the time
allowed for such payment under applicable law and shall deliver to the Agent for
each Lender, within sixty days after it has made such payment to the applicable
authority, an original receipt (or a certified copy thereof) issued by such
authority evidencing the payment to such authority of all amounts so required to
be deducted or withheld in respect of that Lender's share of such payment.
15.7
Excluded Claims

If any Lender is not or ceases to be a Qualifying Lender, or if the
circumstances set out in Clause 26.2(f) apply or if any Lender fails to
cooperate as required under Clause 15.4(b) , no Obligor shall be liable to pay
to that Lender under Clause 15.2 (Tax gross-up) or Clause 15.3 (Tax indemnity)
any amount in respect of Taxes asserted, assessed, levied or imposed in excess
of the amount it would have been obliged to pay if that Lender had been or had
not ceased to be a Qualifying Lender or had cooperated provided that this
Clause 15.7 (Excluded claims) shall not apply (and each Obligor shall be obliged
to comply with its obligations under Clause 15.2 (Tax gross-up) or Clause 15.3
(Tax indemnity)) if:
- 44 -

--------------------------------------------------------------------------------

(a)
after the date hereof and after the date when such Lender first becomes a Lender
for the purposes of this Agreement, there shall have been any introduction of,
change in, or change in the interpretation, administration or application of,
any law or regulation or order or governmental rule or treaty or any published
practice or published concession of any relevant tax authority and it is as a
result thereof that such Lender was not or ceased to be a Qualifying Lender; or

(b)
such Lender is not or ceases to be a Qualifying Lender but would have been or
would not have ceased to be, a Qualifying Lender, had all representations,
confirmations and other documents and information provided by each Obligor to
any Finance Party been true and accurate.

15.8
Tax credit payment

If an additional payment is made under Clause 15 (Tax gross-up and indemnities)
by an Obligor for the benefit of any Finance Party, including for the avoidance
of doubt any payment in respect of any deduction or withholding, and such
Finance Party, in its reasonable discretion, determines that it has obtained a
credit against, a relief or remission for, or repayment of, any tax, then, if
and to the extent that such Finance Party, in its sole opinion, determines that:
(a)
such credit, relief, remission or repayment is in respect of or calculated with
reference to the additional payment made pursuant to Clause 15 (Tax gross-up and
indemnities); and

(b)
its tax affairs for its year in respect of which such credit, relief, remission
or repayment was obtained have been finally settled,

such Finance Party shall, to the extent that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to such Obligor such amount as such Finance Party shall, in its reasonable
opinion, determine to be the amount which will leave such Finance Party (after
such payment) in no worse after‑tax position than it would have been in had the
additional payment in question not been required to be made by such Obligor.
15.9
Tax credit clawback

If any Finance Party makes any payment to an Obligor pursuant to Clause 15.8
(Tax credit payment) and such Finance Party subsequently determines, in its
reasonable opinion, that the credit, relief, remission or repayment in respect
of which such payment was made was not available or has been withdrawn or that
it was unable to use such credit, relief, remission or repayment in full, such
Obligor shall reimburse such Finance Party such amount as such Finance Party
determines, in its reasonable opinion, is necessary to place it in the same
after‑tax position as it would have been in if such credit, relief, remission or
repayment had been obtained and fully used and retained by such Finance Party.
15.10
Tax and other affairs

Subject to the provisions of Clause 18 (Mitigation by the Lenders) no provision
of this Agreement shall interfere with the right of any Finance Party to arrange
its tax or any other affairs in whatever manner it thinks fit, oblige any
Finance Party to claim any credit, relief, remission or repayment in respect of
any payment under Clause 15 (Tax gross-up and indemnities) in priority to any
other credit, relief, remission or repayment available to it nor oblige any
Finance Party to disclose any information relating to its tax or other affairs
or any computations in respect thereof.
- 45 -

--------------------------------------------------------------------------------

15.11
Stamp taxes

The Borrowers shall pay and, within three Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
15.12
Value added tax

(a)
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any VAT.  If VAT is
chargeable on any supply made by any Finance Party to any Party in connection
with a Finance Document, that Party shall pay to the Finance Party (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the VAT.

(b)
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment of the VAT.

15.13
FATCA information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA; and

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(b)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

- 46 -

--------------------------------------------------------------------------------

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (a)(ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

15.14
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the German Borrower and the Agent and the Agent shall notify the
other Finance Parties.

16.
INCREASED COSTS

16.1
Increased costs

(a)
Subject to Clause 16.3 (Exceptions) the Borrowers shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation after the date of this Agreement;

(ii)
compliance with any law or regulation made after the date of this Agreement; or

(iii)
the implementation or application of, or compliance with, Basel III or CRD IV or
any law or regulation that implements or applies Basel III or CRD IV.

(b)
In this Agreement

(i)
"Increased Costs" means:

(A)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(B)
an additional or increased cost; or

(C)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or an Ancillary Commitment or funding or performing its obligations
under any Finance Document; and
(ii)
"Basel III" means:

(A)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(B)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(C)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III"; and

(iii)
"CRD IV" means:

(A)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(B)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

- 47 -

--------------------------------------------------------------------------------

16.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 16.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrowers.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of and basis for its Increased Costs
and showing in reasonable detail the calculation thereof.

In determining such Increased Costs, each Finance Party will act reasonably and
in good faith and on a non-discretionary basis.
16.3
Exceptions

(a)
Clause 16.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(i)
attributable to a Tax Deduction required by law to be made by an Obligor;

(ii)
attributable to a FATCA Deduction required to be made by a Party;

(iii)
compensated for by Clause 15.3 (Tax indemnity) (or would have been compensated
for under Clause 15.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 15.3 (Tax indemnity) applied);
or

(iv)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

(b)
In this Clause 16.3, a reference to a "Tax Deduction" has the same meaning given
to that term in Clause 15.1 (Definitions).

17.
OTHER INDEMNITIES

17.1
Currency indemnity

(a)
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against that Obligor;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

- 48 -

--------------------------------------------------------------------------------

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(b)
To the extent permitted by applicable law, each Obligor waives any right it may
have in any jurisdiction to pay any amount under the Finance Documents in a
currency or currency unit other than that in which it is expressed to be
payable.

17.2
Other indemnities

The Borrowers shall, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 30 (Sharing among the Finance Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

17.3
Indemnity to the Agent

The Borrowers shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default;

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised, or

(c)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

18.
MITIGATION BY THE LENDERS

18.1
Mitigation

(a)
Each Finance Party shall, in consultation with the relevant Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 9.1 (Illegality), Clause 15 (Tax gross-up and
indemnities) or Clause 16 (Increased costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office or to another Lender which is willing to accept
such transfer.

- 49 -

--------------------------------------------------------------------------------

(b)
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

18.2
Limitation of liability

(a)
Prior to taking any of the steps referred to in Clause 18.1 (Mitigation) the
relevant Finance Party will consult with the relevant Borrower and following a
request from such Borrower will provide the relevant Borrower with an estimate
of any costs and expenses which are likely to be incurred by it as a result of
it taking such steps.  The Borrower shall then be entitled to request that the
relevant Finance Party does not take those steps.

(b)
The relevant Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 18.1 (Mitigation).

(c)
A Finance Party is not obliged to take any steps under Clause 18.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.  The incurring of minor costs and expenses of an
administrative nature will not be regarded as prejudicial to such Finance Party.

19.
COSTS AND EXPENSES

19.1
Transaction expenses

Each of the Borrowers shall promptly on demand pay the Agent, the Mandated Lead
Arranger and the Security Agent the amount of all reasonable out‑of‑pocket costs
and expenses (including legal fees of outside counsel) reasonably incurred by
any of them in connection with the negotiation, preparation, printing, execution
and syndication and perfection of:
(a)
this Agreement, the Security Documents and any other documents referred to in
this Agreement and the Transaction Security; and

(b)
any other Finance Documents executed after the date of this Agreement.

19.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 31.9 (Change of currency), each of the Borrowers
shall, within three Business Days of demand, reimburse the Agent for the amount
of all reasonable out‑of‑pocket costs and expenses (including reasonable legal
fees of outside counsel) reasonably incurred by the Agent in responding to,
evaluating, negotiating or complying with that request or requirement.
- 50 -

--------------------------------------------------------------------------------

19.3
Enforcement costs

Each of the Borrowers shall, within three Business Days of demand, pay to each
Secured Party and the Mandated Lead Arranger the amount of all reasonable
out‑of‑pocket costs and expenses (including legal fees) reasonably incurred by
that Secured Party or the Mandated Lead Arranger in connection with the
enforcement of, or the preservation of any rights, powers and remedies under any
Finance Document and the Transaction Security and any proceedings instituted by
or against the Security Agent as a consequence of taking or holding the
Transaction Security or enforcing those rights, powers and remedies.
19.4
Limitation

Notwithstanding anything to the contrary in any Finance Document, the Borrower
shall not be obliged to pay any losses, costs or expenses under any Finance
Document arising from or relating to disputes solely among the Agent and the
Lenders, or losses, costs or expenses of the Agent or any Lender resulting from
its gross negligence, wilful misconduct or negligent breach of material
contractual obligations (fahrlässige Verletzung vertragswesentlicher Pflichten).
- 51 -

--------------------------------------------------------------------------------



SECTION 7
GUARANTEE
20.
GUARANTEE AND INDEMNITY

20.1
Guarantee (Garantie) and indemnity (Schadloshaltung)

Each Guarantor irrevocably and unconditionally jointly and severally
(gesamtschuldnerisch):
(a)
guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to each Finance Party to pay to that Finance
Party any amount of principal, interest, costs, expenses or other amount under
or in connection with the Finance Documents that has not been fully and
irrevocably paid by a Borrower; the payment shall be due (fällig) within three
Business Days of a written demand by a Finance Party (or the Agent on its
behalf) stating the sum demanded from that Guarantor and that such sum is an
amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by a Borrower; and

(b)
undertakes vis-à-vis each Finance Party to indemnify (schadlos halten) that
Finance Party against any cost, loss or liability suffered by that Finance Party
if any obligation of a Borrower under or in connection with any Finance Document
or any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which that Finance Party would otherwise have been entitled to recover (Ersatz
des positiven Interesses) and that claim shall be due (fällig) within three
Business Days of a written demand by that Finance Party (or the Agent on its
behalf).

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Agent on its behalf) under this guarantee and indemnity.
20.2
Continuing and independent guarantee and indemnity

This guarantee and indemnity is independent and separate from the obligations of
any Borrower and is a continuing guarantee and indemnity which will extend to
the ultimate balance of sums payable by any Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.
The guarantee and indemnity shall extend to any additional obligations of a
Borrower resulting from any amendment, novation, supplement, extension,
restatement or replacement of any Finance Documents, including without
limitation any extension of or increase in any facility or the addition of a new
facility under any Finance Document.
- 52 -

--------------------------------------------------------------------------------

20.3
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
(a)
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

(b)
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

20.4
Excluded defences

(a)
The obligations of each Guarantor under this Clause 20 will not be affected by
an act, omission, matter or thing which relates to the principal obligation (or
purported obligation) of any Borrower and which would reduce, release or
prejudice any of its obligations under this Clause 20, including any personal
defences of any Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) of any Borrower.

(b)
The obligations of each Guarantor under this Clause 20 are independent from any
other security or guarantee which may have been or will be given to the Finance
Parties. In particular, the obligations of each Guarantor under this Clause 20
will not be affected by any of the following:

(i)
the release of, or any time (Stundung), waiver or consent granted to, any other
Obligor from or in respect of its obligations under or in connection with any
Finance Document;

(ii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person or any failure to realise the full
value of any security;

(iii)
any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of any other Obligor;
or

(iv)
any unenforceability, illegality or invalidity of any obligation of any other
Obligor under any Finance Document.

(c)
For the avoidance of doubt nothing in this Clause 20 shall preclude any defences
that any Guarantor (in its capacity as Guarantor only) may have against a
Finance Party that the guarantee and indemnity does not constitute its legal,
valid, binding or enforceable obligations.

20.5
Immediate recourse

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 20. This applies irrespective of any provision of a Finance
Document to the contrary.
- 53 -

--------------------------------------------------------------------------------

20.6
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party in respect of those amounts, or apply and enforce
the same in such manner and order as it sees fit (whether against those amounts
or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 20.

20.7
Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 20:
(a)
to be indemnified by an Obligor;

(b)
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents;

(c)
to exercise any right of set-off against any Obligor; and/or

(d)
to take the benefit (in whole or in part and whether by way of legal subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics).
20.8
Release of Guarantors' right of contribution

If any Guarantor (a "Retiring Guarantor") ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
- 54 -

--------------------------------------------------------------------------------

(a)
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

(b)
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

20.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
20.10
Guarantee Limitation Norway

Notwithstanding anything to the contrary contained in this Clause 20 (Guarantee
and Indemnity), the obligation of the Norwegian Guarantor under this Clause 20
(Guarantee and Indemnity)in respect of the obligations of any Borrower other
than a Norwegian Borrower shall be deemed to be granted and incurred by the
Norwegian Guarantor only to the extent which is permitted under the Norwegian
Companies Act 1997 Section 8-7. The obligation of the Norwegian Guarantor under
this Clause 20 shall be limited to a maximum amount of EUR 150,000,000 plus any
unpaid amount of interest, fees, liability, costs and expenses under the Finance
Documents. It is being understood, however, by each Norwegian Guarantor that if
a limitation is no longer applicable to it in respect of its obligations under
this Clause 20 as a mandatory provision under Norwegian law, such limitations
will no longer apply to the obligations of such Norwegian Guarantor, and each
Norwegian Guarantor shall in such circumstances take such actions and execute
such additional documents as the Agent may reasonably request to effectuate that
such limitation is no longer applicable.
- 55 -

--------------------------------------------------------------------------------



SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
21.
REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 21
as to itself and its Subsidiaries (in each case to the extent applicable) to
each Finance Party on the date of this Agreement.
21.1
Status

(a)
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b)
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

21.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document to which
it is a party are, subject to any general principles of law limiting its
obligations which are specifically referred to in any legal opinion delivered
pursuant to Clause 5 (Conditions of Utilisation), legal, valid, binding and
enforceable obligations.
21.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party and the granting of the Security
under the Security Documents to which it is a party do not and will not conflict
with:
(a)
any law or regulation applicable to it;

(b)
its and each of its Subsidiaries' constitutional documents; or

(c)
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets the violation of which would reasonably
be expected to have a Material Adverse Effect.

21.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
21.5
Validity and admissibility in evidence

All Authorisations required or desirable:
(a)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

- 56 -

--------------------------------------------------------------------------------

(b)
to make the Finance Documents to which it is a party admissible in evidence in
each Relevant Jurisdiction,

have been obtained or effected and are in full force and effect.
21.6
Governing law and enforcement

(a)
Subject to any general principles of law affecting the choice of the governing
law which are specifically referred to in any legal opinion delivered pursuant
to Clause 5 (Conditions of Utilisation), the choice of the governing law
specified in each of the Finance Documents to which it is a party will be
recognised and enforced in each Relevant Jurisdiction.

(b)
Subject to any general principles of law affecting the recognition and
enforcement of judgments which are specifically referred to in any legal opinion
delivered pursuant to Clause 5 (Conditions of Utilisation), any judgment
obtained in Germany in relation to a Finance Document to which it is a party
will be recognised and enforced in each Relevant Jurisdiction.

21.7
Deduction of Tax

Subject to the Legal Reservations, it is not required under the law of each
Relevant Jurisdiction to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
21.8
No filing or stamp taxes

Under the law of each Relevant Jurisdiction it is not necessary that the Finance
Documents to which it is a party be filed, recorded or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents to which it is a
party or the transactions contemplated by such Finance Documents except for
Belgian stamp duties of EUR 0.15 payable on any original loan or credit
agreement and any original pledge agreement executed in Belgium, subject to the
conditions of the Belgian Stamp Duties Code (Wetboek Zegelrechten) of 26 June
1947 and Belgian registration, stamp and other duties payable in respect of any
Belgian law floating charge.
21.9
No default

(a)
No Default is continuing or would reasonably be expected to result from the
making of any Utilisation.

(b)
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or its Subsidiaries') assets are subject which
would reasonably be expected to have a Material Adverse Effect.

21.10
No misleading information

Any factual information heretofore or contemporaneously furnished by or on
behalf of the Parent or any member of the Group in writing to any Finance Party
for purposes of or in connection with the Finance Documents or any transaction
contemplated therein is true and accurate in all material respects on the date
as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information not misleading in
any material respect at such time.
- 57 -

--------------------------------------------------------------------------------

21.11
Financial statements

(a)
Its Original Financial Statements were prepared in accordance with Applicable
GAAP consistently applied.

(b)
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated in the case of the Norwegian Guarantor) during the
relevant financial year.

(c)
There has been no material adverse change in the business, assets or financial
condition of the German Borrower, the Belgian Borrower or the Group taken as a
whole since the date of the Original Financial Statements.

21.12
Pari passu ranking

Save as provided in Clause 21.17 (Ranking), its payment obligations under the
Finance Documents to which it is a party rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.
21.13
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect have been started or (to the best of
its knowledge and belief) threatened in writing against it or any of its
Subsidiaries.
21.14
Environmental compliance

Each member of the Group has performed and observed in all material respects all
Environmental Law, Environmental Permits and all other material covenants,
conditions, restrictions or agreements directly or indirectly concerned with any
contamination, pollution or waste or the release or discharge of any toxic or
hazardous substance in connection with any real property which is or was at any
time owned, leased or occupied by any member of the Group or on which any member
of the Group has conducted any activity where failure to do so would reasonably
be expected to have a Material Adverse Effect.
21.15
Environmental Claims

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened in writing against any member of the Group where that
claim would be reasonably likely, if determined against that member of the
Group, to have a Material Adverse Effect.
- 58 -

--------------------------------------------------------------------------------

21.16
No Security

No Security exists over all or any of the present or future assets of any
Obligor other than any Security permitted under Clause 24.3 (Negative pledge).
21.17
Ranking

Subject to the Legal Reservations, each Security Document to which it is a party
has or will have first ranking priority and it is not subject to any prior
ranking or pari passu ranking Security.
21.18
Transaction Security

Subject to the Legal Reservations, each Security Document to which it is a party
validly creates the Security which is expressed to be created by that Security
Document and evidences the Security it is expressed to evidence.
21.19
Legal and beneficial owner

It is the absolute legal and beneficial owner of the assets subject to the
Transaction Security created or expressed to be created pursuant to the Security
Documents to which it is a party.
21.20
No winding-up

None of the events described in Clause 25.6 (Insolvency) and Clause 25.7
(Insolvency proceedings) have occurred in relation to any Obligor.
21.21
Structure Chart

The Structure Chart dated on or about the date of the Seventh Amendment
Agreement provided by the Obligors prior to the date of the Seventh Amendment
Agreement is true, complete and accurate in all material respects as at the date
hereof and nothing has occurred or been omitted as at the date hereof that
renders the information contained in the Structure Chart untrue or misleading in
any material respect.
21.22
Repetition

The Repeating Representations are to be made by each Obligor by reference to the
facts and circumstances then existing on the date of each Utilisation Request
and the first day of each Interest Period by delivery of a Certificate to that
effect.
22.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
22.1
Financial statements of the Obligors

(a)
Each Obligor shall supply to the Agent in sufficient copies for all the Lenders
as soon as the same become available, but in any event within 150 days after the
end of each of its financial years (i) its audited consolidated financial
statements for that financial year (if any) and (ii) its audited unconsolidated
financial statements for that financial year.

- 59 -

--------------------------------------------------------------------------------

(b)
Any financial statements to be delivered pursuant to paragraph (a) above shall
(i) be prepared using Applicable GAAP, (ii) be certified by the Chief Executive
Officer and/or the Chief Financial Officer (or equivalent position) of the
relevant Obligor, together with one of its authorised signatories, as fairly
representing its financial condition as at the date as at which those financial
statements were drawn up and (iii) be certified by the relevant Obligor's
external auditors.

22.2
Financial statements of the Parent

(a)
The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

(i)
as soon as the same become available, but in any event within 100 days after the
end of each financial year of the Parent the audited consolidated financial
statements of the Parent for that financial year; and

(ii)
as soon as the same become available, but in any event within 55 days after the
end of each quarter of each financial year of the Parent the unaudited
consolidated financial statements of the Parent for that period.

(b)
Any financial statements to be delivered pursuant to paragraph (a) above shall
be prepared using Applicable GAAP.

22.3
Combining financial information

(a)
The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

(i)
as soon as they become available, but in any event within 120 days after the end
of each financial year of the Parent an unaudited Combining Schedule for that
financial year;

(ii)
as soon as they become available, but in any event within 60 days after the end
of each quarter of each financial year of the Parent, an unaudited Combining
Schedule for the period as of the beginning of the financial year and ending on
such quarter.

(b)
Each of the Obligors shall procure that each of the Combining Schedules
delivered pursuant to paragraph (a) above are prepared by the Parent and the
Obligors using US GAAP.

(c)
Any Combining Schedule to be delivered pursuant to paragraph (a) above shall (i)
be prepared using US GAAP, (ii) be certified by the Chief Executive Officer
and/or Chief Financial Officer (or equivalent position) of the Parent, together
with one of its authorised signatories, as fairly representing the financial
condition of the Group as at the date as at which those Combining Schedules were
drawn up and (iii) in the case of the Combining Schedule to be delivered
pursuant to Clause 22.3(a)(i) above, be accompanied by a report from the
Parent's external auditors in the form of Schedule 10 (Form of Auditor's
Report).

- 60 -

--------------------------------------------------------------------------------

22.4
Compliance Certificate

(a)
The Borrowers shall supply to the Agent, with each Combining Schedule delivered
pursuant to paragraphs (a) and (b) of Clause 22.3 (Combining  financial
information), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 23 (Financial covenants) as at the
date as at which those Combining Schedules were prepared.

(b)
Each Compliance Certificate shall be signed by the Chief Executive Officer,
Chief Financial Officer or any other executive officer, together with one
authorised signatory of the German Borrower, who in each case will sign on
behalf of all Borrowers which hereby authorise the aforementioned persons to do
so, and, (in the case of a Compliance Certificate accompanying a Combining
Schedule delivered pursuant to paragraph (a)(i) of Clause 22.3), accompanied by
a letter from the Parent's external auditors in the form set out in Part II of
Schedule 5 (Form of Compliance Certificate).

22.5
Budget

(a)
The German Borrower shall supply to the Agent in sufficient copies for all the
Lenders, as soon as the same become available but in any event within 150 days
after the start of each of its financial years (commencing with the first
financial year starting after the date of the Fifth Amendment Agreement), a
Budget for that financial year and the next two subsequent financial years.

(b)
The German Borrower shall ensure that each Budget:

(i)
is in a form reasonably acceptable to the Agent and includes a projected
consolidated profit and loss, balance sheet and cashflow statement for the
Group;

(ii)
is prepared in accordance with U.S. GAAP.

(c)
If the Budget is updated by the Borrowers, the German Borrower shall promptly
deliver to the Agent, in sufficient copies for each of the Lenders, such updated
or changed Budget together with a written explanation of the main changes in
that Budget.

22.6
Information: miscellaneous

The Obligors shall (through the German Borrower) supply to the Agent (in
sufficient copies for all the Lenders, if the Agent so requests):
(a)
all documents dispatched by any of the Obligors or the Parent to its creditors
generally at the same time as they are dispatched;

(b)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect;

- 61 -

--------------------------------------------------------------------------------

(c)
promptly, if requested by a Finance Party (through the Agent), such further
information regarding the financial condition, business and operations of any
member of the Group as any Finance Party (through the Agent) may reasonably
request; and

(d)
promptly such further information as may be required by applicable banking
supervisory laws and regulations and/or in line with standard banking practice.

22.7
Notification of default

(a)
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

(b)
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

22.8
"Know your customer" checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary "know your customer" or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

- 62 -

--------------------------------------------------------------------------------

23.
FINANCIAL COVENANTS

23.1
Financial definitions

In this Clause 23:
"EBITDA" means, for any Relevant Period the income of the Group before Net
Interest, before any provision on account of taxation and before any amount
attributable to the amortisation of intangible assets and depreciation of
tangible assets.

"Equity" means at any time the aggregate amount of the total assets of the Group
less (i) the total liabilities of the Group but excluding changes due to foreign
currency translation or any other item of other comprehensive income as defined
by US GAAP after 31 December 2004 and (ii) any intangible assets of the Group as
defined by US GAAP (including for the avoidance of doubt any goodwill).  Equity
shall be reduced by (x) the aggregate amount of all loans made by any member of
the Group (other than (a) loans to another member of the Group, (b) loans
resulting from transactions permitted by Clause 24.4 (Disposals) paragraph (b)
sub-paragraph (ii) and (ix) provided that such loan or the respective disposal
is not otherwise prohibited by this Agreement and the amount of such loan does
not exceed the fair market value of the respective assets disposed and (c) loans
resulting from any conversion of accounts receivables into notes up to an
aggregate amount of EUR 5,000,000 (or its equivalent in another currency or
currencies)) that are outstanding as of such time to the extent such loans have
been included in the total assets of the Group as of such time, and (y) the
aggregate nominal amount of any indebtedness in respect of which any guarantee
or indemnity has been granted by any member of the Group (other than a guarantee
or indemnity permitted pursuant to the definition of Permitted Loans and
Guarantees).

"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.

"Net Financial Debt" means at any time, without duplication, the aggregate
amount of all obligations of the Group for or in respect of Financial
Indebtedness less any cash or Cash Equivalent Investments of the Group (except
for any such Cash Equivalent Investments that are subject to any Security
securing Financial Indebtedness other than Financial Indebtedness outstanding
with respect to the Finance Documents).

"Net Interest" means in respect of any Relevant Period, the aggregate amount of
the interest (including the interest element of leasing and hire purchase
payments and capitalised interest), commission, fees, discounts and other
finance payments payable by any member of the Group on a Combining Schedule
(including any commission, fees, discounts and other finance payments payable by
any member of the Group under any interest rate hedging arrangement but
deducting any commission, fees, discounts and other finance payments receivable
by any member of the Group under any interest rate hedging instrument) but
deducting any other interest receivable by any member of the Group on any
deposit or bank account.

- 63 -

--------------------------------------------------------------------------------

"Net Secured Debt" means at any time the aggregate amount of all obligations of
the Group for or in respect of Net Financial Debt which is secured by any
Security (and so that no amount shall be included more than once).

"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.

"Relevant Period" means each period of twelve months ending on the last day of
the Group's financial year and each period of twelve months ending on the last
day of each of the first, second and third Financial Quarter of the Group's
financial year.

"Rolling Basis" means the calculation of a ratio or an amount made at the end of
a Financial Quarter in respect of that Financial Quarter and each of the
preceding three Financial Quarters.

23.2
Financial condition

Each Borrower shall ensure that:
(a)
The ratio of (i) Net Secured Debt of the Group at the end of the applicable
Relevant Period to (ii) EBITDA of the Group, calculated on a Rolling Basis,
shall not in respect of any Relevant Period be more than 0.70:1.

(b)
The ratio of (i) Net Financial Debt of the Group at the end of the applicable
Relevant Period to (ii) the consolidated Equity of the Group at the end of the
applicable Relevant Period shall not in respect of any Relevant Period be more
than 0.5:1.

23.3
Financial testing

The financial covenants set out in Clause 23.2 (Financial condition) shall be
tested quarterly in accordance with US GAAP by reference to each of the
Combining Schedules as evidenced by each Compliance Certificate delivered
pursuant to Clause 22.4 (Compliance certificate).
24.
GENERAL UNDERTAKINGS

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
24.1
Authorisations

Each Obligor shall promptly:
(a)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(b)
supply certified copies to the Agent of,

any Authorisation required under any law or regulation of the Relevant
Jurisdictions to enable it to perform its obligations under the Finance
Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in each Relevant Jurisdiction of
incorporation of any Finance Document.
- 64 -

--------------------------------------------------------------------------------

24.2
Compliance with laws

Each Obligor shall comply in all material respects with all laws to which it may
be subject, if failure so to comply would materially impair its ability to
perform its obligations under the Finance Documents.
24.3
Negative pledge

(a)
No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) create or permit to subsist any Security over any of its assets.

(b)
No Obligor shall (and each Obligors shall ensure that no of its Subsidiaries
will):

(i)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

(ii)
sell, transfer or otherwise dispose of any of its receivables on recourse terms
other than to the German Borrower and where such transaction is not otherwise
prohibited by this Agreement;

(iii)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(iv)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
(c)
Paragraphs (a) and (b) above do not apply to:

(i)
any Security listed in Schedule 6 (Existing Security) (including any Security
which has been Refinanced provided that the assets subject to such Security have
not materially changed in any way) except to the extent the principal amount
secured by that Security exceeds the amount stated in that Schedule;

(ii)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

(iii)
any Security entered into in the ordinary course of business under customary
general business conditions;

(iv)
any lien arising by operation of law or regulatory requirement and in the
ordinary course of business and not as a result of a default howsoever
described;

- 65 -

--------------------------------------------------------------------------------

(v)
any Security arising by operation of law in favour of any government, state or
local authority in respect of Taxes which are either (a) not yet due and unpaid
or (b) being contested in good faith by appropriate proceedings and for which
adequate reserves have been made;

(vi)
any Security over or affecting any asset acquired by a member of the Group after
the date of this Agreement if:

(A)
the Security was not created in contemplation of the acquisition of that asset
by a member of the Group; and

(B)
the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Group;

(vii)
any Security over or affecting any asset of any company which becomes a member
of the Group after the date of this Agreement, where the Security is created
prior to the date on which that company becomes a member of the Group, if:

(A)
the Security was not created in contemplation of the acquisition of that
company; and

(B)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company;

(viii)
the Transaction Security;

(ix)
any Security which has been approved in writing by the Majority Lenders;

(x)
any Security incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, including any Security securing letters of credit issued in the
ordinary course of business in accordance with past practice;

(xi)
any Security over assets of the Norwegian Borrower 2 acquired with Financial
Indebtedness permitted under paragraph (k) of the definition of Permitted
Financial Indebtedness provided that such Security is removed upon the full
discharge of the relevant Permitted Financial Indebtedness incurred to finance
the payment of the purchase price for such asset; or

(xii)
any Security securing indebtedness the principal amount of which (when
aggregated with the principal amount of any other indebtedness which has the
benefit of Security given by any member of the Group other than any permitted
under paragraphs (i) to (ix) above) does not exceed EUR 5,000,000 its equivalent
in another currency or currencies).

- 66 -

--------------------------------------------------------------------------------

24.4
Disposals

(a)
No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will), enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.

(b)
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

(i)
which is made on arm's length terms and for fair market value in the ordinary
course of trading or business of the disposing entity;

(ii)
of assets which are obsolete;

(iii)
which is made from any Obligor to another Obligor;

(iv)
which is made from any Obligor to a wholly-owned subsidiary being a member of
the Group which is not an Obligor, provided that the fair market value of the
assets to be disposed of does not, when aggregated with the fair market value of
all other assets disposed of pursuant to this paragraph (b)(iv) exceed
EUR 5,000,000 (or its equivalent in any other currency or currencies);

(v)
of assets in exchange for other assets comparable or superior as to type, value
and quality;

(vi)
which is a Permitted Affiliate Transaction;

(vii)
made in connection with the granting of a non-exclusive licence to use any
Intellectual Property owned by members of the Group provided that any such
licences do not prohibit any of the member of the Group from using any
Intellectual Property which is material to its business;

(viii)
made with the prior written consent of the Majority Lenders;

(ix)
of non-core assets which is made on arm's length terms and for fair market value
provided that the consideration receivable (when aggregated with the
consideration receivable for any other sale, lease, transfer or other disposal,
other than any permitted under paragraphs (i) to (viii) above) does not exceed
EUR 5,000,000 (or its equivalent in another currency or currencies) in any
financial year;

(x)
of cash other than by way of a payment to any member of the Group which is not
an Obligor as equity payment, it being understood, however, that payments to
Unterstützungskasse Kronos Titan GmbH up to an aggregate amount of EUR 1,000,000
(or its equivalent in another currency or currencies) shall be permitted, and
provided that such disposal is not otherwise prohibited by this Agreement; or

(xi)
of Cash Equivalent Investments on arms' length terms.

- 67 -

--------------------------------------------------------------------------------

24.5
Disposals of Plant

No Obligor shall sell, lease, transfer or otherwise dispose of its respective
manufacturing plant at Langerbrugge, Leverkusen, Nordenham and Frederikstad to
any other Obligor unless it has received the prior written consent of the
Majority Lenders.
24.6
Indebtedness

Each Obligor shall ensure that neither it nor any of its Subsidiaries shall
incur or permit to subsist any Financial Indebtedness other than Permitted
Financial Indebtedness.
24.7
Merger

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into any amalgamation, demerger, merger or corporate reconstruction
other than (a) a solvent reorganisation between members of the Group (other than
any Obligor) and (b) a solvent reorganisation between members of the Group and a
Borrower provided that the Borrower is the surviving entity.
24.8
Change of business

The Obligors shall procure that no substantial change is made to the general
nature of the business of any of the Borrowers or the Group from that carried on
at the date of this Agreement and that there shall be no cessation of any
substantial part of such business.
24.9
Insurance

Each Obligor shall (and each Obligor shall ensure that each of its Subsidiaries
will) maintain insurances on and in relation to its business and assets with
reputable underwriters or insurance companies against those risks and to the
extent as is usual for companies carrying on the same or substantially similar
business.
24.10
Environmental compliance

Each Obligor (and each Obligor shall ensure that each of its Subsidiaries will)
comply in all material respects with all Environmental Laws and obtain and
maintain any Environmental Permits and take all reasonable steps in anticipation
of known or expected future changes to or obligations under the same where
failure to do so would reasonably be expected to have a Material Adverse Effect.
24.11
Environmental Claims

The Obligors shall inform the Agent in writing as soon as reasonably practicable
upon becoming aware of the same:
(a)
if any Environmental Claim has been commenced or is threatened in writing
against any member of the Group; or

(b)
of any facts or circumstances which will or are reasonably likely to result in
any Environmental Claim being commenced or threatened against any member of the
Group,

- 68 -

--------------------------------------------------------------------------------

where the claim would be reasonably likely, if determined against that member of
the Group, to have a Material Adverse Effect.
24.12
Acquisition

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will):
(a)
purchase, subscribe for or otherwise acquire any shares (or other securities
(but excluding Cash Equivalent Investments) or interests) in, or incorporate,
any other company, including any additional shares or other interests in any
member of the Group who is not an Obligor but excluding Unterstützungskasse
Kronos Titan GmbH or agree to do any of the foregoing; or

(b)
purchase or otherwise acquire all or substantially all of the assets of a
company or a business unit or agree to do so; or

(c)
form, or enter into, any partnership, consortium, joint venture or other like
arrangement or agree to do so,

in each case other than: (i) any such investment made between two or more
Obligors, or (ii) if the aggregate amount of any such investments made by
members of the Group would not exceed EUR 5,000,000 (or its equivalent in
another currency or currencies, as measured at the time of such investment).
This Clause 24.12 does not apply to any acquisitions resulting from settlements
or compromises of accounts receivable or trade payables, acquisitions in
securities of trade creditors or customers received pursuant to any plan of
reorganisation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in good faith settlements of delinquent
obligations of such trade creditors or customers, in each case in the ordinary
course of business and provided that the aggregate face value of accounts
receivables and/or trade payables and/or delinquent obligations shall in
aggregate not exceed EUR 5,000,000 (or its equivalent in another currency or
currencies).
24.13
Pari passu

Each Obligor shall ensure that at all times the claims of the Finance Parties
against it under the Finance Documents rank at least pari passu with the claims
of all of its other unsecured and unsubordinated creditors save those whose
claims are preferred solely by any bankruptcy, insolvency, liquidation or other
similar laws of general application.
24.14
Loans and Guarantees

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) make any loans or grant any credit (in each case of the type described in
paragraphs (a), (c) and (f) of the definition of Financial Indebtedness) or give
any guarantee or indemnity to or for the benefit of any person or otherwise
voluntarily assume any liability, whether actual or contingent, in respect of
any obligation of any person other than (i) Permitted Loans and Guarantees and
(ii) any loan, credit, guarantee, indemnity or assumption of such liability in
respect of any member of the Kronos Group.
- 69 -

--------------------------------------------------------------------------------

24.15
Transactions with members of the Kronos Group

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into any transaction with a member of the Kronos Group unless (i)
such transaction is a Permitted Affiliate Transaction, (ii) such transaction is
concluded on arm's length terms and for fair market value or on terms more
favourable to the members of the Group or (iii) such transaction is expressly
permitted by (x) Clause 24.6 (Indebtedness) as it constitutes Permitted
Financial Indebtedness under paragraphs (c) and (h) of the definition of
Permitted Financial Indebtedness under Clause 1.1 (Definitions) or (y)
Clause 24.14 (Loans and Guarantees) of this Agreement, provided that in each
case and with respect to the payment of cash, such payment will not, whether
directly or indirectly, result in the occurrence of a Default.
24.16
Profit and loss transfer agreements

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into a profit and loss transfer agreement (Ergebnis
abführungsvertrag), any partnership agreements (stille Beteiligungen), any other
intercompany agreement (Unternehmensvertrag) or any other similar arrangement
resulting in any person not being a member of the Group being entitled to share
in the profits of any member of the Group or being entitled to exercise control
over any member of the Group provided that the German Borrower shall be
permitted to operate a profit and loss transfer agreement with the Parent for
the purpose of sharing Taxes (the "Permitted Profit and Loss Transfer
Agreement") in accordance with the terms of the Subordination Agreement.
24.17
Intellectual Property

Each Obligor shall (and the Obligors shall ensure that each of its Subsidiaries
will):
(a)
observe and comply with all material obligations and laws to which it in its
capacity as registered proprietor, beneficial owner, user, licensor or licensee
of the Intellectual Property required to conduct its business or any part of it
is subject where failure to do so would reasonably be expected to have a
Material Adverse Effect;

(b)
do all acts as are necessary to maintain, protect and safeguard such
Intellectual Property where failure to do so would reasonably be expected to
have a Material Adverse Effect and not discontinue the use of any of such
Intellectual Property nor allow it to be used in such a way that it is put at
risk by becoming generic or by being identified as disreputable if in each case
to do so would reasonably be expected to have a Material Adverse Effect; and

(c)
(save where a licence is granted to terminate or prevent litigation) not after
the date of this Agreement grant any licence to any person to use the
Intellectual Property required to conduct the business of any member of the
Group if to do so would reasonably be expected to have a Material Adverse
Effect.

24.18
Compliance with Material Contracts

Each Obligor shall (and each Obligor shall ensure that each of its Subsidiaries
will):
- 70 -

--------------------------------------------------------------------------------

(a)
comply in all material respects with its obligations under each Material
Contract to which it is party and take all action necessary to ensure the
continued validity and enforceability of its rights thereunder;

(b)
not amend, vary, novate or supplement any such Material Contract in any material
respect;

(c)
not terminate, revoke, transfer, assign or otherwise dispose of its rights and
obligations under any such Material Contract during the term of this Agreement,

if such non-compliance, failure to take action, amendment, variation, novation,
supplement, termination, revocation, transfer, assignment or other disposal, as
the case may be, would be reasonably expected to have a Material Adverse Effect.
24.19
Application of FATCA

Each Borrower shall ensure that no Obligor shall become a FATCA FFI or a US Tax
Obligor.
25.
EVENTS OF DEFAULT

Each of the events or circumstances set out in Clause 25 is an Event of Default.
25.1
Non-payment

An Obligor does not pay on the due date any amount due and payable pursuant to a
Finance Document to which it is a party at the place at and in the currency in
which it is expressed to be payable unless:
(a)
in the case of principal or interest due under a Finance Document, its failure
to pay is caused by administrative or technical error and payment is made within
3 Business Days of its due date; and

(b)
in the case of any amount due under a Finance Document other than principal or
interest, payment is made within 3 Business Days after written notice of such
non-payment has been given to the German Borrower.

25.2
Financial covenants

Any requirement of Clause 23 (Financial covenants) is not satisfied.
25.3
Other obligations

(a)
An Obligor does not comply with any provision of the Finance Documents to which
it is a party (other than those referred to in Clause 25.1 (Non-payment) and
Clause 25.2 (Financial covenants)).

(b)
No Event of Default under paragraph (a) above will occur if such breach is
capable of remedy and is remedied within thirty (30) days.

- 71 -

--------------------------------------------------------------------------------

25.4
Misrepresentation

(a)
Any representation or statement made by an Obligor in the Finance Documents or
any other document delivered by or on behalf of any Obligor under or in
connection with any Finance Document is or proves to have been incorrect or
misleading in any material respect when made.

(b)
No Event of Default under paragraph (a) above will occur if such
misrepresentation is capable of remedy and is remedied within 15 Business Days.

25.5
Cross default

(a)
Any Financial Indebtedness of the Kronos Group or any member of the Group is not
paid at maturity, whether by acceleration or otherwise.

(b)
Any Financial Indebtedness of the Kronos Group or any member of the Group is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).

(c)
Any commitment for any Financial Indebtedness of the Kronos Group or any member
of the Group is cancelled or suspended by a creditor of the Parent or any member
of the Group as a result of an event of default (however described).

(d)
Any creditor of the Parent or any member of the Group becomes entitled to
declare any Financial Indebtedness of the Kronos Group or any member of the
Group due and payable prior to its specified maturity as a result of an event of
default (however described).

(e)
No Event of Default will occur under this Clause 25.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than EUR 5,000,000 (or its equivalent in any
other currency or currencies).

25.6
Insolvency

(a)
Any Obligor, Material Subsidiary or the Parent is unable or admits inability to
pay its debts which have fallen due or its debts which will fall due in the
future, suspends making payments on any of its debts or, in the case of the
German Borrower or any Material Subsidiary whose jurisdiction of incorporation
is Germany, is overindebted (Überschuldung).

- 72 -

--------------------------------------------------------------------------------

(b)
A moratorium is declared in respect of any indebtedness of any Obligor, Material
Subsidiary or the Parent in excess of EUR 5,000,000.

25.7
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
(a)
the suspension of payments, the opening of insolvency proceedings, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor, Material Subsidiary or the
Parent other than a solvent liquidation or reorganisation of any member of the
Group which is not an Obligor;

(b)
a composition, assignment or arrangement with any creditor involving
indebtedness in excess of EUR 5,000,000 of any Obligor, Material Subsidiary or
the Parent;

(c)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor permitted under this
Agreement), receiver, administrator including an insolvency administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Obligor, Material Subsidiary or the Parent or any of its assets where
such asset have an aggregated fair market value in excess of EUR 5,000,000; or

(d)
enforcement of any Security over any assets of any Obligor, Material Subsidiary
or the Parent where such assets have an aggregated fair market value in excess
of EUR 5,000,000,

or any analogous procedure or step is taken in any jurisdiction.
25.8
Creditors' process

Any expropriation, attachment, sequestration, distress, enforcement or execution
affects any asset or assets of the Parent, any Obligor or any Material
Subsidiary having an aggregate value of EUR 5,000,000 and is not discharged
within 45 days.
25.9
Ownership of the Obligors

An Obligor is not or ceases to be a Subsidiary of the Parent.
25.10
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents if the effect thereof would reasonably be expected to have
a Material Adverse Effect.
25.11
Transaction Security

(a)
Any Obligor fails duly to perform or comply with any of the obligations assumed
by it in the Security Documents, provided that no Event of Default under this
paragraph (a) will occur if such breach is capable of remedy and is remedied
within fifteen (15) Business Days after written notice of such breach has been
given to the German Borrower by the Agent or the relevant Obligor, as the case
may be, has obtained actual knowledge of such breach, whichever is the earlier.

(b)
At any time of the Transaction Security is or becomes unlawful or is not, or
ceases to be legal, valid, binding or enforceable or otherwise ceases to be
effective if the effect thereof would reasonably be expected to have a Material
Adverse Effect.

- 73 -

--------------------------------------------------------------------------------

25.12
Repudiation

An Obligor repudiates a Finance Document or any of the Transaction Security or
evidences an intention to repudiate a Finance Document or any of the Transaction
Security.
25.13
Material Contracts

Any Material Contract is not or ceases to be in full force and effect if this
would reasonably be expected to have a Material Adverse Effect.
25.14
Kronos Worldwide Facility

The final maturity date of the Kronos Worldwide Facility is changed to a date
which is prior to the date falling six months after the Termination Date.
Notwithstanding the foregoing, the complete prepayment of all amounts borrowed
under the Kronos Wordwide Facility pursuant to the terms of the Kronos Worldwide
Facility as of a date which is prior to the date falling six months after the
Termination Date shall not be deemed to be a change in the final maturity date
of the Kronos Worldwide Facility.
25.15
Material adverse change

There occurs a material adverse change in the business, assets or financial
condition of any of the German Borrower, the Belgian Borrower or of the Group
taken as a whole.
25.16
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrowers:
(a)
cancel the Total Commitments and/or Ancillary Commitments whereupon they shall
immediately be cancelled;

(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

(c)
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders; and/or

(d)
declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be immediately due and
payable, whereupon they shall become immediately due and payable; and/or

(e)
declare that all or any part of the amounts (or cash cover in relation to those
amounts) outstanding under the Ancillary Facilities be payable on demand,
whereupon they shall immediately become payable on demand by the Agent on the
instructions of the Majority Lenders.

(f)
exercise, or direct the Security Agent to exercise, any or all of its rights,
remedies, powers or discretions under any of the Finance Documents.

 
- 74 -

--------------------------------------------------------------------------------

- 75 -

--------------------------------------------------------------------------------



SECTION 9
CHANGES TO PARTIES
26.
CHANGES TO THE LENDERS

26.1
Assignments and transfers by the Lenders

Subject to this Clause 26, a Lender (the "Existing Lender") may:
(a)
assign (Abtretung) any of its rights; or

(b)
transfer by way of assignment and assumption of debt (Vertragsübernahme) any of
its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the "New
Lender").
26.2
Conditions of assignment or transfer

(a)
Any such assignment or transfer shall be in a minimum amount of EUR 4,000,000
except in the case of an assignment or transfer which has the effect of reducing
the participation of the relevant Lender to zero.

(b)
The consent of the German Borrower is required for an assignment or transfer by
a Lender, unless the assignment or transfer is to another Lender or an Affiliate
of a Lender or unless a Default has occurred which is continuing.

(c)
The consent of the German Borrower to an assignment or transfer must not be
unreasonably withheld or delayed.  The German Borrower will be deemed to have
given its consent five Business Days after the Lender has requested it unless
consent is expressly refused by the German Borrower within that time.

(d)
An assignment will only be effective on:

(i)
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties and the other Secured Parties as it
would have been under if it was an Original Lender;

(ii)
performance by the Agent of all necessary "know your customer" or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

(e)
A transfer will only be effective if the procedure set out in Clause 26.5
(Procedure for transfer) is complied with.

(f)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

- 76 -

--------------------------------------------------------------------------------

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 15 (Tax gross-up
and indemnities) or Clause 16 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred, provided that this
paragraph (f) shall not apply to the extent that the payment under Clause 15
(Tax gross-up and indemnities) relates to a FATCA Deduction.
26.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of EUR 3,500.
26.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

- 77 -

--------------------------------------------------------------------------------

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 26; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

26.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause  26.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (c) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender.  The Agent shall, subject to
paragraph (b) below, as soon as reasonably practicable after receipt by it of a
duly completed Transfer Certificate appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate.

(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

(c)
On the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by assignment and assumption its rights (the "Transferred Rights") and
obligations (the "Transferred Obligations") under the Finance Documents and in
respect of the Transaction Security each of the Obligors and the Existing Lender
shall be released from further obligations towards one another under the Finance
Documents and in respect of the Transaction Security;

(ii)
the Transferred Rights of the Existing Lender shall be transferred to the New
Lender and the Transferred Obligations of the Existing Lender shall be assumed
by the New Lender so that each of the Obligors and the New Lender shall have
those obligations and/ or rights towards one another;

(iii)
the Agent, the Mandated Lead Arranger, the Security Agent, the New Lender, the
other Lenders shall have the same rights and the same obligations between
themselves and in respect of the Transaction Security as they would have had,
had the New Lender been an Original Lender with the rights and/or obligations
transferred to or assumed by it as a result of the transfer and to that extent
the Agent, the Mandated Lead Arranger, the Existing Lender shall each be
released from further obligations to each other under this Agreement; and

(iv)
the New Lender shall become a Party as a "Lender".

- 78 -

--------------------------------------------------------------------------------

For the avoidance of doubt it is hereby agreed that the benefit of the
guarantees and indemnities granted pursuant to Clause 20 (Guarantee and
Indemnity) and the benefit of each of the Security Documents shall be
transferred to the New Lender following a transfer pursuant to this Clause 26.
26.6
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 26, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:
(a)
any assignment, charge, pledge or other Security to secure obligations to a
federal reserve or central bank; and

(b)
in the case of any Lender which is a fund, any assignment, charge, pledge or
other Security granted to any holders (or trustee or representatives of holders)
of obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such assignment, charge, pledge or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant assignment, charge, pledge or
Security for the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

The European Central Bank or any member of the European system of central banks
to whom all or part of a Lender's rights or interest under this Agreement may
have been assigned or pledged as Security as well as any third party to whom the
rights or interests have been assigned in the case of an enforcement of such
Security shall not be subject to the limitations on assignments and transfers
provided for under this Agreement, including Clause 26.3 (Assignment or transfer
fee) and Clause 38 (Confidentiality).
27.
CHANGES TO THE OBLIGORS

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
- 79 -

--------------------------------------------------------------------------------

SECTION 10
THE FINANCE PARTIES
28.
ROLE OF THE AGENT, THE SECURITY AGENT AND THE MANDATED LEAD ARRANGER

28.1
Appointment of the Agent and the Security Agent

(a)
Each other Finance Party appoints the Agent to act as its agent and the Security
Agent to act as its trustee and administrator under and in connection with the
Finance Documents (provided that, in the case of any Transaction Security which
is accessory in nature and which is granted pursuant to any Security Document
which is governed by German law, the Security Agent shall act as administrator
only).

(b)
Each other Finance Party authorises the Agent and the Security Agent to exercise
the rights, powers, authorities and discretions specifically given to the Agent
and the Security Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.
The Agent and the Security Agent shall be released from the restrictions set out
in section 181 of the German Civil Code. The Agent and the Security Agent can
grant substitute power of attorney and release any sub-agents from the
restrictions set out in section 181 of the German Civil Code and revoke such
power of attorney.

(c)
The Security Agent holds any Security created by a Security Document granted by
the Danish Borrower as agent for the Finance Parties in accordance with Section
4f and 4g of the Danish act on trading in securities etc. (as amended from time
to time (Da.: værdipapirhandelsloven)).

28.2
Definitions: For the purposes of Section 10 (The Finance Parties):

"Agent's and Security Agent's Liabilities" means all liabilities (including any
liability in respect of tax), to which the Agent, the Security Agent or any
person appointed by any of them under any Finance Document becomes subject by
reason of it acting as agent or holding the Transaction Security under the
Finance Document;

"German Security" means any security assumed and accepted by or through the
Security Agent or the Finance Parties, as the case may be, pursuant to any
Security Document governed by German law and held or administered by the
Security Agent on behalf of or in trust for the Finance Parties hereunder and
any addition or replacement or substitution thereof.

28.3
Administering of Transaction Security:

The Security Agent shall hold and administer the Transaction Security.  Each
Lender hereby authorises the Security Agent to accept as its representative
(Stellvertreter) any security created in favour of such Lender.
28.4
Administration of German Security

The Security Agent shall in relation to the German Security
(a)
hold and administer any German Security which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht akzessorische Sicherheit) to it as trustee
(Treuhänder) for the benefit of the Secured Parties;

- 80 -

--------------------------------------------------------------------------------

(b)
administer any German Security which is pledged (Verpfändung) or otherwise
transferred to a Secured Party under an accessory security right (akzessorische
Sicherheit) as agent.

28.5
Acts of Agent and Security Agent:

In additional to Clause 28.3 (Administering of Transaction Security):
(a)
each of the Security Agent and the Agent shall be at liberty to place any
Finance Document and any other documents delivered to it in connection therewith
in any safe or receptacle or with any bank, any company whose business includes
undertaking the safe custody of documents or any firm of lawyers of good repute
and shall not be responsible for any loss thereby incurred;

(b)
the Security Agent, whenever it thinks fit, may delegate by power of attorney or
otherwise to any person or persons all or any of the rights, trusts, powers,
authorities and discretions vested in it by a Finance Document and such
delegation may be made upon such terms and subject to such conditions and
subject to such regulations as the Security Agent may think fit;

(c)
each of the Security Agent and the Agent may refrain from doing or do anything
which would or might in its opinion be contrary to or necessary to comply with
any relevant law of any jurisdiction;

(d)
each of the Security Agent and the Agent and every attorney, agent or other
person appointed by it under any Finance Document may indemnify itself or
himself out of the Charged Property against all the Agent's and Security Agent's
Liabilities, subject to the provisions of the Security Document; and

(e)
the Security Agent shall have the rights to, but shall not be under any
obligation to, insure any of the Charged Property and shall not be responsible
for any loss which may be suffered by any person as a result of the lack of or
inadequacy or insufficiency of any such insurance.

28.6
Parallel Debt

(a)
Each of the Obligors hereby agrees and covenants with the Security Agent by way
of an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) that each
of them shall pay to the Security Agent sums equal to, and in the currency of,
any sums owing by it to a Secured Party (other than the Security Agent) under
any Finance Document (the "Principal Obligations") as and when the same fall due
for payment under the relevant Finance Document (the "Parallel Obligations").

(b)
The Security Agent shall have its own independent right to demand payment of the
Parallel Obligations by the Obligors. The rights of the Secured Parties to
receive payment of the Principal Obligations are several from the rights of the
Security Agent to receive the Parallel Obligations.

- 81 -

--------------------------------------------------------------------------------

(c)
The payment by an Obligor of its Parallel Obligations to the Security Agent in
accordance with this Clause 28.6 shall be a good discharge of the corresponding
Principal Obligations and the payment by an Obligor of its corresponding
Principal Obligations in accordance with the provisions of the Finance Documents
shall be a good discharge of the relevant Parallel Obligations.

(d)
Despite the foregoing, any such payment shall be made to the Agent, unless the
Agent directs such payment to be made to the Security Agent.

28.7
Duties of the Agent and the Security Agent

(a)
The Agent's and the Security Agent's duties under the Finance Documents are
solely mechanical and administrative in nature.

(b)
Subject to paragraph (c) below, the Agent and the Security Agent shall promptly
forward to a Party the original or a copy of any document which is delivered to
the Agent or the Security Agent for that Party by any other Party.

(c)
Paragraph (b) above shall not apply to any Transfer Certificate, any Increase
Confirmation or any Accession Certificate.

(d)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(e)
If the Agent or the Security Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Finance Parties.

(f)
If the Agent or the Security Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Agent, the Mandated Lead Arranger or the Security Agent) under this Agreement it
shall promptly notify the other Finance Parties.

(g)
The Agent and the Security Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

28.8
Role of the Mandated Lead Arranger

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.
28.9
No fiduciary duties

(a)
Except where a Finance Document specifically provides otherwise, nothing in this
Agreement constitutes the Agent, the Security Agent or the Mandated Lead
Arranger as a trustee or fiduciary of any other person.

(b)
Neither the Agent, the Security Agent nor the Mandated Lead Arranger has any
financial or commercial duty of care (Vermögensfürsorgepflicht) for any person.

- 82 -

--------------------------------------------------------------------------------

(c)
None of the Agent, the Security Agent, the Mandated Lead Arranger or any
Ancillary Lender shall be bound to account to any Lender for any sum or the
profit element of any sum received by it for its own account.

28.10
Business with the Group

The Agent, the Security Agent and the Mandated Lead Arranger and each Ancillary
Lender may accept deposits from, lend money to and generally engage in any kind
of banking or other business with any member of the Group.
28.11
Rights and discretions of the Agent and the Security Agent

(a)
The Agent and the Security Agent may rely on:

(i)
any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised; and

(ii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Lender or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(iii)
rely on a certificate from any person:

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

(iv)
as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

(b)
The Agent and the Security Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 25.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

(iii)
any notice or request made by the German Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

- 83 -

--------------------------------------------------------------------------------

(c)
The Agent and the Security Agent may engage and pay for the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts.

(d)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent and the Security Agent may at any time engage and pay for the
services of any lawyers to act as independent counsel to the Agent (and so
separate from any lawyers instructed by the Lenders) if the Agent in its
reasonable opinion deems this to be necessary.

(e)
The Agent and the Security Agent may rely on the advice or services of any
lawyers, accountants, tax advisers, surveyors or other professional advisers or
experts (whether obtained by the Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

(f)
The Agent and the Security Agent may act in relation to the Finance Documents
through its officer's employees and agents.

(g)
Unless a Finance Document expressly provides otherwise the Agent and the
Security Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

(h)
Without prejudice to the generality of paragraph (f) above, the Agent

(i)
may disclose; and

(ii)
on the written request of the German Borrower, or the Majority Lenders shall, as
soon as reasonably practicable, disclose, the identity of a Defaulting Lender to
the other Finance Parties and the German Borrower and shall, as soon as
reasonably practicable, disclose the same upon the written request of the German
Borrower or the Majority Lenders.

(i)
The Security Agent may, upon a disposal of any property the subject of the
Security Document by any receiver, or by any of the Obligors or where the
Security Agent has consented to the disposal, to any third party, release such
property from the Security Document.

(j)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Mandated Lead Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or regulation or a breach of a fiduciary duty or duty of
confidentiality. In particular, and for the avoidance of doubt, nothing in any
Finance Document shall be construed so as to constitute an obligation of the
Agent or the Arranger to perform any services which it would not be entitled to
render pursuant to the provisions of the German Act on Rendering Legal Services
(Rechtsdienstleistungsgesetz) or pursuant to the provisions of the German Tax
Advisory Act (Steuerberatungsgesetz) or any other services that require an
express official approval, licence or registration, unless the Agent or Arranger
(as the case may be) holds the required approval, licence or registration.

- 84 -

--------------------------------------------------------------------------------

(k)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
and the Security Agent is not obliged to expend or risk its own funds or
otherwise incur any financial liability in the performance of its duties,
obligations or responsibilities or the exercise of any right, power, authority
or discretion if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it.

28.12
Responsibility for documentation

None of the Agent, the Security Agent, the Mandated Lead Arranger or any
Ancillary Lender is responsible or liable for:
(a)
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by the Agent, the Security Agent, the Mandated Lead Arranger,
an Ancillary Lender, an Obligor or any other person in or in connection with any
Finance Document or the Information Memorandum or the transactions contemplated
in the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; or

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

(c)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

28.13
No duty to monitor

The Agent shall not be bound to enquire:
(a)
whether or not any Default has occurred;

(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

(c)
whether any other event specified in any Finance Document has occurred.

28.14
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent or any Ancillary Lender), neither the Agent nor the Security Agent nor any
Ancillary Lender will be liable for:

(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
taken by it under or in connection with any Finance Document or the Transaction
Security, unless directly caused by its gross negligence or wilful misconduct;

- 85 -

--------------------------------------------------------------------------------

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence, wilful misconduct or negligent breach of material contractual
obligations (fahrlässige Verletzung vertragswesentlicher Pflichten); or

(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Agent or the
Security Agent) arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.
(b)
No Party (other than the Agent, the Security Agent or any Ancillary Lender as
applicable) may take any proceedings against any officer, employee or agent of
the Agent, or any Ancillary Lender or the Security Agent in respect of any claim
it might have against the Agent, the Security Agent or any Ancillary Lender, in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the
Agent, the Security Agent or any Ancillary Lender may rely on this Clause
pursuant to section 328 para 1 Civil Code (Bürgerliches Gesetzbuch) (echter
berechtigender Vertrag zugunsten Dritter).

(c)
Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent if the Agent or
the Security Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent or the Security Agent
for that purpose.

- 86 -

--------------------------------------------------------------------------------

(d)
Nothing in this Agreement shall oblige the Agent or the Security Agent or the
Mandated Lead Arranger to carry out

(e)
any "know your customer" or other checks in relation to any person; or

(f)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender, on behalf
of any Lender and each Lender confirms to the Agent and the Security Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Agent or the Security Agent.

(g)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's or the Security Agent's liability, any liability of the Agent
arising under or in connection with any Finance Document shall be limited to the
amount of actual loss which has been suffered (as determined by reference to the
date of default of the Agent or the Security Agent or, if later, the date on
which the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Agent or the Security Agent at
any time which increase the amount of that loss. In no event shall the Agent or
the Security Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent or the Security Agent has
been advised of the possibility of such loss or damages.

28.15
Lenders' indemnity to the Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Agent and
the Security Agent, within three Business Days of demand, against any cost, loss
or liability incurred by the Agent or the Security Agent (otherwise than by
reason of the Agent's or the Security Agent's gross negligence, wilful
misconduct or negligent breach of material contractual obligations (fahrlässige
Verletzung vertragswesentlicher Pflichten)) in acting as Agent or as Security
Agent under the Finance Documents (unless the Agent or the Security Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
28.16
Resignation of the Agent and the Security Agent

(a)
The Agent and the Security Agent may resign and appoint one of its Affiliates
acting through an office in one of the Participating Member States as successor
by giving notice to the other Finance Parties and the Borrowers.

(b)
Alternatively the Agent and the Security Agent may resign by giving notice to
the other Finance Parties and the Borrowers, in which case the Majority Lenders
(after consultation with the German Borrower) may appoint a successor Agent or
Security Agent.

(c)
If the Majority Lenders have not appointed a successor Agent or Security Agent
in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent or the Security Agent (after consultation with
the German Borrower) may appoint a successor Agent or Security Agent (acting
through an office in one of the Participating Member States).

- 87 -

--------------------------------------------------------------------------------

(d)
The retiring Agent or Security Agent shall, at its own cost, make available to
the successor Agent or Security Agent such documents and records and provide
such assistance as the successor Agent or the Security Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.

(e)
The Agent's or the Security Agent's resignation notice shall only take effect
upon the appointment of a successor.

(f)
Upon the appointment of a successor, the retiring Agent or the Security Agent
shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 28.  Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

(g)
After consultation with the German Borrower, the Majority Lenders may, by notice
to the Agent or the Security Agent, require it to resign in accordance with
paragraph (b) above.  In this event, the Agent or the Security Agent shall
resign in accordance with paragraph (b) above.

(h)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 15.13 (FATCA Information)
and the German Borrower or a Lender reasonably believes that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

(ii)
the information supplied by the Agent pursuant to Clause 15.13 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the German Borrower and the Lenders that the Agent will not
be (or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date;

and (in each case) the German Borrower or a Lender believes that a Party may be
required to make a FATCA Deduction that would not be required if the Agent were
a FATCA Exempt Party, and German Borrower or that Lender, by notice to the
Agent, requires it to resign.
- 88 -

--------------------------------------------------------------------------------

28.17
Confidentiality

(a)
In acting as agent for the Finance Parties or as security agent for the Secured
Parties, as the case may be, the Agent and the Security Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

(b)
If information is received by another division or department of the Agent or the
Security Agent, it may be treated as confidential to that division or department
and neither the Agent nor the Security Agent shall not be deemed to have notice
of it.

28.18
Relationship with the Lenders

(a)
The Agent and the Security Agent may treat each Lender as a Lender, entitled to
payments under this Agreement and acting through its Facility Office entitled to
receive and act upon any notice, request, document or communication or make any
decision or determination under any Finance Document made or delivered on that
day unless it has received not less than five Business Days prior notice from
that Lender to the contrary in accordance with the terms of this Agreement.

(b)
Each Secured Party shall supply the Agent with any information that the Security
Agent may reasonably specify (through the Agent) as being necessary or desirable
to enable the Security Agent to perform its functions as security agent.  Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent.

(c)
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 33.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 33.2 (Addresses) and paragraph (a)(ii) of Clause 33.5
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

28.19
Credit appraisal by the Secured Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Agent, the Mandated Lead Arranger and the Security Agent that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:
- 89 -

--------------------------------------------------------------------------------

(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

(c)
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

(d)
the adequacy, accuracy and/or completeness of any information provided by the
Agent, the Security Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

(e)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

28.20
Application of proceeds

To the extent that the Agent or the Security Agent receives monies pursuant to
or as a result of any breach of any Finance Document to be applied in
discharging any obligation (whether actual or contingent, present or future) of
any Obligor under any Finance Document, such monies shall be applied in the
order set out in Clause 31.5 (Partial Payments).
28.21
Release of Transaction Security

If the Security Agent, with the approval of the Majority Lenders, shall
determine that all obligations the discharge of which is secured by the Security
Documents have been full and finally discharged and none of the Lenders is under
any commitment, obligation or liability (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrowers under this
Agreement the Security Agent shall release all of the security then held by it,
whereupon each of the Security Agent, the Agent, the Mandated Lead Arranger, the
Lenders and the Obligors shall be released from its obligations hereunder or
under the other Finance Documents (save for those which arose prior to such
winding‑up) shall be released from its obligations under the Finance Documents.
28.22
Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (with the
approval of the German Borrower which approval shall not be unreasonably
withheld or delayed) appoint another Lender or an Affiliate of a Lender to
replace that Reference Bank.
- 90 -

--------------------------------------------------------------------------------

28.23
Agent's Management Time

Any amount payable to the Agent under Clause 17.3 (Indemnity to the Agent),
Clause 19 (Costs and expenses) and Clause 28.15 (Lenders' indemnity to the Agent
and the Security Agent) shall include the cost of utilising the Agent's
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as the Agent may notify to the German Borrower
and the Lenders, and is in addition to any fee paid or payable to the Agent
under Clause 14 (Fees) unless agreed otherwise between the German Borrower and
the Agent.
28.24
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
28.25
Role of Reference Banks

(a)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

(b)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(c)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 28.25 pursuant to
section 328 para 1 Civil Code (Bürgerliches Gesetzbuch) (echter berechtigender
Vertrag zugunsten Dritter).

28.26
Third party Reference Banks

A Reference Bank which is not a Party may rely on Clause 28.25 (Role of
Reference Banks), Clause 37.3 (Other exceptions) and Clause 39 (Confidentiality
of Funding Rates and Reference Bank Quotations) pursuant to section 328 para 1
Civil Code (Bürgerliches Gesetzbuch) (echter berechtigender Vertrag zugunsten
Dritter).
- 91 -

--------------------------------------------------------------------------------

29.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

Subject to the provisions of Clause (a) (Mitigation by the Lenders) no provision
of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

30.
SHARING AMONG THE FINANCE PARTIES

30.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 31 (Payment
mechanics) or Clause 28.20 (Application of proceeds) and applies that amount to
a payment due under the Finance Documents then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 31 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 31.5 (Partial payments).

(d)
Paragraph (a) above shall not apply to any amount received or recovered by an
Ancillary Lender in respect of any cash cover provided for the benefit of that
Ancillary Lender.

30.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 31.5 (Partial payments).
- 92 -

--------------------------------------------------------------------------------

30.3
Recovering Finance Party's rights

(a)
On a distribution by the Agent under Clause 30.2 (Redistribution of payments),
the Recovering Finance Party shall be entitled to receive by way of assignment
the rights of the Finance Parties to the extent they have shared in the
redistribution.

(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

30.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 30.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for the account of that Recovering Finance Party an
amount equal to the appropriate part of its share of the Sharing Payment
(together with an amount as is necessary to reimburse that Recovering Finance
Party for its proportion of any interest on the Sharing Payment which that
Recovering Finance Party is required to pay); and

(b)
that Recovering Finance Party's rights of assignment in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed and the Recovering
Finance Party shall re-assign any claims assigned to it pursuant to
paragraph (a) of Clause 30.3 (Recovering Finance Party's rights).

30.5
Exceptions

(a)
This Clause 30 (Sharing among the Finance Parties) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause, have a valid and enforceable claim against the relevant Obligor.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

- 93 -

--------------------------------------------------------------------------------

30.6
Ancillary Lenders

(a)
This Clause 30 shall not apply to any receipt or recovery by a Lender in its
capacity as an Ancillary Lender at any time prior to service of notice under
Clause 25.16 (Acceleration).

(b)
Following service of notice under Clause 25.16 (Acceleration), this Clause 30
shall apply to all receipts or recoveries by Ancillary Lenders.

- 94 -

--------------------------------------------------------------------------------



SECTION 11
ADMINISTRATION
31.
PAYMENT MECHANICS

31.1
Payments to the Agent

(a)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, excluding a payment under the terms of an Ancillary
Document, that Obligor or Lender shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

(b)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

31.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 31.3 (Distributions to an Obligor) and Clause 31.4
(Clawback) and Clause 28.24 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
31.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 32
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
31.4
Clawback

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

- 95 -

--------------------------------------------------------------------------------

31.5
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Security Agent under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under the Finance Documents;

(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
the Finance Documents; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

31.6
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim unless the counterclaim is undisputed or has been confirmed in a
final non-appealable judgement.
31.7
Business Days

(a)
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

31.8
Currency of account

(a)
Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

- 96 -

--------------------------------------------------------------------------------

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

31.9
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the German Borrower); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the German
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

32.
SET-OFF

(a)
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured satisfiable (erfüllbar) obligation (within the meaning of
section 387 Civil Code (Bürgerliches Gesetzbuch)) owed by that Finance Party to
that Obligor, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

(b)
Any credit balances taken into account by an Ancillary Lender when operating a
net limit in respect of any overdraft under an Ancillary Facility shall on
enforcement of the Finance Documents be applied first in reduction of the
overdraft provided under that Ancillary Facility in accordance with its terms.

- 97 -

--------------------------------------------------------------------------------

33.
NOTICES

33.1
Communications in writing

(a)
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or telex.

(b)
Any document to be delivered pursuant to Clause 5.1 (Initial conditions
precedent) shall be delivered in original form or a certified copy, certified as
a true and up‑to‑date copy by an authorised signatory.

(c)
Any Utilisation Request shall be confirmed by letter, although failure to do so
shall not invalidate the original request.

33.2
Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:
(a)
in the case of each Obligor, that identified with its name below;

(b)
in the case of each Lender and each Ancillary Lender, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and

(c)
in the case of the Agent and the Security Agent, that identified with its name
below,

or any substitute address, fax number, telex number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.
33.3
Delivery

(a)
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form; or

(ii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address; or

(iii)
if by way of telex, when despatched, but only if, at the time of transmission,
the correct answerback appears at the start and at the end of the sender's copy
of the notice;

and, if a particular department or officer is specified as part of its address
details provided under Clause 33.2 (Addresses), if addressed to that department
or officer.
- 98 -

--------------------------------------------------------------------------------

(b)
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or the Security Agent's
signature below (or any substitute department or officer as the Agent shall
specify in writing for this purpose).

(c)
All notices from or to an Obligor shall be sent through the Agent.

(d)
Any communication or document made or delivered to the German Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

(e)
All notices to a Lender or an Ancillary Lender from the Security Agent shall be
sent through the Agent.

33.4
Notification of address, fax number and telex number

Promptly upon receipt of notification of an address, fax number and telex number
or change of address, fax number or telex number pursuant to Clause 33.2
(Addresses) or changing its own address, fax number or telex number, the Agent
shall notify the other Parties.
33.5
Electronic communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
if those two Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

- 99 -

--------------------------------------------------------------------------------

(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 33.5.

33.6
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

34.
CALCULATIONS AND CERTIFICATES

34.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.
34.2
Certificates and Determinations

(a)
The Finance Parties make the certifications or determinations of a rate or
amount under any Finance Document in the exercise of their unilateral right to
specify performance (einseitiges Leistungsbestimmungsrecht) which they will
exercise with reasonable discretion (billiges Ermessen).

(b)
The Parties agree not to dispute in any legal proceeding the correctness of the
determinations and certifications of a rate or amount made by a Finance Party
under any Finance Document unless the determinations or certifications are
inaccurate on their face or fraud can be shown.

34.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
35.
PARTIAL INVALIDITY

(a)
The Parties agree that should at any time, any provisions of this Agreement be
or become void (nichtig), invalid or due to any reason ineffective (unwirksam)
this will indisputably (unwiderlegbar) not affect the validity or effectiveness
of the remaining provisions and this Agreement will remain valid and effective,
save for the void, invalid or ineffective provisions, without any Party having
to argue (darlegen) and prove (beweisen) the Parties intent to uphold this
Agreement even without the void, invalid or ineffective provisions.

- 100 -

--------------------------------------------------------------------------------

(b)
The void, invalid or ineffective provision shall be deemed replaced by such
valid and effective provision that in legal and economic terms comes closest to
what the Parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

36.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Secured
Party or the Mandated Lead Arranger, any right or remedy under the Finance
Documents shall operate as a waiver, of any such right or remedy or constitute
an election to affirm any of the Finance Documents. No election to affirm any
Finance Document on the part of any Finance Party shall be effective unless it
is in writing. No single or partial exercise of any right or remedy shall
prevent any further or other exercise or the exercise of any other right or
remedy.  The rights and remedies provided in each Finance Document are
cumulative and not exclusive of any rights or remedies provided by law.
37.
AMENDMENTS AND WAIVERS

37.1
Required consents

(a)
Subject to Clause 37.2 (Exceptions) and Clause 28.21 (Release of Transaction
Security) any term of the Finance Documents may be amended or waived only with
the consent of the Majority Lenders and the Obligors and any such amendment or
waiver will be binding on all Parties.

(b)
The Agent, or in respect of the Security Documents the Security Agent may
effect, on behalf of any Finance Party, any amendment or waiver permitted by
this Clause.

37.2
Exceptions

(a)
An amendment or waiver that has the effect of changing or which relates to:

(i)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(ii)
the definition of "Availability Period";

(iii)
an extension to the date of payment of any amount of principal, interest, fees
or commission under the Finance Documents;

(iv)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(v)
a change in currency of payment of any amount under the Finance Documents;

(vi)
an increase in or an extension of any Commitment;

- 101 -

--------------------------------------------------------------------------------

(vii)
a change to the Borrowers or Guarantors;

(viii)
any provision which expressly requires the consent of all the Lenders;

(ix)
Clause 2.3 (Finance Parties' rights and obligations), Clause 20 (Guarantee and
indemnity), Clause 26 (Changes to the Lenders) or this Clause 37 (Amendments And
Waivers);

(x)
the nature or scope of the Charged Property or the manner in which the proceeds
of enforcement of the Transaction Security are distributed,

shall not be made without the prior consent of all the Lenders.
(b)
An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent, the Mandated Lead Arranger or an Ancillary Lender may not be
effected without the consent of the Agent, the Security Agent, the Mandated Lead
Arranger or the Ancillary Lender.

37.3
Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent, the Mandated Lead Arranger, any Ancillary Lender or a
Reference Bank (each in their capacity as such) may not be effected without the
consent of the Agent, the Security Agent, the Mandated Lead Arranger, that
Ancillary Lender or that Reference Bank, as the case may be.
37.4
Replacement of Screen Rate

(a)
Subject to Clause 37.3 (Other exceptions), if any Screen Rate is not available
for a currency which can be selected for a Loan, any amendment or waiver which
relates to providing for another benchmark rate to apply in relation to that
currency in place of that Screen Rate (or which relates to aligning any
provision of a Finance Document to the use of that other benchmark rate) may be
made with the consent of the Majority Lenders and the Obligors.

(b)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within ten (10) Business Days (unless the German Borrower
and the Agent agree to a longer time period in relation to any request) of that
request being made:

(i)
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and

(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

- 102 -

--------------------------------------------------------------------------------

37.5
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

(i)
the Majority Lenders; or

(ii)
whether:

(A)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments under the Facility; or

(B)
the agreement of any specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,
that Defaulting Lender's Commitments under the Facility will be reduced by the
amount of its Available Commitments and, to the extent that that reduction
results in that Defaulting Lender's Total Commitments being zero, that
Defaulting Lender shall be deemed not to be a Lender for the purposes of
paragraphs (i) and (ii) above.
(b)
For the purposes of this Clause37.5, the Agent may assume that the following
Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a) or (b) of the definition of
"Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
37.6
Excluded Commitments

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within five Business Days
(unless the German Borrower and the Agent agree to a longer time period in
relation to any request) of that request being made:
(a)
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage (including, for
the avoidance of doubt, unanimity) of Total Commitments has been obtained to
approve that request; and

- 103 -

--------------------------------------------------------------------------------

(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

37.7
Replacement of a Defaulting Lender

(a)
The German Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five Business Days' prior written notice to the
Agent and such Lender:

(i)
replace such Lender by requiring such Lender to (and, to the extent permitted by
law, such Lender shall) transfer pursuant to Clause 26 (Changes to the Lenders)
all (and not part only) of its rights and obligations under this Agreement;

(ii)
require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 26 (Changes to the Lenders) all (and not part only)
of the undrawn Commitment of the Lender; or

(iii)
require such Lender to (and, to the extent permitted by law, such Lender shall)
transfer pursuant to Clause 26 (Changes to the Lenders) all of its rights and
obligations in respect of the Facility,

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the German Borrower, which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 26 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer which
is either:
(A)
in an amount equal to the outstanding principal amount of such Lender's
participation in the outstanding Loans and all accrued interest Break Costs and
other amounts payable in relation thereto under the Finance Documents; or

(B)
in an amount agreed between that Defaulting Lender, the Replacement Lender and
the German Borrower and which does not exceed the amount described in
paragraph (A) above.

(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(i)
the Borrowers shall have no right to replace the Agent;

(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Borrowers to find a Replacement Lender;

(iii)
the transfer must take place no later than 15 Business Days after the notice
referred to in paragraph (a) above;

- 104 -

--------------------------------------------------------------------------------

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents; and

(v)
the Defaulting Lender shall only be obliged to transfer its rights and
obligations pursuant to paragraph (a) above once it is satisfied that it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to that transfer to the
Replacement Lender.

The Defaulting Lender shall perform the checks described in paragraph (b)(v)
above as soon as reasonably practicable following delivery of a notice referred
to in paragraph (a) above and shall notify the Agent and the German Borrower
when it is satisfied that it has complied with those checks.
38.
CONFIDENTIALITY

38.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 38.2
(Disclosure of Confidential Information), and to ensure that all Confidential
Information is protected with security measures and a degree of care that would
apply to its own confidential information.
38.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors and partners such Confidential Information as
that Finance Party shall consider appropriate if any person to whom the
Confidential Information is to be given pursuant to this paragraph (a) is
informed in writing of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information except that there
shall be no such requirement to so inform if the recipient is subject to
professional obligations to maintain the confidentiality of the information or
is otherwise bound by requirements of confidentiality in relation to the
Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person's Affiliates and professional advisers;

(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates and professional advisers;

- 105 -

--------------------------------------------------------------------------------

(iii)
appointed by any Finance Party or by a person to whom paragraph (b)(i) or (ii)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
paragraph (b)(i) or (ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 26.6 (Security over Lenders'
rights);

(viii)
who is a Party; or

(ix)
with the consent of the German Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to paragraphs (b)(i), (ii) or (iii) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(B)
in relation to paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(C)
in relation to paragraphs (b)(v), (vi) or (vii) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and

- 106 -

--------------------------------------------------------------------------------

(c)
to any person appointed by that Finance Party or by a person to whom
paragraph (b)(i) or (ii) above applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the German Borrower and
the relevant Finance Party.

38.3
Entire agreement

This Clause 38 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
38.4
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
38.5
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the German Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(v) of Clause 38.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 38(Confidentiality).

38.6
Continuing obligations

The obligations in this Clause 38 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve months from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

- 107 -

--------------------------------------------------------------------------------

39.
CONFIDENTIALITY OF FUNDING RATES AND REFERENCE BANK QUOTATIONS

39.1
Confidentiality and disclosure

(a)
The Agent and each Obligor agree to keep each Funding Rate (and, in the case of
the Agent, each Reference Bank Quotation) confidential and not to disclose it to
anyone, save to the extent permitted by paragraphs (b), (c) and (d) below.

(b)
The Agent may disclose:

(i)
any Funding Rate (but not, for the avoidance of doubt, any Reference Bank
Quotation) to the relevant Borrower pursuant to Clause 11.4 (Notification of
rates of interest); and

(ii)
any Funding Rate or any Reference Bank Quotation to any person appointed by it
to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Lender or Reference Bank, as the case may be.

(c)
The Agent may disclose any Funding Rate or any Reference Bank Quotation, and
each Obligor may disclose any Funding Rate, to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate or Reference Bank Quotation is to be given pursuant to
this paragraph (i) is informed in writing of its confidential nature and that it
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of that Funding Rate or Reference Bank Quotation
or is otherwise bound by requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate or Reference Bank Quotation is to be given is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the Agent
or the relevant Obligor, as the case may be, it is not practicable to do so in
the circumstances;

- 108 -

--------------------------------------------------------------------------------

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
or Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent or
the relevant Obligor, as the case may be, it is not practicable to do so in the
circumstances; and

(iv)
any person with the consent of the relevant Lender or Reference Bank, as the
case may be.

(d)
The Agent's obligations in this Clause 39 relating to Reference Bank Quotations
are without prejudice to its obligations to make notifications under Clause 11.4
(Notification of rates of interest) provided that (other than pursuant to
paragraph (b)(i) above) the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.

39.2
Related obligations

(a)
The Agent and each Obligor acknowledge that each Funding Rate (and, in the case
of the Agent, each Reference Bank Quotation) is or may be price-sensitive
information and that its use may be regulated or prohibited by applicable
legislation including securities law relating to insider dealing and market
abuse and the Agent and each Obligor undertake not to use any Funding Rate or,
in the case of the Agent, any Reference Bank Quotation for any unlawful purpose.

(b)
The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender or Reference Bank, as the case may be:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 39.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 39.

39.3
No Event of Default

No Event of Default will occur under Clause 25.3 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 39.
- 109 -

--------------------------------------------------------------------------------



SECTION 12
GOVERNING LAW AND ENFORCEMENT
40.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by the laws of the Federal Republic of Germany.
41.
ENFORCEMENT

41.1
Jurisdiction of German courts

(a)
The courts of Frankfurt am Main have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute").

(b)
The Parties agree that the courts of Frankfurt am Main are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.

(c)
This Clause 41.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

41.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor:
(a)
irrevocably appoints the German Borrower (the "Process Agent") as its agent for
service of process in relation to any proceedings before the German courts in
connection with any Finance Document;

(b)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned; and

(i)
undertakes to deliver to the Process Agent without undue delay upon execution of
this Agreement a process agent appointment letter (the "Process Agent
Appointment Letter") substantially in the form of Schedule 15 (Form of Process
Agent Appointment Letter) and to send a copy of the executed Process Agent
Appointment Letter to the Agent.

- 110 -

--------------------------------------------------------------------------------

(c)
The Process Agent hereby acknowledges the appointment. The Process Agent shall
ensure that documents to be served to an Obligor may validly be served by
delivery to the Process Agent. In particular, the Process Agent shall notify the
Agent of any change of address, accept any documents delivered to it on behalf
of an Obligor and fulfil any requirements of section 171 Code of Civil Procedure
(Zivilprozessordnung), in particular present the original Process Agent
Appointment Letter to any person effecting the service of process as required
pursuant to section 171 sentence 2 Code of Civil Procedure
(Zivilprozessordnung).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.
- 111 -

--------------------------------------------------------------------------------

SCHEDULE 1
THE ORIGINAL LENDERS
[HISTORIC]
PART I 
Name of Original Lender
Commitment
Deutsche Bank Luxembourg S.A.
EUR 14,000,000.00
Commerzbank Aktiengesellschaft, Filiale Köln
EUR 14,000,000.00
Den norske Bank ASA, Filiale Deutschland
EUR 14,000,000.00
Dexia Bank Belgium NV/SA
EUR 14,000,000.00
KBC Bank NV
EUR 14,000,000.00
Dresdner Bank AG in Köln
EUR 10,000,000.00
 
EUR 80,000,000.00



PART II 
Name of Current Lender
Commitment
Deutsche Bank Luxembourg S.A.
EUR 45,000,000
DNB Bank ASA
EUR 45,000,000
Total
EUR 90,000,000





- 112 -

--------------------------------------------------------------------------------

SCHEDULE 2
CONDITIONS PRECEDENT
[HISTORIC]
1.
Corporate documents

(a)
A copy of the constitutional documents of each Obligor.

(b)
A copy of a resolution of the board of directors or the shareholders of each
Obligor (as applicable):

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

(d)
A copy of a resolution signed by all the holders of the issued shares in each
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Guarantor is a party provided that the resolution
signed by all the holders of the issued shares in the Belgian Guarantor shall be
limited to the provisions to be approved pursuant to article 556 of the Belgian
Companies Code.

(e)
A certificate of each Obligor (signed by a director) confirming that borrowing
or guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on such Obligor to be exceeded.

(f)
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

2.
Accounts and Reports

(a)
The Original Financial Statements of each Obligor.

(b)
The Structure Chart

3.
Other financing documents

(a)
Evidence that the Senior Notes have been issued and that provision has been made
for the net proceeds of such notes to be used, inter alia, for the redemption by
an Affiliate of the Parent of its outstanding 11.75 per cent. notes with the
effect that, following such redemption, the second tier mirror note of the
Parent will be deemed repaid in full.

- 113 -

--------------------------------------------------------------------------------

(b)
Evidence that all existing Financial Indebtedness of the Group (other than
Permitted Financial Indebtedness) has been or will be repaid prior to or upon
the first Utilisation Date.

(c)
Evidence that all cash management systems which were provided by or through the
Parent on behalf of the members of Group have been terminated and that any new
cash management systems which are required in respect of the members of the
Group are now provided by or through the German Borrower.

4.
Security and priority documents

(a)
The duly executed Security Documents granting, evidencing or pursuant to which
the Transaction Security will be granted, including:

(i)
global assignment agreements or the equivalent thereto relating to trade and
intra-group receivables by the German Borrower, the Belgian Borrower and the
Norwegian Borrowers which assignment agreements shall in the case of the German
Borrower and the Belgian Borrower secure the obligations of each of the Obligors
and shall in the case of the Norwegian Borrowers secure (i) the obligations of
the two Norwegian Borrowers and (ii) the obligations of those Obligors other
than the Norwegian Borrowers but only to the extent which is permitted under the
Companies Act 1997 Section 8 7;

(ii)
security transfer agreements or the equivalent thereto relating to stock in
trade by the German Borrower, the Belgian Borrower and the Norwegian Borrowers
which security transfer agreements shall in the case of the German Borrower and
the Belgian Borrower secure the obligations of each of the Obligors and shall in
the case of the Norwegian Borrower secure (i) the obligations of the two
Norwegian Borrowers and (ii) the obligations of those Obligors other than the
Norwegian Borrowers but only to the extent which is permitted under the
Companies Act 1997 Section 8 7;

(iii)
a pledge agreement or the equivalent thereto in respect of all of the shares in
the Norwegian Guarantor held by Kronos Denmark from time to time; and

(b)
A duly executed copy of the Subordination Agreement in respect of the
liabilities of the German Borrower to the Parent under a promissory note and any
other Intra-Group Loan.

5.
Legal opinions

(a)
A legal opinion of Clifford Chance Pünder, legal advisers to the Mandated Lead
Arranger and the Agent in Germany, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

- 114 -

--------------------------------------------------------------------------------

(b)
A legal opinion of Bugge, Arentz-Hansen & Rasmussen, advisers to the Mandated
Lead Arranger and the Agent in Norway, substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

(c)
A legal opinion of Clifford Chance Pünder, advisers to the Mandated Lead
Arranger and the Agent in Belgium, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

(d)
A legal opinion of Gorrissen Federspiel Kierkegaard, advisers to the Mandated
Lead Arranger and the Agent in Denmark, substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

(e)
A legal opinion of Meilicke Hoffman & Partner, advisers to the Obligors in
Germany, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

6.
Other documents and evidence

(a)
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the German
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability in the Relevant Jurisdiction of any Finance Document.

(b)
Evidence that the Belgian Borrower has provided Clifford Chance Pünder, advisers
to the Mandated Lead Arranger and the Agent in Belgium, with the funds necessary
to pay the registration costs in respect of the floating charge to be executed
by the Belgian Borrower.

- 115 -

--------------------------------------------------------------------------------

SCHEDULE 3
UTILISATION REQUEST


From:          [Borrower]
To: [Agent]
Dated: [•]
Dear Sirs
[Borrowers] – [                  ] Facility Agreement
dated [                   ] (the "Agreement")
1.
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[•] (or, if that is not a Business Day, the next Business Day)

Currency of Loan:
EUR

Amount:
[•] or, if less, the Available Facility

Interest Period:
[•]

[Expiry Date]:
[•]

3.
We confirm that each condition specified in Clause 5.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
[The proceeds of this Loan should be credited to [account].

5.
We confirm that the Repeating Representations are true.

6.
This Utilisation Request is irrevocable.

Yours faithfully




authorised signatory for
[name of relevant Borrower]


- 116 -

--------------------------------------------------------------------------------

SCHEDULE 4
FORM OF TRANSFER CERTIFICATE
To: [Agent] and [Security Trustee]
From: [Existing Lender] (the "Existing Lender") and [New Lender] (the
"New Lender")
Date: [ ]
[Borrowers] – [•] Facility Agreement
dated [•] (the "Agreement")
1.
We refer to the Agreement.  This is a Transfer Certificate. Terms defined in
the  Agreement have the same meaning in this Transfer Certificate unless given
another meaning in this Transfer Certificate.

2.
The Existing Lender (i) confirms that the details in the Schedule hereto under
the heading "Existing Lender's Participation in the Facility" and "Loans"
accurately summarises its participation in the Agreement and the Interest Period
of any existing Loans and (ii) requests the New Lender to accept and procure the
transfer by assignment and assumption to the New Lender of the Portion
Transferred (specified in the Schedule hereto) of its Commitment and/or its
participation in such Loan(s) by counter-signing and delivering this Transfer
Certificate to the Agent at its address for the service of notices specified in
the Agreement.

3.
The New Lender hereby requests the Agent to accept this Transfer Certificate as
being delivered to the Agent pursuant to and for the purposes of Clause 26
(Changes to The Lenders) of the Agreement so as to take effect in accordance
with the terms thereof on the Transfer Date or on such later date as may be
determined in accordance with the terms thereof.

4.
The New Lender confirms that it has received a copy of the Agreement together
with such other information as it has required in connection with this
transaction and that it has not relied and will not hereafter rely on the
Existing Lender to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Existing Lender
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Obligors.

5.
The New Lender hereby undertakes with the Existing Lender and each of the other
parties to the Agreement that it will perform in accordance with their terms all
those obligations which by the terms of the Agreement will be assumed by it
after delivery of this Transfer Certificate to the Agent and satisfaction of the
conditions (if any) subject to which this Transfer Certificate is expressed to
take effect. The New Lender further undertakes to promptly and duly execute an
accession document to any Finance Document if so contemplated by such Finance
Document.

6.
The Existing Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Agreement, the other Finance Documents or, in any case,
any document relating thereto and assumes no responsibility for the financial
condition of the Obligors or for the performance and observance by the Obligors
of any of its obligations under the Agreement, the other Finance Documents or,
in any case, any document relating thereto and any and all such conditions and
warranties, whether express or implied by law or, in any case, otherwise, are
hereby excluded.

- 117 -

--------------------------------------------------------------------------------

7.
The Existing Lender hereby gives notice that nothing herein or in the Agreement
or the other Finance Documents (or, in any case, any document relating thereto)
shall oblige the Existing Lender to (a) accept a re-transfer from the New Lender
of the whole or any part of its rights, benefits and/or obligations under the
Facilities Agreement or the other Finance Documents transferred pursuant hereto
or (b) support any losses directly or indirectly sustained or incurred by the
New Lender for any reason whatsoever including the non-performance by an Obligor
or any other party to the Agreement or the other Finance Documents (or, in any
case, any document relating thereto) of its obligations under any such document.
The New Lender hereby acknowledges the absence of any such obligation as is
referred to in (a) or (b) above.

8.
The Existing Lender and the New Lender hereby agree that the benefit of the
guarantees and indemnities granted pursuant to Clause 20 (Guarantee and
Indemnity) of the Agreement and the benefit of each of the Security Documents
shall be transferred to the New Lender following a transfer pursuant to this
Transfer Certificate.

9.
The New Lender hereby expressly consents to the declarations of the Security
Agent made on behalf and in the name of the New Lender as Future Pledgee (as
such term is defined in the Security Documents, being pledges which are governed
by German law) in such Security Documents.  The New Lender confirms that it is
aware of the content of such Security Documents.

10.
This Transfer Certificate and the rights, benefits and obligations of the
parties hereunder shall be governed by and construed in accordance with German
law.



- 118 -

--------------------------------------------------------------------------------

THE SCHEDULE
1. Existing Lender:
   
2. New Lender:
   
3. Transfer Date:
   
4. New Lender's Participation in the Facility: Existing Lender's Commitment
 
Portion Transferred
5. Loans: Amount of Existing Lender's Participation
Interest Period
Portion Transferred




   
[Existing Lender]
[New Lender]
By:
By:
Date:
Date:







- 119 -

--------------------------------------------------------------------------------

Administrative Details of New Lender
Address:


Contact Name:
Account for Payments:
Fax:
Telephone:
e-mail address:








- 120 -

--------------------------------------------------------------------------------

SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE
PART I 


To: [•] as Agent
From: [Parent/Obligor]
Dated: [•]
Dear Sirs
[Borrowers] – [•] Facility Agreement
dated [•] (the "Agreement")
1.
We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

2.
The German Borrower, also on behalf of the other Borrowers, confirms that the
financial conditions as set out in Clause 23 (Financial Covenants) have been
complied with.

3.
The German Borrower, also on behalf of the other Borrowers, confirms that no
Default is continuing.*




   
Chief Executive Officer/
Chief Financial Officer
Director of German Borrower
By:
By:
Date:
Date:






--------------------------------------------------------------------------------

*
If this statement cannot be made, the certificate should identify any Default
this is continuing and the steps, if any, being taken to remedy it.

- 121 -

--------------------------------------------------------------------------------

PART II 
Illustrative Report on Compliance with Contractual Provisions Based Solely on
Audit - No Knowledge of Default



[PricewaterhouseCoopers LLP Office Letterhead]
Report of Independent Accountants


To Deutsche Bank Luxembourg S.A. as Agent on its own behalf and on behalf of the
Finance Parties.


We have audited, in accordance with auditing standards generally accepted in the
United States of America, the consolidated balance sheet of Kronos
International, Inc. and Subsidiaries as of December 31, 201_ and the related
consolidated statements of income, comprehensive income, redeemable preferred
stock, profit participation certificates, common stockholder's equity and cash
flows for the year then ended, and have issued our report thereon dated ______.
In connection with our audit, nothing came to our attention that caused us to
believe that the terms, covenants, provisions, or conditions of Section 23.2 of
the Facility Agreement dated [    ] between, inter alios, Kronos Titan GmbH &
Co. OHG (now Kronos Titan GmbH) as borrower and Deutsche Bank Luxembourg S.A. as
Agent and Security Agent ("the Agreement"), insofar as they relate to accounting
matters, have not been complied with. However, our audit was not directed
primarily toward obtaining knowledge of such noncompliance.
This report is intended solely for the information and use of the board of
directors and management of the German Borrower and Deutsche Bank Luxembourg
S.A. as Agent on its own behalf and on behalf of the Finance Parties (as defined
in the Agreement) and is not intended to be and should not be used by anyone
other than these specified parties.


[PricewaterhouseCoopers LLP (signed)]
[Date of Report on Audited Financial Statements]


- 122 -

--------------------------------------------------------------------------------

SCHEDULE 6
EXISTING SECURITY
Name of Obligor
Security
Total Principal Amount of Indebtedness Secured
Kronos Europe S.A./N.V.
Cash deposit
Fortis Bank €2,060,787 Line of Credit with €1,569,582.66 outstanding under
letters of guaranty
Titania A/S
Front-end wheel loader Le Tourneau L 1100
Capital lease agreement dated November 7, 2000 with Elcon.  Current balance is 
NOK9,731,000
Titania A/S
Caterpillar Truck 789C
Capital lease agreement dated April 17, 2001 with Elcon.  Current balance is 
NOK8,932,000



- 123 -

--------------------------------------------------------------------------------

SCHEDULE 7
EXISTING FINANCIAL INDEBTEDNESS
1.
Note payable by Kronos Norge A/S to Den norske Bank in the amount of
NOK200,000,000.  Current balance is  NOK200,000,000.

2.
Note payable by Kronos Titan GmbH & Co. OHG to Kronos International, Inc. dated
December 30, 1998 in the amount of DEM350,000,000.  Current balance is 
€59,112,425

3.
Note payable by Kronos Titan GmbH & Co. OHG to Kronos International, Inc. dated
December 29, 1999 in the amount of DEM50,222,500. Current balance is 
€25,678,357

4.
Non-current payable by Kronos Titan GmbH & Co. OHG to Kronos Titan
Unterstützungskasse GmbH (Support Fund). Current balance is €1,073,713.

5.
Titania A/S capital lease agreement dated November 7, 2000 with  Elcon for
front-end wheel loader Le Tourneau L 1100. Current balance is  NOK9,731,000.

6.
Titania A/S capital lease agreement dated April 17, 2001 with  Elcon for
Caterpillar Truck 789C. Current balance is  NOK8,932,000.

7.
€2,060,787 line of credit from Fortis Bank extended to Kronos Europe S.A./N.V.
secured by a proxy for a floating charge agreement. Two letters of guaranty are
issued and outstanding under the line of credit to OVAM (Openbare
Afvalstoffenmaatschappij voor het Vlaamse Gewest) in the amount of €804,288.65
and €765,294.01.

8.
NOK10,000,000 overdraft line of credit from Den norske Bank for the benefit of
Kronos Norge A/S, Titania A/S and Kronos Titan A/S.



- 124 -

--------------------------------------------------------------------------------

SCHEDULE 8
FORM OF COMBINING SCHEDULE
PART I 


[Combining balance sheets, statements of income and cash flows for KII and each
of KII's subsidiaries as of and for the six months ended June 30, 2017]
- 125 -

--------------------------------------------------------------------------------

PART II 


[Combining balance sheets, statements of income and cash flows for KII and each
of KII's subsidiaries as of and for the six months ended June 30, 2017, coming
to a subtotal for the borrowers and guarantors, and separately showing each KII
subsidiary which is not a borrower or guarantor]
- 126 -

--------------------------------------------------------------------------------

SCHEDULE 9
FORM OF CONFIDENTIALITY UNDERTAKING
[Letterhead of Potential Purchaser/Purchaser's agent/broker]
To:

 
[insert name of Potential Seller/Seller's agent/broker]



Re: The Agreement
Borrowers:
Date:
Amount:
Agent:
 



Dear Sirs
We are considering [acquiring]1 /[arranging the acquisition of]2 an interest in
the Agreement (the "Acquisition").  In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):
1.
Confidentiality Undertaking  We undertake (a) to keep the Confidential
Information confidential and not to disclose it to anyone except as provided for
by paragraph 2 below and to ensure that the Confidential Information is
protected with security measures and a degree of care that would apply to our
own confidential information, (b) to use the Confidential Information only for
the Permitted Purpose, (c) to use all reasonable endeavours to ensure that any
person to whom we pass any Confidential Information (unless disclosed under
paragraph 2[(c)/(d)]3 below) acknowledges and complies with the provisions of
this letter as if that person were also a party to it, and (d) not to make
enquiries of any member of the Group or any of their officers, directors,
employees or professional advisers relating directly or indirectly to the
Acquisition.

2.
Permitted Disclosure  You agree that we may disclose Confidential Information:

(a)
to members of the Purchaser Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Purchaser Group;

[(b)
subject to the requirements of the Agreement, in accordance with the Permitted
Purpose so long as any prospective purchaser has delivered a letter to us in
equivalent form to this letter;]2

- 127 -

--------------------------------------------------------------------------------

[(b/c)]3
subject to the requirements of the Agreement, to any person to (or through) whom
we assign or transfer (or may potentially assign or transfer) all or any of the
rights, benefits and obligations which we may acquire under the Agreement or
with (or through) whom we enter into (or may potentially enter into) any
sub-participation in relation to, or any other transaction under which payments
are to be made by reference to, the Agreement or any Borrower or any member of
the Group so long as that person has delivered a letter to us in equivalent form
to this letter; and

[(c/d)]3
(i) where requested or required by any court of competent jurisdiction or any
competent judicial, governmental, supervisory or regulatory body, (ii) where
required by the rules of any stock exchange on which the shares or other
securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.

3.
Notification of Required or Unauthorised Disclosure We agree (to the extent
permitted by law) to inform you of the full circumstances of any disclosure
under paragraph 2[(c)/(d)]3 or upon becoming aware that Confidential Information
has been disclosed in breach of this letter.

4.
Return of Copies  If you so request in writing, we shall return all Confidential
Information supplied by you to us and destroy or permanently erase all copies of
Confidential Information made by us and use all reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that we or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2[(c)/(d)]3 above.

5.
Continuing Obligations  The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us.  Notwithstanding the previous sentence, the obligations in
this letter shall cease (a) if we become a party to or otherwise acquire (by
assignment or sub-participation) an interest, direct or indirect, in the
Agreement or (b) twelve months after we have returned all Confidential
Information supplied to us by you and destroyed or permanently erased all copies
of Confidential Information made by us (other than any such Confidential
Information or copies which have been disclosed under paragraph 2 above (other
than sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not
required to be returned or destroyed).

6.
No Representation; Consequences of Breach, etc We acknowledge and agree that:

(a)
neither you, [nor your principal]4 nor any member of the Group nor any of your
or their respective officers, employees or advisers (each a "Relevant Person")
(i) make any representation or warranty, express or implied, as to, or assume
any responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect to the Confidential Information or any such information;

- 128 -

--------------------------------------------------------------------------------

(b)
you [or your principal] or members of the Group may be irreparably harmed by the
breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by us;

(c)
you or members of the Group shall be entitled to exercise any rights at law or
in equity in respect of any breach of the terms hereof; and

(d)
the members of the Group are expressly made third party beneficiaries of this
letter, may enforce its terms and recover damages for any breach.

7.
No Waiver; Amendments, etc This letter sets out the full extent of our
obligations of confidentiality owed to you in relation to the information the
subject of this letter.  No failure or delay in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise of any right, power or privilege preclude any further exercise
thereof or the exercise of any other right, power or privileges hereunder.  The
terms of this letter and our obligations hereunder may only be amended or
modified by written agreement between us.

8.
Inside Information  We acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and we undertake not to use any Confidential Information for any
unlawful purpose.

9.
Nature of Undertakings The undertakings given by us under this letter are given
to you and (without implying any fiduciary obligations on your part) are also
given for the benefit of [your principal,]  any Borrower and each other member
of the Group.

10.
Governing Law and Jurisdiction  This letter (including the agreement constituted
by your acknowledgment of its terms) shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany and the parties
submit to the non-exclusive jurisdiction of the courts of Frankfurt am Main.

11.
Definitions  In this letter (including the acknowledgement set out below) terms
defined in the Agreement shall, unless the context otherwise requires, have the
same meaning and:

"Confidential Information" means any information relating to any Borrower, the
Group, the Agreement and/or the Acquisition provided to us by you or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by us
before the date the information is disclosed to us by you or any of your
affiliates or advisers or is lawfully obtained by us thereafter, other than from
a source which is connected with the Group and which, in either case, as far as
we are aware, has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality;

- 129 -

--------------------------------------------------------------------------------

"Group" means any Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies;

"Permitted Purpose" means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]2 considering and
evaluating whether to enter into the Acquisition; and

"Purchaser Group" means us, each of our holding companies and subsidiaries and
each subsidiary of each of our holding companies.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.


Yours faithfully


. 
For and on behalf of
[Potential Purchaser/Purchaser's agent/broker]




To: [Potential Purchaser/Purchaser's agent/broker]
We acknowledge and agree to the above:


. 
For and on behalf of
[Seller/Seller's agent/broker]




Note:
1 Delete if purchaser is acting as broker or agent.
2 Delete if potential purchaser is acting as principal.
3 Delete as applicable
4 Delete if letter is addressed to the Seller rather than the Seller's broker or
agent.




- 130 -

--------------------------------------------------------------------------------

SCHEDULE 10
FORM OF AUDITOR'S REPORT
ILLUSTRATIVE REPORT ON CONSOLIDATING INFORMATION ACCOMPANYING the Consolidated
Financial Statements


Separate Report Accompanying Standard Audit Report


[PricewaterhouseCoopers LLP Office Letterhead]


Report of Independent Accountants
on Accompanying Consolidating Information


To Board of Directors and Common Stockholder of Kronos International, Inc.:


The report on our audit of the consolidated financial statements of Kronos
International, Inc. and Subsidiaries as of December 31, 200_ and for the year
then ended appears on page __ of this document.  That audit was conducted for
the purpose of forming an opinion on the consolidated financial statements taken
as a whole.  The consolidating information as set out in the attached Schedule
is presented for purposes of additional analysis of the consolidated financial
statements rather than to present the financial position, results of operations
and cash flows of the individual companies. Accordingly, we do not express an
opinion on the financial position, results of operations and cash flows of the
individual companies. However, the consolidating information has been subjected
to the auditing procedures applied in the audit of the consolidated financial
statements and, in our opinion, is fairly stated in all material respects in
relation to the consolidated financial statements taken as a whole.


[PricewaterhouseCoopers LLP (signed)]
[Date]
- 131 -

--------------------------------------------------------------------------------



SCHEDULE 11
FORM OF ACCESSION CERTIFICATE


To: Deutsche Bank Luxembourg S.A. as Agent
From: [The Acceding Lender] (the "Acceding Lender")
Date: [  ]
Kronos – Facility Agreement originally dated 15 June 2002 (as amended (the
"Agreement")


1.
We refer to the Agreement. This is an Accession Certificate. Terms defined in
the Agreement have the same meaning in this Accession Certificate unless given a
different meaning in this Accession Certificate.

2.
We refer to Clause 3(l) (Increase Option) of the Agreement.

3.
The Acceding Lender (i) confirms that the details in the schedule hereto under
the heading "Acceding Lender's Commitment" accurately specify its Commitment to
be assumed under the Agreement and (ii) requests to accede to the Agreement by
signing and delivering this Accession Certificate, countersigned for approval by
the German Borrower, to the Agent at its address for the service of notices
specified in the Agreement.

4.
The Acceding Lender hereby requests the Agent to accept this Accession
Certificate as being delivered to the Agent pursuant to and for the purposes of
Clause 3(l) (Increase Option) of the Agreement so as to take effect in
accordance with the terms thereof on the accession date referred to in the
schedule hereto.

5.
The Acceding Lender represents and warrants that it has received a copy of the
Agreement together with such other documents and information as it has required
in connection with this transaction and that it has not relied and will not
hereafter rely on any Finance Party to check or enquire on its behalf into the
legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information and further agrees that it has not relied and will not rely on
any Finance Party to assess or keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of the German
Borrower.

6.
The Acceding Lender hereby undertakes with each party to the Agreement that it
will perform in accordance with their terms all the obligations of a Lender
under the Agreement (including without limitation the payment of the fee
referred to in Clause 3(l) (Increase Option) of the Agreement).

7.
The Acceding Lender expressly acknowledges that no Finance Party makes any
representation or warranty or assumes any responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of the Agreement
or any document relating thereto or assumes any responsibility for the financial
condition of the German Borrower or for the performance and observance by the
German Borrower of any of its respective obligations under the Agreement or any
document relating thereto and any and all such conditions and warranties,
whether expressed or implied by law or otherwise, are hereby excluded.

- 132 -

--------------------------------------------------------------------------------

8.
The Acceding Lender expressly confirms that it [can/cannot] exempt the Agent
from the restrictions pursuant to section 181 Civil Code (Bürgerliches
Gesetzbuch) and similar restrictions applicable to it pursuant to any other
applicable law as provided for in paragraph(c) of Clause 24.1 (Appointment and
duties of the Agent) of the Agreement.

9.
This Accession Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Accession Certificate.

10.
This Accession Certificate and any non-contractual obligations arising out of or
in connection with it are governed by German law.

11.
This Accession Certificate has been entered into on the date stated at the
beginning of this Accession Certificate.

- 133 -

--------------------------------------------------------------------------------



SCHEDULE TO THE ACCESSION CERTIFICATE
(Details to be completed as appropriate)
Acceding Lender
Accession Date:
Acceding Lender's Commitment:


Facility Office:
Address:
Telephone:
Facsimile:
Attn/Ref:
Account details:


[Acceding Lender] [Date]


This Accession Certificate is accepted by the German Borrower




Name:
Title:
For Kronos Titan GmbH


This Accession Certificate is accepted by the Agent and the Accession Date is
confirmed as [●].
Deutsche Bank Luxembourg S.A.


By:
- 134 -

--------------------------------------------------------------------------------

SCHEDULE 12
FORM OF AFFILIATE ACCESSION UNDERTAKING
To: [•] as Agent
[•] as Security Agent
From: [•] (the "Acceding Lender")
Dated: [•]
[Borrowers] - [•] Facility Agreement
dated [•] (the "Agreement")
1.
We refer to the Agreement. This is an Affiliate Accession Undertaking. Terms
defined in the Agreement have the same meaning in this Affiliate Accession
Undertaking unless given a different meaning in this Affiliate Accession
Undertaking.

2.
The Acceding Lender is an Affiliate of a Lender and has become a provider of an
Ancillary Facility. In consideration of the Acceding Lender being accepted as an
Ancillary Lender for the purposes of the Agreement, the Acceding Lender
confirms, for the benefit of the Parties, that, as from [date], it intends to be
party to the Agreement as an Ancillary Lender, and undertakes to perform all the
obligations expressed in the Agreement to be assumed by a Finance Party and
agrees that it shall be bound by all the provisions of the Agreement, as if it
had been an original party to the Agreement as an Ancillary Lender.

3.
The Acceding Lender expressly confirms that it [can/cannot] exempt the Agent and
the Security Agent from the restrictions pursuant to section 181 Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law as provided for in paragraph (b) of Clause 28.1
(Appointment of the Agent and the Security Agent).

4.
This Affiliate Accession Undertaking and any non-contractual obligations arising
out of or in connection with it are governed by German law.

[Acceding Lender]
By:
- 135 -

--------------------------------------------------------------------------------

SCHEDULE 13
FORM OF INCREASE CONFIRMATION

To:
[•] as Agent, [•] as Security Agent and [ ] as German Borrower

From:
[the Increase Lender] (the "Increase Lender")

Dated: [•]
[Borrowers] – [●] Facility Agreement
dated [●] (the "Agreement")
1.
We refer to the Agreement.  This is an Increase Confirmation.  Terms defined in
the Agreement have the same meaning in this Increase Confirmation unless given a
different meaning in this Increase Confirmation.

2.
We refer to Clause 2.2 (Increase).

3.
The Increase Lender agrees to assume and will assume all of the obligations
corresponding to the Commitment specified in the Schedule (the
"Relevant Commitment") as if it was an Original Lender under the Agreement.

4.
The proposed date on which the increase in relation to the Increase Lender and
the Relevant Commitment is to take effect (the "Increase Date") is [•].

5.
On the Increase Date, the Increase Lender becomes party to the Finance Documents
as a Lender.

6.
The Facility Office and address, fax number and attention details for notices to
the Increase Lender for the purposes of Clause 33.2 (Addresses) are set out in
the Schedule.

7.
The Increase Lender expressly acknowledges the limitations on the Lenders'
obligations referred to in paragraph (g) of Clause 2.2 (Increase).

8.
The Increase Lender expressly confirms that it [can/cannot] exempt the Agent and
the Security Trustee from the restrictions pursuant to Section 181 German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law as provided for in paragraph (b) of Clause
28.1 (Appointment of the Agent and the Security Agent).

9.
This Increase Confirmation may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Increase Confirmation.

10.
This Increase Confirmation and any non-contractual obligations arising out of or
in connection with it are governed by German law.

11.
This Increase Confirmation has been entered into on the date stated at the
beginning of this Increase Confirmation.

- 136 -

--------------------------------------------------------------------------------

THE SCHEDULE
Relevant Commitment/rights and obligations to be assumed by the Increase Lender
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Increase Lender]
By:
This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as [
].
Agent
By:


NOTE:


- 137 -

--------------------------------------------------------------------------------



SCHEDULE 14
FORM OF INCREASE REQUEST
To: Deutsche Bank Luxembourg S.A. as Agent
From: Kronos Titan GmbH
Date: [  ]


Kronos – Facility Agreement originally dated 15 June 2002 (as amended (the
"Agreement")


1.
We refer to the Agreement. This is an Increase Request. Terms defined in the
Agreement have the same meaning in this Increase Request unless given a
different meaning in this Increase Request.

2.
We hereby give you notice that, pursuant to the Agreement and upon the terms and
subject to the conditions contained therein, we wish to increase the Facility to
be effected as follows:

(a)
 Amount of Increase:………………………………………

(in words ……………………………)
(b)
Increase Effective Date………………………………………

3.
Lender(s) that have agreed to commit amount of increase (and amount of
commitment):

4.
This Increase Request is irrevocable.



Yours faithfully




Name:
Title:
for Kronos Titan GmbH






- 138 -

--------------------------------------------------------------------------------

Name:
Title:
for [Lender/Acceding Lender]


- 139 -

--------------------------------------------------------------------------------

SCHEDULE 15
FORM OF PROCESS AGENT
APPOINTMENT LETTER



To:
[       ] as process agent

From:
[Obligor]

Date:
Dear Sirs
Kronos - [ ] Facility Agreement
dated [ ] (the "Agreement")
We refer to the Agreement and hereby irrevocably appoint you as our agent for
service of process in relation to any proceeding before any German court in
connection with the above mentioned Agreement.
Signed:
…..................
Director
of
[Obligor]
…..................
Director
of
[Obligor]





- 140 -

--------------------------------------------------------------------------------

SCHEDULE 16
TIMETABLES
Loans in euro

   
 
 
Delivery of a duly completed Utilisation Request (Clause 6.1 (Delivery of a
Utilisation Request))
     
EURIBOR is fixed
 
Quotation Day 11:00 a.m. (Brussels time) in respect of EURIBOR and 11:00 a.m.
(London time) in respect of LIBOR
 
Reference Bank Rate calculated by reference to available quotations in
accordance with Clause 13.2 (Calculation of Reference Bank Rate)
 
Quotation Day 11:30 a.m. (Brussels time) in respect of EURIBOR
 





- 141 -

--------------------------------------------------------------------------------

- 142 -

--------------------------------------------------------------------------------

EXECUTION PAGE
The Borrowers
KRONOS TITAN GMBH & CO. OHG
By: Dr. Ulrich Fiand Volker Roth
Address: Peschstraße 5
51373 Leverkusen
Germany
Tel: +49 214 3562201
Fax: +49 214 42162
E-mail: volker.roth@nli-usa.com
Attention of: Volker Roth - Financial Controller



KRONOS EUROPE S.A./N.V.
By: Erik van der Auwera
Address: Langerbruggekaai 10
B 9000 Gent
Belgium
Tel: +32 925 40341
Fax: +32 925 36553
E-mail: Erik.VanderAuwera@nli-usa.com
Attention of: Erik Van Der Auwera


- 143 -

--------------------------------------------------------------------------------



KRONOS TITAN AS
By: Terje Karlsen
Address: Titangaten 1
Fredrikstad Ostfold
Norway
Tel: +47 69 30 9020
Fax: +47 69 30 9001
E-mail: Terje.Karlsen@nli-usa.com, Terje.Haglund@nli-usa.com
Attention of: Terje Haglund - Financial Controller / Terje Karlsen - Manager




TITANIA AS
By: Terje Karlsen
Address: Titangaten 1
Fredrikstad Ostfold
Norway
Tel: +47 69 30 9020
Fax: +47 69 30 9001
E-mail: Terje.Karlsen@nli-usa.com, Terje.Haglund@nli-usa.com
Attention of: Terje Haglund - Financial Controller / Terje Karlsen - Manager


- 144 -

--------------------------------------------------------------------------------



The Guarantors
KRONOS TITAN GMBH & CO. OHG
By: Dr. Ulrich Fiand Volker Roth
Address: Peschstraße 5
51373 Leverkusen
Germany
Tel: +49 214 3562201
Fax: +49 214 42162
E-mail: volker.roth@nli-usa.com
Attention of: Volker Roth - Financial Controller




KRONOS EUROPE S.A./N.V.
By: Erik van der Auwera
Address: Langerbruggekaai 10
B 9000 Gent
Belgium
Tel: +32 925 40341
Fax: +32 925 36553
E-mail: Erik.VanderAuwera@nli-usa.com
Attention of: Erik Van Der Auwera


- 145 -

--------------------------------------------------------------------------------



KRONOS NORGE AS
By: Terje Karlsen
Address: Titangaten 1
Fredrikstad Ostfold
Norway
Tel: +47 69 30 9020
Fax: +47 69 30 9001
E-mail: Terje.Karlsen@nli-usa.com, Terje.Haglund@nli-usa.com
Attention of: Terje Haglund - Financial Controller / Terje Karlsen - Manager




Kronos Denmark
KRONOS DENMARK APS
By: Volker Roth
Address: Hanne Vielsens Vej 10
2840 Holte
Denmark
Tel: +49 69 214 356 2201
Fax: +49 214 42 162
E-mail: volker.roth@nli-usa.com
Attention of: Volker Roth


- 146 -

--------------------------------------------------------------------------------



The Mandated Lead Arranger
DEUTSCHE BANK AG
By: Olivier Cébelieu Mark van den Arend
Address: Taunusanlage 12
60325 Frankfurt
Tel: +49 69 910 32426/32423
Fax: +49 69 910 38793/32427
E-mail: mark-van-den.arend@db.com; ralph-dieter.vogel@db.com
Attention of: Mark van den Arend; Ralph-Dieter Vogel




The Agent
DEUTSCHE BANK LUXEMBOURG S.A.
By: Christoph Koch
Address: 2, Boulevard Konrad Adenauer
L-1115 Luxembourg
Tel: +352 421 22331/329
Fax: +352 421 22287
E-mail: christoph.koch@db.com; inge.palzer@db.com
Attention of: Christoph Koch; Inge Palzer


- 147 -

--------------------------------------------------------------------------------



The Security Agent
DEUTSCHE BANK LUXEMBOURG S.A.
By: Christoph Koch
Address: 2, Boulevard Konrad Adenauer
L-1115 Luxembourg
Tel: +352 421 22 331/329
Fax: +352 421 22 287
E-mail: christoph.koch@db.com; inge.palzer@db.com
Attention of: Christoph Koch/Inge Palzer




The Lenders
DEUTSCHE BANK LUXEMBOURG S.A.
By: Christoph Koch
Address: 2, Boulevard Konrad Adenauer
L-1115 Luxembourg
Tel: +352 421 22 331/329
Fax: +352 421 22 287
E-mail: christoph.koch@db.com; inge.palzer@db.com
Attention of: Christoph Koch/Inge Palzer


- 148 -

--------------------------------------------------------------------------------



COMMERZBANK AKTIENGESELLSCHAFT, FILIALE KÖLN
By: Christoph Koch
Address: Unter Sachsenhausen 21-27
D-50667 Köln
Tel: +49 221 143 2441/2444
Fax: +49 221 143 2196
E-mail: peter.manger@commerzbank.com; stefan.leusser@commerzbank.com
Attention of: Peter Manger/Stefan Leusser, Abteilung für Firmenkunden (AFK)




DEN NORSKE BANK ASA, FILIALE DEUTSCHLAND
By: Christoph Koch
Address: Bleichenbrücke 11
D-20354 Hamburg
Tel: +49 40 35 75 2044
Fax: +49 40 35 75 20 21
E-mail: holger.graflich@dnb.no
Attention of: Holger Gräflich


- 149 -

--------------------------------------------------------------------------------



DEXIA BANK BELGIUM NV/SA
By: Christoph Koch
Address: Pachécolaan 44
B-1000 Brussels
Tel: +32 2 204 3883
Fax: +32 2 204 4354
E-mail: peter.rabaey@dexia.be
Attention of: Peter Rabaey




KBC BANK NV
By: Christoph Koch
Address: Havenlaan 2
B-1080 Brussels
Tel: +32 9 210 44 63
Fax: +32 9 210 44 41
E-mail: etienne.burm@kbc.be
Attention of: KBC Corporate Branch Gent; Etienne Burm


- 150 -

--------------------------------------------------------------------------------



DRESDNER BANK AG IN KÖLN
By: Christoph Koch
Address: Unter Sachsenhausen 5-17
D-50450 Köln
Tel: +49 221 146 2677
Fax: +49 221 146 3022
E-mail: Rainer.Weiss@Dresdner-Bank.com
Attention of: Unternehmenskunden Köln Ost, Mr Weiss




THE FRONTING BANK
KBC BANK NV
By: Christoph Koch
Address: Havenlaan 2
B-1080 Brussels
Tel: +32 9 210 44 63
Fax: +32 9 210 44 41
E-mail: etienne.burm@kbc.be
Attention of: KBC Corporate Branch
 
- 151 -